Exhibit 10.45

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is dated as of this 26th  day
of April, 2016, by and between GRIFFIN INDUSTRIAL REALTY, INC., a Delaware
corporation, with a principal place of business 204 West Newberry Road,
Bloomfield, Connecticut 06002-1308 (the “Borrower”) and PEOPLE’S UNITED BANK,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
the United States having an office at One Financial Plaza, Hartford, Connecticut
06103 (the “Lender”).

 

STATEMENT OF PURPOSE

 

WHEREAS, the Borrower has requested that the Lender make a mortgage loan in the
principal amount of up to Fourteen Million Three Hundred Fifty Thousand and
00/100 Dollars ($14,350,000.00) (the “Loan”) to be secured by the real property
owned by Borrower and commonly known as 14 International Drive, 15 International
Drive and 16 International Drive, East Granby, Connecticut, and 35 International
Drive and 40 International Drive, Windsor, Connecticut (collectively, the
“Property”); and

 

WHEREAS, the Lender has agreed to make the Loan and the Borrower desires to
enter into the Loan, all upon the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and intending to be
legally bound hereby, such parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01.     Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:

 

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any Subsidiary thereof.  The term control means (a) the power to vote
ten percent (10%) or more of the Capital Securities of a Person having ordinary
voting power, or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting Capital Securities, by contract or
otherwise.  Notwithstanding the foregoing, (a) no individual shall be an
Affiliate of a Person solely by reason of his or her being a director, officer
or employee of such Person and (b) the Lender shall not be an Affiliate of
Borrower.

 

“Agreement” shall mean this Loan and Security Agreement, as it may be amended or
modified from time to time.

 

“Anti-Terrorism Laws” shall have the meaning set forth in Section 5.01(w).







--------------------------------------------------------------------------------

 



“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Borrower” shall mean Griffin Industrial Realty, Inc., a Delaware corporation.

 

“Borrower’s Knowledge” or words of similar import used in this Agreement shall
mean solely the actual knowledge of (i) Michael S. Gamzon, President and Chief
Executive Officer of the Borrower; (ii) Anthony J. Galici, Vice President, Chief
Financial Officer and Secretary of the Borrower or (iii) Thomas M. Lescalleet,
Senior Vice President of Griffin Industrial, LLC, a subsidiary of the Borrower,
who have been active in the management of the Property and the Borrower, without
any duty of inquiry or investigation of any type.

 

“Business Day” means:

 

(a)        any day which is neither a Saturday or Sunday nor a legal holiday on
which commercial banks are authorized or required to be closed in Bridgeport,
Connecticut;

 

(b)        when such term is used to describe a day on which a payment or
prepayment is to be made in respect of the Loan while the Loan is bearing
interest at a rate based upon the LIBOR Rate (a “LIBOR Rate Loan”), any day
which is: (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a LIBOR Business Day; and

 

(c)        when such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
LIBOR Business Day.

 

“Capital Lease” means, with respect to Borrower, any lease of any property that
should, in accordance with GAAP, be classified and accounted for as a capital
lease on a balance sheet of Borrower.

 

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including partnership interests or limited liability company
interests), participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued hereafter.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended, supplemented or otherwise modified from time to
time.

 

“Collateral” means, collectively, all estate, right, title and interest which
the Borrower now has or may later acquire in and to (i) the “Mortgaged Property”
as defined in the Mortgage, (ii) the “Leases” and “Rents” as defined in the
Collateral Assignment, as well as all other collateral now and hereafter granted
to the Lender as security for the Obligations; and (iii) the UCC Collateral (as
defined in Section 4.01 herein).

 

“Collateral Assignment” means the Assignment of Leases and Rentals dated the
date hereof from the Borrower to Lender.





2

--------------------------------------------------------------------------------

 



“Debt” means, with respect to any Person at any date and without duplication,
the sum of the following calculated in accordance with GAAP:  (a) all
indebtedness for borrowed money and all obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person; (b) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising and paid in the ordinary course
of business and accrued expenses incurred in the ordinary course of
business; (c) all obligations of any such Person as lessee under Capital Leases;
(d) all debt secured by any Lien upon property or assets owned by such Person,
notwithstanding that such Person has not assumed or become liable for the
payment of such debt; (e) all Guaranty Obligations of any such Person; (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including any reimbursement
obligation, and banker’s acceptances issued for the account of any such Person;
(g) all obligations of such Person with respect to all Capital Securities of
such Person subject to repurchase or redemption otherwise than at the sole
option of such Person (provided,  that, if the documents governing such
repurchase or redemption obligation do not require such repurchase or redemption
if the same would violate the provisions of this Agreement, only to the extent
such repurchases or redemptions are permitted to be paid under the terms of this
Agreement), but only to the extent such obligations are no longer contingent;
and (h) all obligations incurred by any such Person pursuant to the Interest
Rate Protection Agreement.

 

“Debtor Relief Laws” means the United States Bankruptcy Code, Title 11 of the
United States Code, 11 U.S.C. §101 et seq., as amended from time to time, or any
successor statute, and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
winding up or similar debtor relief laws, whether federal, state, local or
foreign from time to time in effect affecting the rights of creditors generally.

 

“Default” means any of the events specified in Section 10.01 which with the
passage of time, the giving of notice or the satisfaction of any other
condition, would constitute an Event of Default.

 

“Default Rate” has the meaning ascribed to it in the Note.

 

“Dollars or $” means, unless otherwise qualified, dollars in lawful currency of
the United States.

 

“Dominos” shall mean Domino’s Pizza Master Issuer, LLC.

 

“Eaton” shall mean Eaton Corporation.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals and orders of
courts or Governmental Authorities, relating to the protection of human health
or the environment, including requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified
from time to time.

 

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.





3

--------------------------------------------------------------------------------

 



“Event of Default” means any of the events specified in Section 10.01, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Executive Order” has the meaning assigned thereto in Section 5.01(w) hereof.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Fiscal Year” means the fiscal year of Borrower ending on November 30.

 

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis
throughout the period indicated.

 

“Governmental Approvals” means all authorizations, consents, permits, approvals,
licenses, exemptions and other qualifications of, registrations and filings
with, and reports to, all Governmental Authorities.

 

“Governmental Authority” means any nation, province, state or political
subdivision thereof, federal, state or local, and any government or any Person
exercising executive, legislative, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of any such Person pursuant to which
such Person has directly or indirectly guaranteed any Debt or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person: (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Debt or other obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas in amounts in excess of those
permitted by applicable Environmental Laws.

 

“Interest Rate Protection Agreement” shall mean any agreement, device or
arrangement designed to protect Borrower from fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency exchange agreements, forward currency
exchange agreements, interest rate caps, collars or floors, forward rate
currency or interest





4

--------------------------------------------------------------------------------

 



rate options, puts, warrants, swaps, swaptions, U.S. Treasury locks and U.S.
Treasury options, and any and all schedules thereto, confirmations thereof,
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

 

“Lender’s Office” means, with respect to the Lender, the office of the Lender
referenced in preamble of this Agreement.

 

“LIBOR Business Day” shall have the meaning ascribed to it in the Note.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, charge or other encumbrance
of any kind including any conditional sale or other title retention agreement,
and any lease in the nature thereof.  For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

 

“Loan Document” means, individually, and “Loan Documents” means, collectively,
this Agreement, the Note, the Interest Rate Protection Agreement, the Security
Documents and each other document, instrument, certificate and agreement
executed and delivered by the Borrower in connection with the above or otherwise
referred to herein or contemplated hereby, all as may be amended, restated or
otherwise modified.

 

“Master Lease” shall mean a lease by and between the Borrower, as landlord, and
the Master Tenant, as tenant, for the Eaton Space and/or the Dominos Space, as
applicable, in accordance with Section 8.02 below.  Such Master Lease shall be
in the form attached hereto as Schedule B or Schedule C, as applicable and
otherwise in compliance with the terms and conditions set forth in Section 8.02
below.

 

“Master Tenant” shall mean Tradeport Development IV, LLC, a wholly owned
Subsidiary of the Borrower.

 

“Material Adverse Effect” means a material adverse effect (i) on the Property or
the financial condition of Borrower, or (ii) on the ability of Borrower to
perform its material obligations under any Loan Document to which it is a party.

 

 “Mortgage” means the Open-End Mortgage Deed and Security Agreement dated the
date hereof from the Borrower to the Lender pursuant to which Borrower grants to
the Lender a lien in all the Mortgaged Property, in form and substance
acceptable to the Lender, as it may be amended or modified from time to time, to
secure, inter alia, the Note and the Interest Rate Protection Agreement.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on the Loan, (b) all obligations
owing by Borrower under the Interest Rate Protection Agreement and (c) all other
fees and commissions (including attorneys’ fees), obligations, covenants and
duties owing by Borrower to the Lender arising pursuant to this Agreement, the
Note, the Interest Rate Protection Agreement or any of the other Loan Documents,
and including any such obligations incurred after the commencement of any
proceeding under any Debtor Relief Law (including any interest accruing under
any Loan Document after the filing of a petition with respect to the Borrower
under any Debtor Relief Law whether or not allowed or allowable as a claim in
the related proceeding).





5

--------------------------------------------------------------------------------

 



“Operating Account” means commercial checking account to be established in the
name of the Borrower at the Lender and which shall be identified as the
“Operating Account” hereunder when its opened by an amendment to this Agreement
signed by both the Borrower and the Lender.

 

“Permitted Liens” shall have the meaning assigned thereto in Section 9.03.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

 

“Property” collectively means those certain pieces or parcels of real property
owned by Borrower and commonly known as 14 International Drive, 15 International
Drive and 16 International Drive, East Granby, Connecticut; 35 International
Drive and 40 International Drive, Windsor, Connecticut, together with all
improvements thereon and appurtenances thereto, all being more particularly
described in the Mortgage encumbering said Property.

 

“Responsible Officer” means any of the following: the chief executive officer,
chief financial officer, president, vice president or any other officer
reasonably acceptable to the Lender.

 

“Rollover Replacement Lease” shall mean a lease to one or more Rollover
Replacement Tenants (as hereinafter defined) pursuant to a written lease
agreement approved by the Lender in its reasonable discretion and containing (1)
a term of not less than five (5) years, and (2) such other terms and conditions
as are satisfactory to the Lender in its reasonable discretion, including rental
rates which together with other rentals generated by the Property allow for the
Property to maintain the required Debt Service Coverage Ratio.

 

“Rollover Replacement Tenants” shall mean one or more new tenants acceptable to
the Lender (including, without limitation, that the creditworthiness of such new
tenant or tenants is acceptable to the Lender in its reasonable discretion) that
will occupy all or any part of the Eaton Space (as hereinafter defined) or the
Dominos Space (as hereinafter defined), as applicable, pursuant to a Rollover
Replacement Lease.

 

“Security Document” means, individually, and “Security Documents” means,
collectively, the Mortgage, the Collateral Assignment and each other agreement
or writing pursuant to which Borrower purports to pledge or grant a lien or
security interest in any real or personal property or assets securing the
Obligations, together with all documents delivered in connection therewith.

 

“Solvent” means, as to any Person on a particular date, that such Person (a) has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is able to pay its debts as
they mature, (b) owns assets having a value, both at fair valuation and at
present fair saleable value, greater than the amount required to pay its
liabilities (including contingencies) as they become absolute and matured, and
(c) does not believe that it will incur debts or liabilities beyond its ability
to pay such debts or liabilities as they mature.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Securities having ordinary voting power to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time, directly or
indirectly, owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, Capital Securities of any other class or
classes of such corporation, partnership, limited liability





6

--------------------------------------------------------------------------------

 



company or other entity shall have or might have voting power by reason of the
happening of any contingency).  Unless otherwise qualified references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower. 

 

“UCC” means the Uniform Commercial Code as codified in the State of Connecticut
or as codified in any other state the laws of which are required by Article 9
thereof to be applied in connection with the issue or perfection of security
interests, as such statutes are in effect during the term hereof.  All terms
used in this Agreement which are defined in the UCC shall be construed and
defined in accordance with the meaning and definition ascribed to such terms
under the UCC, unless another meaning is specifically provided herein.

 

“United States” means the United States of America.

 

Section 1.02.     General.  Unless otherwise specified, a reference in this
Agreement to a particular section, subsection, Schedule or Exhibit is a
reference to that section, subsection, Schedule or Exhibit of this
Agreement.  Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”. 

 

Section 1.03.     Other Definitions and Provisions.

 

(a)        Use of Capitalized Terms.  Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Note and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.

 

(b)        Miscellaneous.  The words hereof, herein and hereunder and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. 

 

ARTICLE II

THE LOANS; LENDER FEES

 

Section 2.01.     The Loan.  Subject to the satisfaction of the terms and
conditions hereof and at the discretion of the Lender, and in reliance on the
representations and warranties contained herein and in the other Loan Documents,
the Lender agrees to furnish the Loan, which shall be a permanent mortgage loan
to the Borrower in the amount of Fourteen Million Three Hundred Fifty Thousand
and 00/100 Dollars ($14,350,000.00).  The Loan shall be used to (a) pay related
closing expenses, and (b) return a portion of the equity to the Borrower. 

 

Section 2.02.     Interest and Repayment of Principal of Loan.  The Promissory
Note evidencing the Loan (the “Note”) is attached hereto as Schedule A and
contains all of the terms relative to the repayment of principal, the payment of
interest and the rate(s) at which interest shall accrue.  The Note is
incorporated herein as if fully set forth herein.

 

Section 2.03.     Maturity Date.  The entire balance of the Loan shall be due
and payable on or before the Maturity Date (as defined in the Note).

 





7

--------------------------------------------------------------------------------

 



Section 2.04.     Appraisals.  Unless otherwise specified herein or in the
Mortgage, any appraisals referenced or required by this Agreement shall mean an
appraisal, to the reasonable satisfaction of the Lender, of the Property
prepared by an MAI appraiser approved by the Lender, which approval shall not be
unreasonably withheld, which appraisal must be paid for by the Borrower.

 

ARTICLE III

GENERAL LOAN PROVISIONS

 

Section 3.01.     Manner of Payment.  Each payment by the Borrower on account of
the principal of or interest on the Loan or of any fee, commission or other
amounts payable to the Lender under this Agreement, the Note or Mortgage shall
be made not later than 3:00 p.m. (New York time) on the date specified for
payment under such document or instrument, as applicable, to the Lender at the
Lender’s Office for the account of the Lender (except as specified below), in
Dollars, in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 4:00 p.m. (New York time) on such day shall be deemed a payment on such
date for the purposes of Section 10.01, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 4:00 p.m. (New York time) shall be deemed to have been made on
the next succeeding Business Day for all purposes.  If any payment under this
Agreement, the Note or Mortgage shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day, and such extension of time shall in such case be included in
computing any interest if payable along with such payment.  Borrower hereby
grants to the Lender the right to make withdrawals from the Operating Account to
make payments on the Obligations as and when due hereunder. 

 

Section 3.02.     Credit of Payments and Proceeds.  In the event that Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 10.02, all payments received by the Lender upon
the Note and the other Obligations and all net proceeds from the enforcement of
the Obligations shall be applied as set forth in Section 10.03.

 

Section 3.03.     Voluntary Prepayment of the Loan.  The Loan may be prepaid
upon the terms and conditions set forth in the Note evidencing the
Loan.  Borrower acknowledges that additional obligations may be associated with
any such prepayment under the terms and conditions of the Note and the Interest
Rate Protection Agreement.  Borrower shall give the Lender notice of any
proposed prepayment of the Loan in accordance with the Note, which notice shall
specify the proposed date of payment and the principal amount to be paid.  Each
partial prepayment of the principal amount of the Loan shall be accompanied by
the payment of all charges outstanding on the Loan (including any Prepayment
Premium, as defined in the Note) and of all accrued interest on the principal
repaid to the date of payment. 

 

Section 3.04.     LIBOR Rate Lending Unlawful.  If the Lender shall reasonably
determine (which determination shall, upon notice thereof to Borrower, be
conclusive and binding on Borrower) that the introduction of or any change in or
in interpretation of any law, rule, regulation or guideline (whether or not
having the force of law), makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lender to make,
continue or maintain the Loan as a LIBOR Rate Loan, then any such LIBOR Rate
Loan shall, upon such determination, forthwith be suspended until the Lender
shall notify Borrower that the circumstances causing such suspension no longer
exist, and all amounts outstanding under the Note shall automatically bear
interest at the Alternate Rate (as defined in the Note) plus two hundred (200)
basis points at the end of the then current LIBOR Interest Period (as defined in
the Note) with respect thereto or sooner, if required by such law and
assertion. 

 





8

--------------------------------------------------------------------------------

 



Section 3.05.     Intentionally Omitted. 

 

Section 3.06.     Increased Costs.  If on or after the date hereof the adoption
of any applicable law, rule or regulation or guideline (whether or not having
the force of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency (provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by Lender for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in law”,
regardless of the date enacted, adopted or issued):

 

(a)        shall subject the Lender to any tax, duty or other charge with
respect to the Loan or its obligation to make the Loan as a LIBOR Rate Loan, or
shall change the basis of taxation of payments to the Lender of the principal
of, or interest on, the Loan or any other amounts due under this agreement in
respect of the Loan or its obligation to make the Loan (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Lender or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of which the Lender is
organized or in which the Lender’s principal executive office is located); or

 

(b)        shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System of the United
States) against assets of, deposits with or for the account of, or credit
extended by, the Lender or shall impose on the Lender or on the London interbank
market any other condition affecting the Loan or its obligation to make the
Loan;

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Loan as a LIBOR Rate Loan, or to reduce the amount of
any sum received or receivable by the Lender under this agreement with respect
thereto, by an amount deemed by the Lender to be material, then, within fifteen
(15) days after demand by the Lender, Borrower shall pay to the Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or reduction.

 

Section 3.07.     Increased Capital Costs.  If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority (provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by Lender for International settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “change in law”, regardless of the date enacted, adopted or
issued) affects or would affect the amount of capital required or expected to be
maintained by the Lender, or person controlling the Lender, and the Lender
determines (in its reasonable discretion) that the rate of return on its or such
controlling person’s capital as a consequence of its commitments or the Loan
made by the Lender is reduced to a level below that which the Lender or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Lender
to





9

--------------------------------------------------------------------------------

 



Borrower, Borrower shall immediately pay directly to the Lender additional
amounts sufficient to compensate the Lender or such controlling person for such
reduction in rate of return.  A statement of the Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
Borrower.  In determining such amount, the Lender may use any method of
averaging and attribution that it (in its reasonable discretion) shall deem
applicable.

 

Section 3.08.     Taxes.  All payments by Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Lender’s net income or
receipts or income from the Loan (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment to be
made by Borrower hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then Borrower will:

 

(a)        pay directly to the relevant authority the full amount required to be
so withheld or deducted;

 

(b)        promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
authority; and

 

(c)        pay to the Lender such additional amount or amounts as is necessary
to ensure that the net amount actually received by the Lender will equal the
full amount the Lender would have received had no such withholding or deduction
been required.

 

Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Lender after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Lender would have received had not
such Taxes been asserted.

 

If Borrower fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Lender the required receipts or other required
documentary evidence, Borrower shall indemnify the Lender for any incremental
Taxes, interest or penalties that may become payable by the Lender as a result
of any such failure. 

 

Section 3.09.     Interest Rate Protection Agreement.  Borrower has entered into
an Interest Rate Protection Agreement with the Lender (together with the
confirmation thereof and all schedules thereto, and as may be amended or
substituted from time to time) dated on or prior to the Closing Date, in order
to eliminate the risk with respect to fluctuation of the interest rate in
connection with the Loan.  The Interest Rate Protection Agreement shall be
effective as of the date thereof with the payment terms and the rate as
referenced therein to commence on the Closing Date and shall continue until the
Maturity Date and shall, at all times, be in a notional amount equal to the
entire outstanding principal amount of the Loan. If the Interest Rate Protection
Agreement shall expire prior to the Maturity Date and leave any principal of the
Loan uncovered thereby, or if for any other reason any principal portion of the
Loan shall be uncovered by the Interest Rate Protection Agreement during the
period of time commencing on the Closing Date and ending on the Maturity Date,
such uncovered amount shall be immediately due and payable.  All costs,
expenses, penalties and indemnity obligations that may be incurred by Lender as
a result of Borrower’s default under, or termination of,





10

--------------------------------------------------------------------------------

 



the Interest Rate Protection Agreement, including but not limited to the costs
of unwinding the Interest Rate Protection Agreement, shall be (a) subject to
immediate reimbursement by Borrower pursuant to the terms hereof and to the
Interest Rate Protection Agreement, and (b) secured by the Security
Documents.  In the event the Loan is terminated or Borrower repays all amounts
due under the Loan prior to the termination date set forth in the Interest Rate
Protection Agreement, subject to the terms thereof, Borrower shall be obligated
to terminate said Interest Rate Protection Agreement and pay to the Lender any
and all amounts that may be outstanding under said Interest Rate Protection
Agreement in addition to any other amounts that may be due the Lender under this
Agreement, the Note and the other Loan Documents.  In the event Borrower makes a
partial prepayment on the Loan as permitted hereby, Borrower shall be obligated
to pay to the Lender any and all amounts that may be payable under the terms of
the Interest Rate Protection Agreement with respect to such partial prepayment
in addition to any other amounts that may be due the Lender under this
Agreement, the Note and the other Loan Documents.

 

ARTICLE IV

COLLATERAL AND GRANT OF SECURITY INTEREST

 

Section 4.01.     Security Interest.  As security for the payment of the Loan
and the performance by the Borrower of its Obligations, the Borrower hereby
mortgages, pledges and assigns to the Lender, and gives and grants to the
Lender, security interests in all of the personal property and fixtures which
are now or hereafter installed in or used exclusively in connection with the
operation or maintenance of the Property and all of its right, title and
interest in and to the items and types of property, described or referred to
below, whether now owned or hereafter acquired and which are now or hereafter
installed in or used exclusively in connection with the operation or maintenance
of the Property, and the proceeds and products thereof, (all of which property
is herein collectively called the “UCC Collateral”), which security interest is
and shall remain first and prior and which UCC Collateral shall remain free and
clear of all mortgages, pledges, security interests, liens, and other
encumbrances and restrictions on the transfer thereof except Permitted Liens.

 

(a)        All of Borrower right, title and interest in and to all appliances,
machinery and equipment owned by the Borrower now or hereafter installed in or
used exclusively in connection with the operation or maintenance of the
Property, including but not limited to gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators, escalators,
incinerators, motors, dynamos, sinks, disposals, dishwashers, water closets,
basins, medicine chests, pipes, faucets and other plumbing and heating fixtures,
ventilating apparatus, dryers, air-conditioning equipment and units, paneling,
refrigerating plant, refrigerators, whether mechanical or otherwise, fire
prevention and extinguishing apparatus, shades, awnings, screens, blinds,
carpeting, wall cabinets, furniture and equipment, and also any and all other
fixtures and articles of personal property owned by the Borrower now or
hereafter attached to, or used exclusively in connection with the operation or
maintenance of, the Property.

 

(b)        All rents, income, profits, security deposits and other benefits to
which the Borrower may now or hereafter be entitled from the leases of the
Property.

 

(c)        All of the Borrower’s right, title and interest in and to proceeds of
casualty and other insurances relating to the Property and all causes of action,
claims, compensation and recoveries for any damage, condemnation or taking of
the Property, or for any conveyance in lieu thereof, whether direct or
consequential, or for any damage or injury to the Property, or for any loss or
diminution in value of the Property.

 

(d)        All of the Borrower’s right, title and interest in and to the
Operating Account.





11

--------------------------------------------------------------------------------

 



(e)        The foregoing collateral includes all additions, replacements and
substitutions thereof and thereto and all proceeds of all of the foregoing, as
these terms are used and defined in the Uniform Commercial Code.

 

(f)        All Proceeds (as such term is defined in Article 9 of the UCC),
including without limitation all proceeds and all products of all Collateral
described above.  The security interest described herein continues in all UCC
Collateral, notwithstanding sale, exchange or other disposition thereof by the
Borrower.

 

It is understood that the UCC Collateral shall only include the property
expressly set forth above and shall not include any other personal property of
the Borrower, whether or not such other personal property of the Borrower is
stored at the Property.

 

Section 4.02.      Authorization Re: Financing Statements.

 

(a)        The Lender may at any time and from time to time file financing
statements, continuation statements and amendments thereto that describe the
Collateral and which contain any other information required by Lender or by Part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether the
Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower.  The Borrower shall furnish any
such identification number issued promptly to the Lender. 

 

(b)        The Borrower shall at any time and from time to time take such steps
as the Lender may reasonably request for the Lender: (i) to obtain “control” of
the Operating Account (as such term is defined in Article 9 of the UCC with
corresponding provisions in §§ 9-104, 9-105, 9-106 and 9-107 relating to what
constitutes “control” for such items), with any agreements establishing control
to be in form and substance reasonably satisfactory to the Lender, and (iii)
otherwise to insure the continued perfection and priority of the Lender’s
security interest in any of the Collateral and of the preservation of its rights
therein.

 

(c)        Nothing contained herein shall be construed to narrow the scope of
the security interest granted hereby in any of the UCC Collateral or the
perfection or priority thereof or to impair or otherwise limit any of the
rights, powers, privileges or remedies of the Lender hereunder except as (and
then only to the extent) specifically mandated by Article 9 of the UCC to the
extent then applicable.  Notwithstanding the foregoing, the parties agree that
Lender’s security interest hereunder shall not extend to any Hazardous Materials
or devices utilized primarily for the storage of Hazardous Materials.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

Section 5.01.     Representations and Warranties.  To induce the Lender to enter
into this Agreement and to induce the Lender to make the Loan, the Borrower
hereby represents and warrants to the Lender, that:

 

(a)        Organization; Power; Qualification.  The Borrower is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the





12

--------------------------------------------------------------------------------

 



character of its properties or the nature of its business requires such
qualification and authorization except where the failure to be qualified would
not reasonably be expected to have a Material Adverse Effect. 

 

(b)        Authorization of Agreement, Loan Documents and Borrowing.  The
Borrower has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms.  This Agreement and each of the other
Loan Documents to which it is a party have been duly executed and delivered by a
duly authorized officer of the Borrower, and each such document constitutes the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforcement may be limited by any Debtor Relief
Law from time to time in effect which affect the enforcement of creditors rights
in general and the availability of equitable remedies.

 

(c)        Compliance of Agreement, Loan Documents and Borrowing with Laws, etc.
 The execution, delivery and performance by the Borrower of the Loan Documents
to which it is a party, the borrowings hereunder and thereunder and the
consummation of the other transactions contemplated hereby and thereby do not
and will not, by the passage of time, the giving of notice or otherwise: (i)
require any Governmental Approval or violate any Applicable Law relating to the
Borrower, (ii) conflict with, result in a breach of or constitute a default
under the Borrower’s articles of incorporation, by-laws or other organizational
documents of the Borrower or any indenture, material agreement or other
instrument to which it is a party or by which any of its material properties may
be bound or any Governmental Approval relating to the Borrower, or (iii) result
in, or require the creation or imposition of, any Lien upon or with respect to
any property now owned or hereafter acquired by the Borrower other than Liens
arising under the Loan Documents.

 

(d)        Compliance with Law; Governmental Approvals; Other Consents and
Approvals.  The Borrower: (i) has all Governmental Approvals required by any
Applicable Law for the Borrower to own and operate the Property, each of which
is in full force and effect, (ii) is in compliance with each Governmental
Approval and Applicable Law applicable to the Borrower’s ownership and operation
of the Property, and (iii) has obtained all Governmental Approvals and other
consents and approvals required or necessary for the consummation of the
transactions contemplated by the Loan Documents.

 

(e)        Tax Returns and Payments.  The Borrower has duly filed or caused to
be filed all material federal, state, local and other material tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all material federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable, except such taxes, assessments and
governmental charges or levies that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established on the books of the Borrower to the extent required by GAAP.  No
Governmental Authority has asserted any Lien or other claim against the Borrower
with respect to unpaid taxes which has not been discharged or resolved.  The
charges, accruals and reserves on the books of the Borrower in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Borrower are in Borrower’s judgment adequate.

 

(f)        Intentionally Omitted.

 

(g)        Environmental Matters. Except for the matters set forth in the
reports identified on Schedule B of that certain Environmental Indemnification
Agreement and Affidavit of the Borrower in favor of the Lender and dated of even
date herewith:





13

--------------------------------------------------------------------------------

 



(i)        The Property does not contain, and to the Borrower’s Knowledge has
not previously contained, any Hazardous Materials in amounts or concentrations
which: (A) constitute or constituted a material violation of applicable
Environmental Laws, or (B) could reasonably be expected to give rise to
liability under applicable Environmental Laws;

 

(ii)        All operations conducted in connection with the Property are in
material compliance, and, to the Borrower’s Knowledge, have been in material
compliance, with all applicable Environmental Laws, and to the Borrower’s
Knowledge there is no contamination at, under or about the Property which
materially interferes with the continued operation of the Property or materially
impairs the fair saleable value thereof;

 

(iii)       Borrower has not received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding Hazardous
Materials, or compliance with Environmental Laws relating to the Property, nor
to the Borrower’s Knowledge is there any reason to believe that any such notice
will be received or is being threatened;

 

(iv)       To the Borrower’s Knowledge, (A) Hazardous Materials have not been
disposed at, or transported from the Property in any manner which would give
rise to liability under Environmental Laws, and (B) Hazardous Materials have not
been generated, treated, stored, or disposed of at, on or under any of the
Property in violation of, or in a manner that would give rise to liability
under, any applicable Environmental Laws;

 

(v)        No judicial proceedings or governmental or administrative action is
pending, or, to Borrower’s Knowledge, is threatened, under any Environmental Law
with respect to the Property to which the Borrower is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders outstanding under any Environmental Law
with respect to the Property; and

 

(vi)       To Borrower’s Knowledge, during the Borrower’s, or any of Borrower’s
Affiliates, period of ownership or occupancy, there has been no release of
Hazardous Materials at or from the Property, in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
Environmental Law.

 

(vii)     To Borrower’s Knowledge, there has been no release prior to the
Borrower’s ownership period of Hazardous Materials at or from the Property, in
violation of, or in a manner that could reasonably be expected to give rise to
liability under, any Environmental Law.

 

(viii)    To Borrower’s Knowledge, there has been no threat of release at any
time, of Hazardous Materials at or from the Property, in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
Environmental Law.

 

(h)        ERISA.  The Borrower and each ERISA Affiliate of it is in compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all employee benefit and pension
plans and no liability has been incurred by the Borrower or any such ERISA
Affiliate of the Borrower which remains unsatisfied for any taxes or penalties
with respect to any such employee benefit and pension plan.

 

(i)        Margin Stock.  The Borrower is not engaged principally or as one of
its activities in the business of extending credit for the purpose of purchasing
or carrying any margin





14

--------------------------------------------------------------------------------

 



stock (as each such term is defined or used in Regulation U of Federal Reserve
Board).  No part of the proceeds of the Loan will be used for purchasing or
carrying margin stock or for any purpose which violates the provisions of
Regulation T, U or X of such Federal Reserve Board.

 

(j)        Government Regulation.  The Borrower is not an investment company or
a company controlled by an investment company (as each such term is defined or
used in the Investment Company Act of 1940, as amended), and the Borrower is
not, or after giving effect to the Loan will not be, subject to regulation under
any other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.

 

(k)        Employee Relations.  There are no pending or, to the Borrower’s
Knowledge, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees.

 

(l)        Health and Safety; Zoning.

 

(i)        Borrower has obtained all necessary certificates, licenses and other
approvals, governmental and otherwise, necessary for the occupancy of the
Property and the operation of the Property and all required zoning, building
code, land use, environmental and other similar permits or approvals, all of
which are in full force and effect as of the date hereof and not subject to
revocation, suspension, forfeiture or modification.

 

(ii)       The Property and the present and contemplated use and occupancy
thereof are in full compliance with all applicable zoning ordinances, health and
building codes, land use laws, fire codes and other similar laws.

 

(iii)      The Property is served by all utilities required for the current or
contemplated use thereof.  Except as provided in the next sentence, all utility
service is provided by public utilities and the Property has accepted or is
equipped to accept such utility service.  The portions of the Property known and
numbered as 14 International Drive, East Granby, Connecticut and 40
International Drive, Windsor, Connecticut have drinking water supplied by wells
located on such properties.

 

(iv)      All public roads and streets necessary for service of, and access to,
the Property for the current or contemplated use thereof have been completed,
are serviceable and are physically and legally open for use by the public.

 

(v)       The Property is served by public water and sewer systems; however, as
provided in Section 5.01(l)(iii) above, drinking water at the 14 International
Drive, East Granby, Connecticut property and the 40 International Drive,
Windsor, Connecticut property is obtained from wells located on such properties.

 

(vi)      The Property is free from damage caused by fire or other casualty.

 

(vii)     All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements (as defined in the
Mortgage) have been paid in full.

 

(viii)    Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than tenants’ property) used in connection with
the operation of the Property,





15

--------------------------------------------------------------------------------

 



free and clear of any and all security interests, liens or encumbrances, except
the lien and security interest created hereby.

 

(ix)      All liquid and solid waste disposal, septic and sewer systems located
on the Property, if any, are in a good and safe condition and repair and in
compliance with all Applicable Laws.

 

(x)       No portion of the Improvements is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the Flood Insurance Acts or, if any
portion of the Improvements is located within such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3 of the Mortgage.

 

(m)      No Material Adverse Effect.  Since the date of the most recent
financial statements the Borrower has delivered to the Lender, there has been no
material adverse change in the properties, business, results of operations or
financial condition of the Borrower and no event has occurred or condition
arisen that would reasonably be expected to have a Material Adverse Effect
thereon.  The most recent financial statements the Borrower has delivered to the
Lender sets forth a complete and correct listing of all Debt and Guaranty
Obligations of the Borrower as of the date thereof. 

 

(n)       Solvency.  The Borrower is and will remain Solvent.

 

(o)       Title to Properties.  The Borrower has valid and legal title to all of
the personal property and assets owned by it necessary to operate the Property.

 

(p)       Liens.  The Collateral is not subject to any Lien, except Permitted
Liens.

 

(q)       Debt and Guaranty Obligations.  Except as set forth on Schedule
5.01(q), the Borrower is in material compliance with all of the terms of all of
its Debt and Guaranty Obligations that are to remain outstanding during any
portion of the term of the Loan, and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
notice or lapse of time or both would constitute such a default or an event of
default, on the part of the Borrower exists with respect to any such Debt and
Guaranty Obligation.

 

(r)        Litigation.  Except for matters set forth on Schedule 5.01(r), there
are no actions, suits or proceedings pending or, to the Borrower’s Knowledge,
threatened, against or in any other way adversely relating to or affecting the
Property, the Borrower, its operations or any of its properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority,
which would reasonably be expected to have a Material Adverse Effect.

 

(s)       Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default.

 

(t)        Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial forecasts) produced by
or on behalf of the Borrower and furnished to the Lender were, at the time the
same were so furnished, complete and correct in all material respects.  The
documents, including any financial statements, furnished or written statements
made to the Lender by the Borrower on or prior to the date hereof in connection
with the negotiation, preparation or execution of this Agreement or any of the
Loan Documents, taken together, do not and will not contain any untrue statement
of a fact material to the creditworthiness of the Borrower or





16

--------------------------------------------------------------------------------

 



omit to state a fact necessary in order to make the statements contained therein
not misleading in light of the circumstances in which they were made, all except
as otherwise qualified herein or therein.  The Borrower is not aware of any
facts which it has not disclosed in writing to the Lender having a Material
Adverse Effect, or insofar as any Borrower can now foresee, would have a
Material Adverse Effect.

 

(u)       Fees and Commissions.  Borrower does not owe any brokerage or similar
fees or commissions in connection with obtaining the Loan, except those paid
directly to the Lender.

 

(v)       Foreign Assets Control Regulations.  Neither the borrowing by Borrower
nor the use of the proceeds thereof will violate the Foreign Assets Control
Regulations, the Foreign Funds Control Regulations, the Transactions Control
Regulations, the Cuban Assets Control Regulations, the Iranian Assets Control
Regulations or any other transaction or asset control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended).

 

(w)       Anti-Terrorism Laws.

 

(i)        Borrower is not in violation of any laws or regulations relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”) and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(ii)        Borrower is not a Prohibited Person.  A “Prohibited Person” is any
of the following:

 

(a)        a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(b)        a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(c)        a person or entity with whom any bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(d)        a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(e)        a person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list. 

 

(iii)        To the Borrower’s Knowledge, Borrower (1) has not conducted any
business or engaged in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) has not dealt in,
or otherwise engaged in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order, and (3) has not engaged in
or conspired to engage in any transaction that evaded or avoided, or had the
purpose of evading or avoiding, or attempted to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.





17

--------------------------------------------------------------------------------

 



(iv)        The Borrower shall not (1) conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Prohibited Person, (2) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or any other Anti-Terrorism Law, or (3) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and Borrower shall deliver to the Lender any certification
or other evidence requested from time to time by the Lender in its reasonable
discretion, confirming Borrower’s compliance herewith).

 

(x)        Sanction Concerns.  Neither Borrower nor any Subsidiary, nor any
director, officer, employee, agent, affiliate or representative thereof, is a
Person that is, or is owned or controlled by any Person that is (i) currently
the subject or target of any sanction administered or enforced by the United
States Government (including, without limitation, the Office of Foreign Assets
Control of the United States Department of the Treasury), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or any other
Governmental Authority (collectively, “Sanctions”) or (ii) located, organized or
resident in any country or territory to the extent that such country or
territory is the subject of any Sanction (each a “Designated
Jurisdiction”).  Neither the Loan, nor the proceeds from the Loan has been or
will be used, to Borrower’s Knowledge, directly or indirectly, to lend,
contribute, provide or has been otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including Lender) of Sanctions.

 

Section 5.02.     Representations Relating to Collateral.  With respect to the
Collateral, the Borrower represents, warrants and covenants that:

 

(a)       Borrower is the sole owner, free and clear of all liens, claims,
security interests and encumbrances, except for Permitted Liens, and Borrower is
fully authorized to sell, transfer, pledge and/or grant a security interest in
each and every item of Collateral;

 

(b)       To the Borrower’s Knowledge, none of the transactions underlying or
giving rise to the Collateral violate any applicable state or federal laws or
regulations, and all documents relating to the Collateral are legally
enforceable in accordance with their terms.  The failure of any Collateral to
fully comply with the provisions of this Section shall not affect, terminate,
modify or otherwise limit the Lender’s lien or security interest in the
Collateral.  The Borrower shall immediately notify the Lender of the failure of
any Collateral to fully comply with the provisions of this Section.

 

Section 5.03.     Survival of Representations and Warranties, etc.  All
representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate delivered pursuant
to this Agreement, or in any of the Loan Documents (including any such
representation or warranty made in, or in connection with, any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement:  (i)
shall be made or deemed to be made at and as of the date hereof, and (ii)
survive the closing of the Loan and shall not be waived by the execution and
delivery of this Agreement, any investigation made by or on behalf of the Lender
or the making of the Loan hereunder.





18

--------------------------------------------------------------------------------

 



ARTICLE VI

FINANCIAL INFORMATION AND NOTICES

 

Section 6.01.     Financial Statements. Until all the Obligations have been paid
and satisfied in full, unless consent has been obtained in the manner set forth
in Section 11.09 hereof, Borrower will furnish or cause to be furnished to the
Lender annually (i) within ninety (90) days after the close of each Fiscal Year
of Borrower that ends during the life of the Loan, financial reports with
respect to the Property showing the annual rent roll, profit and loss
statements, other income, and the detailed operating expenses of the Property
prepared and certified by the Borrower, all in accordance with GAAP and in such
detail as the Lender may reasonably require; (ii) within ten (10) days upon the
Borrower’s filing of Form 10-K with the Securities and Exchange Commission
(“SEC”), audited financial statements of the Borrower; (iii) financial
statements of all tenants at the Property required to provide same under the
terms of its lease within thirty (30) days of Borrower’s receipt of the same;
and (iv) such other financial information in such detail as the Lender may
reasonably require within a reasonable period of time following the Lender’s
request for same, but no longer than thirty (30) days after such
request.  Notwithstanding the foregoing, for so long as the Borrower is a
publicly traded company and is required to file its financial statements
annually with the SEC, the financial reports required under (ii) above shall be
satisfied by the Borrower’s filing of the Form 10-K and the Borrower’s delivery
of a copy of the same to the Lender.  During the continuance of an Event of
Default hereunder, the report described in (i) above shall be provided on a
monthly basis within thirty (30) days after the end of the preceding calendar
month.

 

Section 6.02.     Intentionally Omitted.

 

Section 6.03.     Notice of Litigation and Other Matters.  Promptly (but in no
event later than five (5) days after Borrower obtains knowledge thereof)
Borrower shall provide Lender with written notice of:  (a) the commencement of
all proceedings and investigations, including those by or before any
Governmental Authority, and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or the Property or any other
Collateral, which would reasonably be expected to have a Material Adverse
Effect; (b) any notice of any violation received by the Borrower from any
Governmental Authority with respect to the Property or the Collateral including
any notice of violation of Environmental Laws; (c) any labor controversy that
has resulted in, or threatens to result in, a strike or other work stoppage
against the Borrower which would reasonably be expected to have a Material
Adverse Effect; (d) any attachment, judgment, lien, levy or order exceeding (1)
$250,000 that has been assessed against the Borrower or (2) $100,000 that has
been assessed against the Collateral, in either case excluding judgments that
are fully covered by insurance; (e) any Default or Event of Default by which the
Borrower, the Property or the Collateral may be bound; and (f) any Collateral is
(i) materially damaged or destroyed, or suffers any other material loss, or (ii)
is condemned, confiscated or otherwise taken, in whole or in part, or the use
thereof is otherwise diminished so as to render impracticable or unreasonable
the use of such asset or property for the purpose to which such property was
used immediately prior to such condemnation, confiscation or taking, by exercise
of the powers of condemnation or eminent domain or otherwise, and in either case
the amount of the damage, destruction, loss or diminution in value of the
Collateral not covered by insurance equals or exceeds $250,000 (collectively, a
“Casualty Loss”).

 

Section 6.04.     Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Lender (other than financial forecasts and information prepared by third
parties and required to be delivered to the Lender by this Agreement) whether
pursuant to this Article VI or any other provision of this Agreement, or any of
the Loan Documents, shall be, at the time the same is so furnished, complete and
correct in all material respects.





19

--------------------------------------------------------------------------------

 



ARTICLE VII

AFFIRMATIVE COVENANTS

 

Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner provided for in Section 11.09, the
Borrower covenants and agrees as follows:

 

Section 7.01.     Preservation of Existence and Related Matters.  Borrower shall
preserve and maintain its separate existence, form, jurisdiction of organization
and tax status, and all rights, franchises, licenses and privileges necessary to
the conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law except
where the failure to be qualified would not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.02     Maintenance of Property; Operation of Property.  In addition to
the requirements of any of the Loan Documents, Borrower shall protect and
preserve all properties useful in and material to the Collateral, maintain in
good working order and condition (subject to ordinary wear and tear) all of the
Collateral and from time to time make or cause to be made all repairs, renewals,
replacements and additions to the Collateral. 

 

Section 7.03.     Insurance. 

 

(a)        The Borrower shall maintain for the entire term of the Loan,

 

(i)        Fire and Extended Coverage or other Physical Damage Insurance for the
benefit of the Lender, naming Lender as the “loss payee”. This coverage should
include vandalism and malicious mischief, broadened to the so-called “All Risk
of Physical Loss” coverage basis, in an amount, after application of any
deductibles acceptable to the Lender, of not less than one hundred percent
(100%) of the full replacement value of the Collateral at the time of issuance
of such policy or policies and at each renewal date thereof, exclusive of land,
excavations, foundations and other items normally excluded from such policies,
and which amount in no event shall be less than the face amount of the
Obligations unless an insurance survey (appraisal) acceptable to the Lender is
submitted in advance of closing substantiating a lesser amount. The policy shall
contain an agreed amount endorsement;

 

(ii)        Loss of Rent Insurance in an amount not less than the aggregate
rental value of the Property for a period of one (1) year, or business
interruption insurance in an amount reasonably acceptable to the Lender, as the
case may be;

 

(iii)       Commercial General Liability Insurance covering the operations
involving the ownership, maintenance and use of the Property in an amount of not
less than Two Million and 00/100 Dollars ($2,000,000.00) per occurrence;

 

(iv)       Workman's Compensation Insurance, if applicable, in an amount at
least equal to the minimum statutory limits;

 

(v)        Builder's Risk Insurance during any period during which construction
of improvements is proceeding on the Property, in the form of a “Builder’s Risk
100% Completed Value Non-Reporting Form” policy in an amount to be determined by
the Lender as the full replacement value of the improvements covering on “All
Risk of Physical Loss” basis, and naming the Lender as Mortgagee (the Lender may
also require that a distinction be made for “soft costs”





20

--------------------------------------------------------------------------------

 



in the construction project and the need for business interruption coverage
under the same program of insurance); and

 

(b)        All policies and endorsements should read:

 

Loan #

People’s United Bank, N.A., Its Successors and/or Assigns, ATIMA

PO Box 820

Burlington, VT 05402 – 0820

 

(c)        The property casualty insurance, except for flood, should be in an
amount equal to the balance of the Obligations or the full replacement cost of
Collateral, whichever is greater, and in compliance with any co-insurance clause
in such insurance (i.e. all insurance must be in sufficient amounts to prevent
the application of any insurance policy co-insurance contribution on any loss).
All insurance policies shall be in form and substance, for amounts and in
companies "A-" (A.M. Best) rated or better and acceptable to the Lender in its
reasonable discretion, with annual premiums prepaid by the Borrower, and shall
contain statutory mortgagee clauses effective as of the Closing Date, providing
for any loss payable thereunder to be paid to the Lender, shall provide that
coverage will not be terminated, cancelled or non-renewed without a minimum of
ten (10) days prior written notice to the Lender for non-payment of premium and
thirty (30) days’ notice for all other causes.

 

(d)        If notice of cancellation is received by the Lender for the Fire and
Extended Coverage insurance policy and/or the Flood insurance policy, or if the
Borrower fails to provide the required proof of coverage for any insurance
coverage required hereunder or upon the reasonable request therefor, Borrower
acknowledges and agrees the Lender may, at Borrower’s expense, purchase (force
place) insurance. The cost of this insurance will be added to the Obligations.
Borrower also acknowledges that if the Lender purchases the required insurance,
such insurance will provide limited protection against physical damage to the
Collateral, up to an amount equal to the lesser of (1) the unpaid balance of the
Loan, excluding unearned finance charges, or (2) the value of Collateral;
however, the Borrower’s equity in the Collateral may not be insured. In
addition, the insurance will not provide any public liability or property damage
indemnification and will not meet the requirements of any financial
responsibility laws.

 

(e)        Borrower shall give prompt notice in writing to the Lender of any
loss or damage to any Collateral caused by any casualty.

 

(f)        Certificates of insurance or other reasonably acceptable evidence of
insurance, including flood insurance if applicable, shall be delivered to the
Lender annually during the term of the Loan.

 

Section 7.04.     Accounting Methods and Financial Records.  Borrower shall
maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its properties.  All financial
statements required to be provided by the Borrower to the Lender shall be
prepared in accordance with GAAP consistently applied.

 

Section 7.05.     Payment and Performance of Obligations.  Borrower shall pay
and perform all Obligations under this Agreement and the other Loan Documents,
and pay or perform within





21

--------------------------------------------------------------------------------

 



applicable grace periods (a) all taxes, assessments and other governmental
charges that may be levied or assessed upon (i) the Property, or (ii) it or any
of its other property and that would reasonably be expected to have a Material
Adverse Effect, and (b) all other indebtedness, obligations and liabilities that
would reasonably be expected to have a Material Adverse Effect in accordance
with customary trade practices; provided, that the Borrower may contest any item
described in this Section 7.05 in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.

 

Section 7.06.     Compliance With Laws and Approvals.  Borrower shall observe
and remain in compliance with all Applicable Laws relating to the ownership and
operation of the Property and maintain in full force and effect all Governmental
Approvals with respect to the Property in each case where failure would
reasonably be expected to have a Material Adverse Effect, including in
connection with any procurement, disclosure, anti-kickback or other Applicable
Laws and Governmental Approval relating to contracting with any Governmental
Authority which is an account debtor of Borrower.

 

Section 7.07.     Environmental Laws.  In addition to and without limiting the
generality of Section 7.06 with respect to the Property, Borrower shall (a)
comply with all applicable Environmental Laws; (b) obtain and comply with any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws; (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under applicable Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding such
Environmental Laws, except orders and directives that are being challenged in
good faith; and (d) defend, indemnify and hold harmless the Lender, and its
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials at the Property, or the violation of, noncompliance with
or liability under any Environmental Laws applicable to the Property or the
Borrower, or any orders, requirements or demands of Governmental Authorities
related thereto, including reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the negligence or willful misconduct of the party seeking indemnification
therefor.

 

Section 7.08.     Compliance with ERISA.  In addition to and without limiting
the generality of Section 7.06, Borrower shall comply with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit and pension plans maintained by Borrower
and any Affiliate of Borrower.

 

Section 7.09.     Visits and Inspections.  Borrower shall permit representatives
of the Lender or its designated agents, from time to time, and upon reasonable
prior notice, not more frequently than once per Fiscal Year (unless a Default or
Event of Default shall have occurred) and during Borrower’s regular business
hours without disruption to Borrower’s business or to any tenants at the
Property, to: (a) visit and inspect the Property (including the performance of
field audits); (b) inspect, audit and make extracts from Borrower’s books,
records and files relating to the Property, including management letters
prepared by independent accountants; and (c) discuss with Borrower’s principal
officers and its independent accountants, the operation of the Property by the
Borrower.  Borrower shall not be responsible for the cost of any field
examinations unless the same are conducted during the continuance of an Event of
Default in which event, the Borrower shall reimburse the Lender for the conduct
of any field examinations at Lender’s then current per diem rates plus expenses.





22

--------------------------------------------------------------------------------

 



Section 7.10.     Appraisals.  From time to time, Borrower shall permit the
Lender to obtain additional appraisals of all or any portion of the Property,
and if an appraisal is required by law, is made to ascertain the value of the
Property upon considering a loan extension, or is commissioned following an
Event of Default, then Borrower shall pay to the Lender within ten (10) business
days of demand all costs of such appraisal.  Appraisals shall be the property of
the Lender and the Lender will have no obligation to disclose the content of any
appraisals to any person or entity, including the Borrower.

 

Section 7.11.     Operating Account.  Throughout the term of the Loan, the
Borrower shall maintain an Operating Account in the name of the Borrower at the
Lender into which Borrower shall deposit all advances under the Loan, all
proceeds of sale from the sale of portions of the Property and all other income
and profits derived from the Property, including, without limitation, all monies
paid under any Master Lease (as hereinafter defined), if any, entered into in
accordance with Section 8.02 below.  Without limiting the generality of the
foregoing, Borrower shall deposit or cause to be deposited directly into said
account all income and profits derived or received from the operation of the
Property, including, without limitation, all rents and incomes received under
any lease or rental agreement for all or a portion of the Property.  The
Borrower hereby grants to the Lender a lien and right of set-off against the
Operating Account.  During the continuance of an Event of Default, the Lender
may apply or set-off such deposits or other sums then present or in transit to
the Operating Account against the then outstanding Obligations without prior
resort to any security therefor.

 

Section 7.12.     Further Assurances.  Borrower shall make, execute and deliver
all such additional and further acts, things, deeds and instruments as the
Lender may reasonably require to document and consummate the transactions
contemplated hereby and to vest completely in and insure the Lender its rights
under this Agreement, the Note and the other Loan Documents.

 

Section 7.13.     Principal Office.  Borrower shall not change its principal
executive offices from the address first set forth above, change its name, or
change the location of the Collateral or the books and records related thereto
without giving the Lender thirty (30) days’ advance notice and in the event of
such change taking all such actions requested by the Lender to ensure the
continued perfection of its security interest.  In addition, Borrower shall not
remove any Collateral from the States in which the Borrower is located.

 

Section 7.14.     Additional Collateral.  With respect to any personal property
acquired after the Closing Date by Borrower that is intended to be subject to a
Lien created by any Security Document but is not so subject, Borrower shall
promptly (and in any event within thirty (30) days after the acquisition
thereof) (a) execute and deliver to Lender such amendments or supplements to the
relevant Security Document or such other documents as Lender shall reasonably
deem necessary to grant to Lender, for its benefit, a Lien on such property
subject to no Liens other than Permitted Liens, and (b) take all reasonable
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all Applicable Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by Lender.  Borrower shall otherwise take such actions and execute
and/or deliver to Lender such documents as Lender shall reasonably require to
confirm the validity, perfection and priority of the Lien of the Security
Documents against such after-acquired property.

 

Section 7.15.     Compliance with Anti-Terrorism Laws.  Borrower shall not (1)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (2) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (3) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose





23

--------------------------------------------------------------------------------

 



of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and Borrower shall deliver to the Lender any
certification or other evidence requested from time to time by the Lender in its
reasonable discretion, confirming Borrower’s compliance herewith).

 

ARTICLE VIII

FINANCIAL COVENANTS

 

Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner set forth in Section 11.09 hereof:

 

Section 8.01.     Debt Service Coverage Ratio.  At all times during the term of
the Loan, the Property must maintain debt service coverage ratio of not less
than 1.25 to 1, which shall be determined by the Lender in its reasonable
discretion based upon the net operating income from the Property (net of all
operating expenses for the Property including, without limitation, third party
management fees and replacement reserves [if any are required] in Leases with
respect to the Property) compared to total debt service under the Loan for the
same period utilizing the interest rate payable under the Interest Rate
Protection Agreement (or the rate under the Note if the Interest Rate Protection
Agreement is no longer in effect) (the “Debt Service Coverage Ratio”) tested as
of fiscal year end November 30, 2017 and as of each November 30th thereafter
throughout the term of the Loan (the time of such testing [but not the date as
of which such testing applies] to be determined by the Lender in its sole but
reasonable discretion). 

 

Section 8.02.     Master Lease Requirement.

 

(a)        If (i) Eaton has not given written notice to the Borrower that it has
renewed its Lease on or prior to July 31, 2020 for the entire space demised
under such Lease (the “Eaton Space”) for not less than the renewal term provided
for therein and otherwise on the terms and conditions set forth in the current
Lease to Eaton; and (ii) the projected annual net operating income (calculated
in accordance with Section 8.01 above) from existing Leases at the Property
(including any Rollover Replacement Leases) as of February 1, 2021 (the “Easton
Master Lease Commencement Date”) will not, on a prospective twelve (12) month
basis, be sufficient to satisfy the Debt Service Coverage Ratio, as verified by
the Lender, then, on or prior to the Eaton Master Lease Commencement Date, the
Borrower shall enter into a Master Lease with the Master Tenant for the Eaton
Space, which Master Lease shall: (1) commence no later than the Eaton Master
Lease Commencement Date, (2) be for a term of no less than five (5) years, and
(3) provide for a rental rate equal to the lesser of (A) the difference between
(x) the projected annual net operating income (calculated in accordance with
Section 8.01 above) from existing Leases at Property (including any Rollover
Replacement Leases) as of the Eaton Master Lease Commencement Date (on a
prospective twelve (12) month basis) and (y) the annual net operating income
(calculated in accordance with Section 8.01 above) that would be necessary to
satisfy the Debt Service Coverage Ratio, or (B) the then fair market rental
value of the Eaton Space, but in no event less than $5.75 per square foot on a
triple-net basis.

 

(b)        If (i) Dominos has not given written notice to the Borrower that it
has renewed its Lease on or prior to April 30, 2021 for the entire space demised
under such Lease (the “Dominos Space”) for not less than the renewal term
provided for therein and otherwise on the terms and conditions set forth in the
current Lease to Dominos; and (ii) the projected annual net operating income
(calculated in accordance with Section 8.01 above) from existing Leases at the
Property (including any Rollover Replacement Leases) as of November 1, 2021 (the
“Dominos Master Lease Commencement Date”) will not, on a prospective twelve (12)
month basis, be sufficient to satisfy the Debt Service Coverage Ratio, as
verified by the Lender, then, on or prior to the Dominos Master

 





24

--------------------------------------------------------------------------------

 



Lease Commencement Date, the Borrower shall enter into a Master Lease with the
Master Tenant for the Dominos Space, which Master Lease shall: (1) commence no
later than the Dominos Master Lease Commencement Date, (2) be for a term
expiring no earlier than the Maturity Date (as defined in the Note), and (3)
provide for a rental rate equal to the lesser of (A) the difference between (x)
the projected annual net operating income (calculated in accordance with Section
8.01 above) from existing Leases at Property (including any Rollover Replacement
Leases) as of the Dominos Master Lease Commencement Date (on a prospective
twelve (12) month basis) and (y) the annual net operating income (calculated in
accordance with Section 8.01 above) that would be necessary to satisfy the Debt
Service Coverage Ratio, or (B) the then fair market rental value of the Dominos
Space, but in no event less than $5.00 per square foot on a triple-net basis.

 

(c)        The Borrower shall unconditionally and irrevocably guaranty, for the
benefit of the Lender, the payment and performance of all obligations of the
Master Tenant under each Master Lease, if any, entered into in accordance with
this Section 8.02 pursuant to a guaranty of Lease in the form attached hereto as
Schedule D.  The Borrower acknowledges and agrees that a default under any such
guaranty of a Master Lease shall be an Event of Default hereunder.

 

(d)        The Borrower shall not amend, modify or terminate any Master Lease
entered into by Borrower in accordance with this Section 8.02 and Borrower shall
maintain each such Master Lease in full force and effect until the earlier of
(i) the Maturity Date or (ii) the stated expiration date of such Master
Lease.  It is understood and agreed that nothing contained in the Section 8.02
shall be deemed to constitute a modification or waiver by the Lender of the
Borrower’s obligation to comply with the terms of Section 8.01 above.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until all of the Obligations have been paid and satisfied in full, unless
consent has been obtained in the manner set forth in Section 11.09 hereof, the
Borrower shall not:

 

Section 9.01.     Limitations on Debt.  Create, incur, assume or suffer to exist
any Debt secured by the Collateral except:

 

(a)        the Obligations;

 

(b)        Debt incurred in connection with the Interest Rate Protection
Agreement;

 

(c)        purchase money Debt and Capital Leases for equipment secured solely
by such equipment, and other Debt secured by Permitted Liens.

 

Section 9.02.     Limitations on Guaranty Obligations.  Create, incur, assume or
suffer to exist any Guaranty Obligations secured by or encumbering the
Collateral.

 

Section 9.03.     Limitations on Liens.  Create, incur, assume or suffer to
exist, any Lien on or with respect to the Collateral, whether now owned or
hereafter acquired, except the following (“Permitted Liens”): 

 

(a)        Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being





25

--------------------------------------------------------------------------------

 



 

contested by the Borrower in good faith by appropriate proceedings and adequate
reserves in respect thereof have been established on the books of the Borrower
to the extent required by GAAP;

 

(b)        the claims of materialmen or mechanics or lessors for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are being contested by the Borrower in good faith and by appropriate
proceedings and adequate reserves in respect thereof have been established on
the books of the Borrower to the extent required by GAAP;

 

(c)        Liens consisting of deposits or pledges made in the ordinary course
of business in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts;

 

(d)        Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of the Property, which
in the aggregate are not substantial in amount and which do not, in any case,
detract from the value of the Collateral or impair the use thereof in the
ordinary conduct of business;

 

(e)        Liens of the Lender;

 

(f)        Liens described on Schedule 9.03(f);

 

(h)        normal and customary rights of setoff with respect to deposits of
cash in favor of banks or other depository institutions.

 

Section 9.04.     Intentionally Omitted.

 

Section 9.05.     Limitations on Mergers and Liquidation.  Merge, consolidate or
enter into any similar combination with any other Person (unless the Borrower
shall be the surviving entity, provided Borrower has given Lender reasonable
advance notice thereof and such merger or consolidation is not reasonably
expected to result in a Material Adverse Effect) or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution).

 

Section 9.06.     Limitations on Sale of Collateral.  Convey, sell, lease,
assign, transfer or otherwise dispose of any of the Collateral, whether now
owned or hereafter acquired except:

 

(a)        the sale, transfer, lease or other disposition of machinery, parts,
equipment and other assets no longer used in the operation of the Property, so
long as the net proceeds therefrom are used to repair or replace damaged
property or to purchase or otherwise acquire new assets or property;

 

(b)        leases or licenses of real, personal or intangible property in the
ordinary course of business, subject to the Collateral Assignment; and

 

(c)        the settlement, discount or compromise of receivables which
constitute part of the Collateral in the ordinary course of business in
connection with the collection thereof.

 

Section 9.07.     Intentionally Omitted.

 

Section 9.08.     Intentionally Omitted.

 

Section 9.09.     Intentionally Omitted.





26

--------------------------------------------------------------------------------

 



Section 9.10.     Certain Accounting Changes.  Change its Fiscal Year end
without prior notice to Lender, or make any change in its accounting treatment
and reporting practices except as required or permitted by GAAP.

 

Section 9.11.     Restrictive Agreements.  Enter into any agreement concerning
or affecting the Property which contains any negative pledge on assets or any
covenants more restrictive than the provisions of Articles VII, VIII and IX
hereof and which would, individually or in the aggregate, have a Material
Adverse Effect.

 

Section 9.12.     Transfer of Property.  A sale, conveyance, or transfer,
whether voluntary, by operation of law or otherwise, of all or any portion of,
or interest in, all or any portion of the Property or the placing of any
mortgage, lien or other encumbrance on the Property without prior written
consent of the Lender in each case.  Notwithstanding the foregoing, the Borrower
shall have the right to obtain a partial release (“Partial Release”) of any
entire parcel comprising a portion of the Property (the “Release Property”) from
the Mortgage and Loan Documents only upon satisfaction of the conditions set
forth below:

 

(a)        Borrower must provide not less than thirty (30) days, but not more
than one hundred twenty (120) days, prior written notice to Lender requesting a
Partial Release and identifying the Release Property and date upon which it
desires to have the Release Property released (“Partial Release Date”).

 

(b)        No Event of Default shall have occurred and be continuing at the time
Borrower requests a Partial Release or on the Partial Release Date. 

 

(c)        The Lender shall order, at the Borrower’s sole cost and expense, an
appraisal of each Property, including, but not limited to, the portion of the
Property which is to be the Release Property. 

 

(d)        As of the Partial Release Date, and, after giving effect to the
Partial Release to occur on such date, the Debt Service Coverage Ratio for the
remaining Property not released from the Mortgage shall be not less than 1.25 to
1 as determined by Lender in its reasonable discretion.

 

(e)        As of the Partial Release Date, and after giving effect to the
Partial Release to occur on such date and the payment of the Release Fee (as
hereinafter defined), the loan to value ratio for the remaining portion of the
Premises equals: (i) no more than seventy percent (70%) if such Partial Release
occurs prior to the fifth (5th) anniversary of the date of the Note, or (ii) no
more than sixty-five percent (65%) if such Partial Release occurs after the
fifth (5th) anniversary of the date of the Note, in each instance as determined
by Lender in its reasonable discretion.

 

(f)        Borrower shall have delivered to Lender forms of all documents
necessary to release the Release Property from the liens created by the Mortgage
and the other Loan Documents, each in appropriate form required by Applicable
Law and otherwise satisfactory to Lender and its counsel in all respects
together with the Release Fee which shall be applied in reduction of the then
outstanding principal balance of the Loan and the applicable Prepayment Premium
(as defined in the Note) and any unwind or termination fee due in connection
with the Interest Rate Protection Agreement.  As used herein, the term “Release
Fee” shall mean one hundred twenty percent (120%) of the portion of the Loan
attributed by the Lender to the Release Property.  The allocated portion of the
Loan with respect to each entire parcel constituting a portion of the Property
shall be determined by the Lender based upon the Lender’s review and approval,
prior to the Partial Release Date, of the appraisal reports ordered by the
Lender in accordance with subparagraph (c) above.

 





27

--------------------------------------------------------------------------------

 



(g)        Borrower shall have delivered a certificate from an officer of the
Borrower certifying that the requirements set forth above have been satisfied in
all material respects.

 

(h)        Borrower has paid all amounts then due and unpaid under the Loan
Documents through (and including) amounts due on the Release Date and in
connection with the Partial Release.

 

(i)        Lender shall have received a copy of a deed conveying all of the
Borrower’s right, title and interest in and to the Release Property to an entity
other than Borrower and a letter from Borrower countersigned by a title
insurance company acknowledging receipt of such deed and agreeing to record such
deed in the real estate records of the appropriate recording office in which the
Release Property is located.

 

(j)        Borrower agrees to pay all of Lender’s expenses incurred in
connection with reviewing and documenting such Partial Release, which amounts
must be paid by Borrower whether or not the proposed Partial Release is approved
or executed.  Upon Borrower’s failure to pay such amounts, and in addition to
Lender’s remedies for Borrower’s failure to perform, the unpaid amounts shall be
added to principal, shall bear interest at the Default Rate (as defined in the
Note) until paid in full and payment of such amounts shall be secured by the
Mortgage and the other Collateral.

 

(k)        Notwithstanding anything contained herein to the contrary, no Partial
Release granted by Lender shall, in any way, impair or affect the lien or
priority of the Mortgage relating to the portion of the Property not included in
the Partial Release or improve the position of any subordinate lienholder with
respect thereto, except to the extent that the obligations hereunder shall have
been reduced by the actual monetary consideration, if any, received by Lender
for such Partial Release.  The Mortgage shall continue as a lien and security
interest on the portion of the Property not included in a Partial Release.

 

Section 9.13.     Sanctions.  Directly or indirectly, use the Loan or the
proceeds of the Loan, or lend, contribute or otherwise make available such Loan
or the proceeds thereof to any Person, to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person of Sanctions.

 

Section 9.14.     Governmental Approvals. With respect to any Governmental
Approval which affects or concerns the Collateral, (a) terminate or cancel or
consent to or accept any cancellation or termination thereof other than in
accordance with the terms thereof, (b) amend, modify or supplement any
provision, (c) except as otherwise permitted under this Agreement, sell, assign
or otherwise dispose of (by operation of law or otherwise) any part of its
interest therein, (d) petition, request or take any other legal or
administrative action that seeks, or may be expected, to impair or seeks to
materially amend, modify or supplement such Governmental Approval, or (e) waive
any material default thereunder, material breach thereof, material provision
thereof or the performance of a material obligation by any other Person
thereunder, in each case, without first obtaining the written approval of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. 

 

ARTICLE X

DEFAULT AND REMEDIES

 

Section 10.01.     Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by

 





28

--------------------------------------------------------------------------------

 



operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any Governmental Authority or otherwise:

 

(a)         Default in Payment Obligations. 

 

(i)        Borrower shall fail to pay (i) any principal, interest, or both,
whether by acceleration, maturity or otherwise, of the Loan when due in
accordance with the terms of the Note (including any period of grace or cure as
provided therein); or (ii) any fees, expenses or other amounts payable hereunder
or under any Loan Document within any period of grace or cure as provided
therein, or if no such period of grace or cure is specified therein, within ten
(10) days after written demand therefor by the Lender.

 

(ii)       Any default shall occur pursuant to the Interest Rate Protection
Agreement (which continues beyond any applicable period of grace or cure
provided thereunder), including without limitation, if any termination payment
shall be due by Borrower under the Interest Rate Protection Agreement and such
amount is not paid when due and following the expiration of any applicable cure
period.

 

(b)         Misrepresentation.  Any representation or warranty made by the
Borrower under this Agreement, any Loan Document or any amendment hereto or
thereto (except those representations and warranties made as of a date certain
and representations and warranties which are no longer true and correct because
of the consummation of a transaction permitted hereunder or consented to by the
Lender) shall at any time prove to have been incorrect in any material respect
when made.

 

(c)         Default in Performance of Other Covenants and Conditions.  There
shall be a default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for otherwise in this Section 10.01) or any other Loan Document and
such default shall continue for a period of thirty (30) days after notice from
Lender and expiration of any cure period as provided therein provided , however,
that if (i) the curing of such failure cannot be accomplished with due diligence
within said period; (ii) granting an additional period of time within which to
cure such failure would not (A) result in any material impairment of the
Collateral, or any portion thereof, or the Lender’s lien thereon or (B) have a
Material Adverse Effect; and (iii) the Borrower commences to cure such failure
promptly (and in any event within the aforesaid thirty (30) days) upon learning
thereof and thereafter diligently and continuously prosecutes the cure of such
failure, then such period shall be extended for such time as shall be reasonably
necessary to cure such failure; provided further, however, such extended cure
period shall not be applicable to any failure which can be cured by the payment
of money.

 

(d)         Material Adverse Effect.  A Material Adverse Effect shall occur.

 

(e)         Voluntary Bankruptcy Proceeding.  The Borrower shall (i) commence a
voluntary case or file a petition under any Debtor Relief Law, (ii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Law, (iii) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (iv) admit in writing its inability to pay its debts as they become
due, (v) make a general assignment for the benefit of creditors, or (vi) take
any corporate action for the purpose of authorizing any of the foregoing.

 





29

--------------------------------------------------------------------------------

 



(f)         Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against the Borrower in any court of competent jurisdiction seeking
(i) relief under any Debtor Relief Law, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for the Borrower for all or any
substantial part of its assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of ninety (90) consecutive
days, or an order granting the relief requested in such case or proceeding
(including an order for relief under any Debtor Relief Law) shall be entered.

 

(g)         Failure of Agreements.  This Agreement or any other Loan Document
shall, for any reason (excluding the actions of the Lender), cease to be in full
force and effect (other than pursuant to the terms hereof or thereof) or cease
to be valid and binding on the Borrower thereto, or the Borrower shall so assert
in writing, or any Security Document shall for any reason (excluding the actions
of the Lender) cease to create a valid and perfected first priority Lien on, or
security interest in, a material portion of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

 

(h)         Judgment.  A judgment or order for the payment of money which causes
the aggregate amount of all such judgments not fully covered by insurance to
exceed $500,000 shall be entered against the Borrower by any court and such
judgment or order shall continue without discharge, stay, proper appeal or
posting of an appropriate bond for a period of thirty (30) days.

 

(i)         Transfer of Property.  The Borrower sells, conveys or transfers,
whether voluntary, involuntary, by operation of law or otherwise, all or any of
Borrower’s interest in and to the Collateral in violation of the terms of this
Agreement (provided, however, in the case of an involuntary Lien is paced
against or encumbers the Property, the same shall not constitute an Event of
Default hereunder unless it is not discharged or bonded off within thirty (30)
days of the filing or recording thereof).

 

(j)         Secondary Financing.  Borrower obtains financing secured by any of
the Collateral or any income, profits or revenues derived or obtained from the
Collateral, in either case without having first obtained the Lender’s written
consent, to be given or withheld in Lender’s sole discretion.

 

(k)        Post Closing Items.  The Borrower shall fail to deliver or satisfy
any of the post-closing items set forth on Schedule 10.01(k) hereof within the
time periods set forth on such Schedule 10.01(k).

 

(l)         Required Accounts.  The Borrower fails to establish and maintain the
Operating Account.

 

(m)       Other Defaults.  Borrower shall (i) default in the payment of any Debt
due to the Lender or its Affiliates, beyond the period of grace or cure, if any,
provided in the instrument or agreement under which such Debt was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Debt due to the Lender or its Affiliates or contained
in any instrument or agreement evidencing, securing or relating thereto.

 

Section 10.02.     Remedies.  Upon the occurrence and continuation of an Event
of Default (after taking into account any applicable period of notice, grace or
cure), the Lender may by notice to Borrower:





30

--------------------------------------------------------------------------------

 



(a)        Acceleration.  Declare the principal of, and interest on, the Loan
and the Note at the time outstanding and all other amounts owed to the Lender
under this Agreement or any of the other Loan Documents and all other
Obligations to be forthwith due and payable, whereupon all of the foregoing
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, that upon
the occurrence of an Event of Default specified in Sections 10.01(e) or
10.01(f), all Obligations shall automatically become due and payable.

 

(b)        Rights of Collection.  Exercise all of the Lender’s other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

 

(c)        Receiver.  Without limiting, and in addition to, any other rights,
options and remedies the Lender has under the Loan Documents, the UCC, at law or
in equity, upon the occurrence and continuation of an Event of Default under
Section 10.01(a),  Section 10.1(e) or Section 10.1(f) and the acceleration of
the Obligations pursuant to Section 10.02 as a result thereof, the Lender shall
have the right to apply for and have a receiver appointed by a court of
competent jurisdiction in any action taken by the Lender to enforce its rights
and remedies in order to manage, protect, preserve, sell or dispose the
Collateral and continue the operation of the Property and to collect all
revenues and profits thereof and apply the same to the payment of all expenses
and other charges of such receivership including the compensation of the
receiver and to the payments as aforesaid until a sale or other disposition of
such Collateral shall be finally made and consummated.  THE BORROWER HEREBY
IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST
THE APPOINTMENT OF RECEIVER AS PROVIDED ABOVE.  BORROWER (I) GRANTS SUCH WAIVER
AND CONSENT KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH
COUNSEL, (II) ACKNOWLEDGES THAT (A) THE UNCONTESTED RIGHT TO HAVE A RECEIVER
APPOINTED FOR THE FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY THE LENDER IN
CONNECTION WITH THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND (B) THE AVAILABILITY OF SUCH APPOINTMENT AS A
REMEDY UNDER THE FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING THE
LENDER TO MAKE THE LOAN; AND (III) AGREE TO ENTER INTO ANY AND ALL STIPULATIONS
IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN CONNECTION WITH THE
FOREGOING AND TO COOPERATE FULLY WITH THE LENDER IN CONNECTION WITH THE
ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER OVER ALL OR ANY PORTION OF
THE PROPERTY.

 

Section 10.03.     Allocation of Payments After Exercise of Remedies.  The
Lender shall have the right to accept any payments made with respect to the
Obligations following acceleration thereof, regardless of whether the Borrower
has received notice of such acceleration.  Such payment shall not cure any Event
of Default, except that any default interest rate imposed shall be removed,
unless and until all Obligations of the Borrower to the Lender are paid in
full.  The Lender’s acceptance of such payment shall not constitute a waiver of
any right of the Lender nor shall acceptance of such payment constitute an
agreement by the Lender to forbear from seeking collection of the Loan.

 

Section 10.04.     Rights and Remedies Cumulative; Non-Waiver, etc.  The
enumeration of the rights and remedies of the Lender set forth in this Agreement
is not intended to be exhaustive, and the exercise by the Lender of any right or
remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given hereunder or under the Loan Documents or that may now or hereafter exist
in law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Lender in exercising any right,





31

--------------------------------------------------------------------------------

 



power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default.  No course of dealing
between the Borrower, the Lender or their respective agents or employees shall
be effective to change, modify or discharge any provision of this Agreement or
any of the other Loan Documents or to constitute a waiver of any Event of
Default.

 

Section 10.05.     Power of Attorney.  For the purposes of carrying out the
provisions and exercising the rights, remedies, powers and privileges granted by
or referred to in this Article X, the Borrower hereby irrevocably constitutes
and appoints the Lender its true and lawful attorney-in-fact, with full power of
substitution, to execute, acknowledge and deliver any instruments and do and
perform any acts which are referred to in this Article X, in the name and on
behalf of the Borrower provided, however, the foregoing power of attorney shall
be exercisable by the Lender only during the continuance of an Event of
Default.  The power vested in such attorney-in-fact is, and shall be deemed to
be, coupled with an interest and irrevocable.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01.     Notices.  Unless otherwise specified herein, all notices
hereunder (“Notice”) to any party hereto shall be in writing and shall be given
(a) by certified mail, return receipt requested, or (b) by nationally recognized
overnight courier (e.g., UPS or Federal Express), or (c) by electronic facsimile
transmission (with confirmation of successful transmission) or by electronic
mail (provided, however, that if a notice is given by facsimile or electronic
mail, a copy of such notice shall also be delivered by one of the other delivery
methods set forth in clauses (a), and (b) above), in each case addressed to such
party at its address indicated below:

 

(a)          If to the Borrower: 

 

Griffin Industrial Realty, Inc.

One Rockefeller Plaza

Suite 2301

New York, NY 10020

Attn: Michael S. Gamzon

Facsimile No.: 

E-mail: mgamzon@griffinindustrial.com

 

With a copies to: 

 

Griffin Industrial Realty, Inc.

204 West Newberry Road

Bloomfield, CT 06002

Attn: Anthony Galici

Facsimile No.: 

E-mail: agalici@griffinindustrial.com

 

Thomas M. Daniells, Esq.

Murtha Cullina LLP

CityPlace, 185 Asylum Street

Hartford, CT  06103





32

--------------------------------------------------------------------------------

 



Facsimile No.: (860) 240-6150

E-mail:  Tdaniells@murthalaw.com

 

(b)          If to the Lender: 

 

People’s United Bank, N.A.

One Financial Plaza

Hartford, Connecticut  06103

Attention: Sean Kenny

Facsimile No.: (860) 280-2690

E-Mail: Sean.Kenny@peoples.com     

 

With a copy to:

 

John J. Kindl, Esquire

Pullman & Comley, LLC

90 State House Square

Hartford, Connecticut  06103

Facsimile No.: (860) 424-4370

E-Mail: JKindl@pullcom.com     

 

or to any other address specified by such party in writing.  All such notices,
requests, demands and other communication shall be deemed given upon the earlier
of (i) receipt by the party to whom such notice is directed (or a person of
suitable age and discretion accepting such notice at such address) or (ii)
refusal to accept delivery by the party to whom such notice is directed (or by
such other suitable person). 

 

Section 11.02.     Expenses; Indemnity; Release of Claims.  Except as otherwise
provided in this Agreement, Borrower will (a) pay all reasonable out-of-pocket
expenses of the Lender in connection with (i) the preparation, execution and
delivery of this Agreement and each other Loan Document, whenever the same shall
be executed and delivered, and (ii) the preparation, execution and delivery of
any waiver, amendment or consent by the Lender relating to this Agreement or any
other Loan Document, including reasonable fees and disbursements of legal
counsel to the Lender, (b) pay all reasonable out-of-pocket expenses of the
Lender actually incurred in connection with any enforcement of any rights and
remedies of the Lender under this Agreement after an Event of Default, including
consulting with appraisers, accountants, attorneys and other Persons concerning
the nature, scope or value of any right or remedy of the Lender hereunder or
under any other Loan Document or any factual matters in connection therewith,
which expenses shall include the reasonable fees and disbursements of such
Persons, provided, however, that while no Event of Default exists, Borrower
shall not be required to reimburse the Lender for the costs and expenses of any
appraisers, accountants, attorneys and other Persons, unless otherwise specified
herein, and (c) defend, indemnify and hold harmless the Lender, and its
Subsidiaries, Affiliates, employees, agents, officers and directors (each an
Indemnified Party), from and against any losses, penalties, fines, liabilities,
settlements, damages, costs and expenses, suffered by any such Indemnified Party
in connection with any claim, investigation, litigation or other proceeding
(whether or not the Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with this Agreement, any other
Loan Document or the Loan, including reasonable attorney’s and consultant’s
fees, except to the extent that any of the foregoing directly results from the
gross negligence or willful misconduct of any Indemnified Party.

 





33

--------------------------------------------------------------------------------

 



 

Section 11.03.     Set-off.  In addition to any rights now or hereafter granted
under Applicable Law, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, the Lender is
hereby authorized by Borrower at any time or from time to time, without notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all sums present or
in transit to the Operating Account against and on account of the Obligations.

 

Section 11.04.     Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Agreement or under any agreement, instrument or
other document contemplated hereby or related hereto; directly or indirectly
related to or connected with the Loan or the negotiation, administration or
enforcement thereof; or arising from the debtor/creditor relationship of the
Borrower and the Lender shall be brought either in the Superior Court of
Connecticut or the United States District Court for the District of
Connecticut.  The parties hereto agree that any proceeding instituted in any of
such courts shall be of proper venue, and waives any right to challenge the
venue of such courts or to seek the transfer or relocation of any such
proceeding for any reasons.  The parties hereto further agree that such courts
shall have personal jurisdiction over the parties.  Any judgment or decree
obtained in any such action or proceeding may be filed or enforced in any other
appropriate court.

 

Section 11.05.     Consent to Jurisdiction; Service of Process.

 

(a)          Borrower hereby irrevocably consents to the personal jurisdiction
of the state and federal courts located in the State of Connecticut, in any
action, claim or other proceeding arising out of any dispute in connection with
this Agreement, the Note and the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations. 

 

(b)          To the extent that the Borrower has or hereafter may acquire: (i)
any immunity from jurisdiction of the state or federal courts located in the
State of Connecticut or from any legal process out of any such court (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, or
(ii) any objection to the laying of the venue or of an inconvenient forum or any
suit, action or proceeding brought in a state or federal court located in the
State of Connecticut, Borrower hereby irrevocably waives such immunity or
objection in respect of any suit, action or proceeding arising out of or
relating to this Agreement or any Loan Document.

 

Section 11.06.     Waiver of Jury Trial; Commercial Waiver.

 

(a)          WAIVER OF JURY TRIAL.  THE BORROWER DOES HEREBY IRREVOCABLY WAIVE
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

 

(b)          COMMERCIAL WAIVER.  THE BORROWER HEREBY ACKNOWLEDGES THAT THE
TRANSACTION OF WHICH THIS AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION AND
WAIVES ITS RIGHTS TO NOTICE AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT
GENERAL STATUTES OR BY OTHER APPLICABLE LAW WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE





34

--------------------------------------------------------------------------------

 



LENDER OR ANY OTHER HOLDER OF THE OBLIGATIONS MAY DESIRE TO USE RELATING TO ANY
OF THE COLLATERAL.

 

(c)        Preservation of Certain Remedies.  The parties hereto and to the
other Loan Documents preserve, without diminution, certain remedies that such
Persons may employ or exercise freely, either alone, in conjunction with or
during any dispute, claim or controversy arising out of, connected with or
relating to the Note or any other Loan Documents (“Dispute”) between or among
parties to the Note or any other Loan Document. Each such Person shall have and
hereby reserves the right to proceed in any court as provided in Section 11.04
hereof or by self-help to exercise or prosecute the following remedies: (i) all
rights to foreclose against any real or personal property or other security by
exercising a power of sale granted in the Loan Documents or under applicable law
or by judicial foreclosure and sale, (ii) all rights of self-help including
peaceful occupation of property and collection of rents, set off, and peaceful
possession of property, and (iii) obtaining provisional or ancillary remedies
including injunctive relief, sequestration, garnishment, attachment, appointment
of receiver and in filing an involuntary bankruptcy proceeding.  Preservation of
these remedies does not limit the power of any court of proper jurisdiction to
grant similar remedies that may be requested by a party in a Dispute.

 

Section 11.07.     Reversal of Payments.  To the extent the Borrower makes a
payment or payments to the Lender or the Lender receives any payment or proceeds
of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Lender.

 

Section 11.08.     Punitive Damages.  The Lender and Borrower hereby agree that
no such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that it may now have or may arise in the
future in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

 

Section 11.09.     Amendments, Waivers and Consents.  No amendment,
modification, termination, or waiver of any provision of this Agreement or any
agreement, instrument or other document contemplated hereby, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

Section 11.10.     Agreement Controls.  In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided, that any provision of the Security
Documents which imposes additional burdens on the Borrower or further restricts
the rights of the Borrower or gives the Lender additional rights shall not be
deemed to be in conflict or inconsistent with this Agreement and shall be given
full force and effect.

 

Section 11.11.     Survival.  Notwithstanding any termination of this Agreement,
the indemnities to which the Lender is entitled under the provisions of this
Article XI and any other provisions of this Agreement and the Loan Documents
shall continue in full force and effect and shall protect the Lender against
events arising after such termination as well as before.

 





35

--------------------------------------------------------------------------------

 



Section 11.12.     Counterparts.  This Agreement may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic means shall be as effective as delivery of a
manually executed counterpart of this Agreement.    The signature of any party
on this Agreement by telecopier, facsimile or other electronic means is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party, any telecopier, facsimile or
other electronic signature is to be re-executed in original form by the party
which executed the telecopier, facsimile or other electronic signature.  No
party may raise the use of a telecopier, facsimile machine or other electronic
means, or the fact that any signature was transmitted through the use of a
telecopier, facsimile machine or other electronic means, as a defense to the
enforcement of this Agreement.

 

Section 11.13.     Headings.  Titles and captions of Articles, Sections and
subsections in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.

 

Section 11.14.     Severability.  Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.15.     Entirety.  This Agreement together with the other Loan
Documents represents the entire agreement of the parties hereto and thereto, and
supersedes all prior agreements and understandings, oral and written, if any,
including any commitment letters or correspondence relating  to the Loan
Documents or the transactions contemplated herein or therein.

 

Section 11.16.     Termination.  This Agreement shall remain in effect from the
date hereof through and including the date upon which all Obligations shall have
been paid and satisfied in full.  The Lender shall release all Liens on the
Collateral in favor of the Lender upon repayment in cash of the outstanding
principal of and all accrued interest on the Loans and the payment of all
outstanding fees and expenses hereunder.  No termination of this Agreement shall
affect the rights and obligations of the parties hereto which by their express
terms survive the repayment of the Loan or the termination of this Agreement.

 

Section 11.17.     No Commitment to Extend or Refinance.  The Borrower
acknowledges that it is the Borrower’s responsibility to pay the Loan as
required hereunder. Except as expressly set forth in this Agreement, the Lender
is under no obligation to extend the maturity date of or refinance the Loan or
to provide additional financing to the Borrower.  The Borrower acknowledges
that, as of the date hereof, the Lender has not made any commitment or
representations pertaining to the further extension or refinancing of the Loan
or the provision of additional financing to the Borrower.  The Borrower further
acknowledges that no oral representations or commitments by the Lender or any
officer or employee thereof pertaining to the further extension or refinancing
of the Loan or the provision of additional financing shall be binding upon the
Lender.

 

Section 11.18.     Assignment; Participation.  The Lender reserves the right to
assign all or any portion of all or any Loan to other lenders (with a
corresponding reduction in Lender’s share of such Loan) or to participate out
all or any portion of the Loan.  The Borrower hereby grants to the Lender the
right to distribute to potential investors, assignees and participants, without
further notice to the

 





36

--------------------------------------------------------------------------------

 



Borrower, and at the Lender’s sole discretion, any information relative to the
Borrower, including, but not limited to, preliminary budgets, pro forma
statements and financial statements.  The rights conferred upon the Lender by
this Agreement shall be automatically extended to and vested in any assignee or
transferee of the Lender upon the Borrower’s receipt of notice of such
assignment or transfer; provided, however, that no such assignment or transfer
shall enlarge the obligations of the Borrower hereunder. 

 

Section 11.19.     Exculpation.  Notwithstanding anything contained herein to
the contrary, the provisions of Section 20 of the Note which limit recourse of
the Obligations against the Borrower are hereby incorporated by reference to the
fullest extent as if the text of such Section were set forth in its entirety
herein.

 

Section 11.20     USA PATRIOT Act Notice.  Lender hereby notifies Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies party to the Loan Documents, which
information includes the name and address of each such party and other
information that will allow Lender to identify each such party in accordance
with the Act.  Borrower agrees to, promptly following a request by Lender,
provide all such other documentation and information that Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

 

 

[No Further Text On This Page – Signature Page Follows]

 

 



37

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Lender has caused this Agreement to be executed under
seal by their duly authorized officers, all as of the day and year first written
above.

 

 

 

 

LENDER:

 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

/s/ JOANNA T. PISCITELLO

 

By:

/s/SEAN M. KENNY

Joanna T. Piscitello

 

 

Sean M. Kenny, Vice President

 

 

 

/s/ JOHN J. KINDL

 

 

John J. Kindl

 

 

STATE OF CONNECTICUT

)

 

 

 

)

ss:

Hartford

COUNTY OF HARTFORD

)

 

 

 

 

On this the 26th day of April, 2016, before me, the undersigned officer,
personally appeared Sean M. Kenny, who acknowledged himself to be the Vice
President of PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States, and that he as such
and being duly authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the national banking
association by himself as such Vice President.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

 

 

/s/JOHN J. KINDL

 

John J. Kindl

 

Commissioner of the Superior Court

 

 

 

 

 

 



Signature Page – Loan and Security Agreement (Lender)

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed under
seal by their duly authorized officers, all as of the day and year first written
above.

 

 

 

 

 

 

 

 

BORROWER:

 

 

GRIFFIN INDUSTRIAL REALTY, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

/s/ FRANK J. SACCOMANDI III

 

By:

/s/ ANTHONY J. GALICI

Frank J. Saccomandi III

 

 

Anthony J. Galici

 

 

 

Its Vice President

/s/ JOHN J. KINDL

 

 

Duly Authorized

John J. Kindl

 

 

STATE OF CONNECTICUT

)

 

 

 

)

ss:

Hartford

COUNTY OF HARTFORD

)

 

 

 

 

 

On this the 26th day of April, 2016, before me, the undersigned officer,
personally appeared Anthony J. Galici, who acknowledged himself to be the Vice
President of GRIFFIN INDUSTRIAL REALTY, INC., a Delaware corporation and that he
as such and being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the corporation by himself as
such Vice President.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

 

 

/s/ FRANK J. SACCOMANDI III

 

Frank J. Saccomandi III

 

Commissioner of the Superior Court

 

 

 

 

 

 



Signature Page – Loan and Security Agreement (Borrower)

--------------------------------------------------------------------------------

 



SCHEDULE 5.01(q)

DEFAULTS UNDER DEBT OR OBLIGATIONS

 

 

 

 

None





 

--------------------------------------------------------------------------------

 



SCHEDULE 5.01(r)

LITIGATION

 

 

 

 

None

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 9.03(f)

LIENS

 

I.            Liens on the 14 International Drive Property

 

a.            Gas service easement in favor of The Connecticut Light and Power
Company dated December 16, 1977 and recorded in Volume 59 at Page 122 of the
East Granby Land Records; assigned to Yankee Gas Services Company by Assignment
dated and recorded June 30, 1989 in Volume 86 at Page 630 of the East Granby
Land Records.

 

b.            Electric distribution easement in favor of The Hartford Electric
Light Company dated March 27, 1978 and recorded in Volume 59 at Page 347 of the
East Granby Land Records.

 

c.            Electric distribution easement in favor of The Hartford Electric
Light Company dated June 1, 1979 and recorded in Volume 61 at Page 373 of the
East Granby Land Records.

 

d.            Declaration of Covenants and Restrictions/Easements of Use and to
Use made by Culbro Land Resources, Inc. dated and recorded January 17, 1986 in
Volume 74 at Page 121 of the East Granby Land Records; amended by Amendment
dated April 23, 2002 and recorded May 7, 2002 in Volume 134 at Page 568 of the
East Granby Land Records.

 

e.            Declaration of Easement for Right of Way and Drainage made by
Culbro Land Resources, Inc. dated September 20, 1983 and recorded in Volume 68
at Page 727 of the East Granby Land Records.

 

f.            Boundary Line Agreement made by Griffin Land & Nurseries, Inc.
dated April 23, 2002 and recorded May 7, 2002 in Volume 134 at Page 571 of the
East Granby Land Records.

 

g.            Conditions of State Traffic Commission Report No. 170-0812-01
dated October 28, 2008 and recorded January 5, 2009 in Volume 176 at Page 378 of
the East Granby Land Records.

 

h.            Conditions and Requirements of State Traffic Commission
Certificate No. 813-B dated January 6, 2003 and recorded January 12, 2009 in
Volume 176 at 467 of the East Granby Land Records.

 

i.            Matters as shown on a map entitled “PROPERTY SURVEY ALTA/NSPS LAND
TITLE SURVEY PROPERTY OF GRIFFIN INDUSTRIAL REALTY, INC. 14, 15 & 16
INTERNATIONAL DRIVE EAST GRANBY, CONNECTICUT Date:  05-18-09 last revised
04-06-2016 Scale: 1” = 50’.Drawn by: CAD Checked by: TSH Job no: 07173 Sheet No:
1 OF 2”, are as follows:

 

a.     30’ side yards and 50’ front yards

 

b.     Easement for access & utilities per map reference #8 no recording
information found

 

II.          Liens on the 15 International Drive Property

 

a.           Gas service easement in favor of The Connecticut Light and Power
Company dated December 16, 1977 and recorded in Volume 59 at Page 122 of the
East Granby Land

 





 

--------------------------------------------------------------------------------

 



Records; assigned to Yankee Gas Services Company by Assignment dated and
recorded June 30, 1989 in Volume 86 at Page 630 of the East Granby Land Records.

 

b.           Electric distribution easement in favor of The Hartford Electric
Light Company dated March 27, 1978 and recorded in Volume 59 at Page 347 of the
East Granby Land Records.

 

c.           Electric distribution easement in favor of The Hartford Electric
Light Company dated June 1, 1979 and recorded in Volume 61 at Page 373 of the
East Granby Land Records.

 

d.           Declaration of Covenants and Restrictions/Easements of Use and to
Use made by Griffin Land & Nurseries, Inc. dated May 6, 1999 and recorded May
14, 1999 in Volume 121 at Page 374 of the East Granby Land Records.

 

e.           Conditions of State Traffic Commission Report No. 170-0812-01 dated
October 28, 2008 and recorded January 5, 2009 in Volume 176 at Page 378 of the
East Granby Land Records.

 

f.           Conditions and Requirements of State Traffic Commission Certificate
No. 813-B dated January 6, 2003 and recorded January 12, 2009 in Volume 176 at
467 of the East Granby Land Records.

 

g.           Matters as shown on a map entitled “PROPERTY SURVEY ALTA/NSPS LAND
TITLE SURVEY PROPERTY OF GRIFFIN INDUSTRIAL REALTY, INC. 14, 15 & 16
INTERNATIONAL DRIVE EAST GRANBY, CONNECTICUT Date:  05-18-09 last revised
04-06-2016 Scale: 1” = 50’ Drawn by: CAD Checked by: TSH Job no: 07173 Sheet No:
1 OF 2”, are as follows:

 

a.     30’ side yards and 50’ front yards

b.     Chain link fence along the northeasterly line

c.     Paved parking lot encroaches property of others

 





 

--------------------------------------------------------------------------------

 



III.        Liens on the 16 International Drive Property

 

a.           Gas service easement in favor of The Connecticut Light and Power
Company dated December 16, 1977 and recorded in Volume 59 at Page 122 of the
East Granby Land Records; assigned to Yankee Gas Services Company by Assignment
dated and recorded June 30, 1989 in Volume 86 at Page 630 of the East Granby
Land Records.

 

b.           Electric distribution easement in favor of The Hartford Electric
Light Company dated March 27, 1978 and recorded in Volume 59 at Page 347 of the
East Granby Land Records.

 

c.           Electric distribution easement in favor of The Hartford Electric
Light Company dated June 1, 1979 and recorded in Volume 61 at Page 373 of the
East Granby Land Records.

 

d.           Declaration of Covenants and Restrictions/Easements of Use and to
Use made by Griffin Land & Nurseries, Inc. dated May 6, 1999 and recorded May
14, 1999 in Volume 121 at Page 387 of the East Granby Land Records.

 

e.           Declaration of Easement for Right of Way and Drainage made by
Culbro Land Resources, Inc. dated September 20, 1983 and recorded in Volume 68
at Page 727 of the East Granby Land Records.

 

f.           Easement Agreement by and between River Bend Associates, Inc. and
Griffin Land & Nurseries, Inc dated April 23, 2002 and recorded May 7, 2002 in
Volume 134 at Page 574 of the East Granby Land Records.

 

g.           Conditions of State Traffic Commission Report No. 170-0812-01 dated
October 28, 2008 and recorded January 5, 2009 in Volume 176 at Page 378 of the
East Granby Land Records.

 

h.           Conditions and Requirements of State Traffic Commission Certificate
No. 813-B dated January 6, 2003 and recorded January 12, 2009 in Volume 176 at
467 of the East Granby Land Records.

 

i.           Matters as shown on a map entitled “PROPERTY SURVEY ALTA/NSPS LAND
TITLE SURVEY PROPERTY OF GRIFFIN INDUSTRIAL REALTY, INC. 14, 15 & 16
INTERNATIONAL DRIVE EAST GRANBY, CONNECTICUT Date:  05-18-09 last revised
04-06-2016 Scale: 1” = 50’ Drawn by: CAD Checked by: TSH Job no: 07173 Sheet No:
1 OF 2”, are as follows:

 

a.     30’ side yards and 50’ front yards

b.     Driveway abutting #20 International Drive.

 

IV.        Liens on the 40 International Drive Property

 

a.           A certain map entitled:  “ALTA/NSPS LAND TITLE SURVEY Prepared For
Griffin Industrial Realty Inc. 40 International Drive Windsor, Connecticut Scale
1” = 50’ Date 3/28/16 Sheet No. 1 of 1” by Denno Land Surveying & Consulting,
LLC, discloses the following:

 

a.     Bituminous payment ends east of the easterly property line;





 

--------------------------------------------------------------------------------

 



b.     50” building line along the easterly side of the premises;

c.     35” side yard set back lines and 35” rear set bank lines.

d.     

 

V.         Liens on the 35 International Drive Property

 

a.           New England Tradeport Declaration of Covenants and Restrictions,
Easements of Use and to Use by Griffin Land & Nurseries, Inc., as successor in
interest to Culbro Corporation and Culbro Land Resources, Inc. dated May 6, 1999
and recorded in Volume 1195 at Page 94 of the Windsor land records.  Said
Declaration supersedes that Declaration of Covenants and Restrictions, Easements
of Use and to Use by Culbro Corporation dated January 31, 1992 and recorded in
Volume 867 at Page 4 of the Windsor land records.

 

b.           Traffic Investigation Report to the State Traffic Commission (STC.
No: 164-9803-02) dated June 16, 1998 and recorded in Volume 1191 at Page 511 of
the Windsor land records; as modified by Traffic Investigation Report to the
State Traffic Commission dated June 16, 1998 and recorded August 13, 2004  in
Volume 1463 at Page 541 of the Windsor land records. (revisions of Certificate
No. 813 STC Report No. 164-8704-02)

 

c.           Terms, rights and easements as set forth in a Reciprocal Easement
Agreement between River Bend Associates, Inc. and Griffin Land & Nurseries, Inc.
dated May 6, 1999 and recorded May 14, 1999 in Volume 1195 at Page 90 of the
Windsor land records.

 

d..          Traffic Investigation Report to the State Traffic Commission (STC
No. 164-0508-01 & 164-0502-02) dated September 20, 2005 and recorded October 19,
2005 in Volume 1524 at Page 46 of the Windsor land records. 

 

e.           Traffic Investigation Report to the State Traffic Commission (STC
No. 164-0507-01) dated November 15, 2005 and recorded January 31, 2006 in Volume
1536 at Page 548 of the Windsor land records.

 

f.           Traffic Investigation Report to the State Traffic Commission (STC
No. 164-0601-02) dated January 16, 2006 and recorded April 20, 2006 in Volume
1546 at Page 237 of the Windsor land records. 

 

g.           Certificate No. 813-A of order by the State of Connecticut
Department of Transportation (STC No. 164-0601-02 ) dated August 8, 2006 and
recorded August 15, 2006 in Volume 1562 at Page 471 of the Windsor land records.
(includes revisions to TIR No. 164-8704-02, 164-0502-02 & 164-0507-01)

 

h..          Traffic Investigation Report to the State Traffic Commission (STC
No. 164-0710-01) dated 11/20/2007 and recorded in Volume 1618 at Page 340 of the
Windsor land records. (includes revisions to TIR No. 164-0601-02, 164-8704-02,
164-0502-02 &164-0507-01)

 

i.           Traffic Investigation Report to the State Traffic Commission (STC
No. 170-0812-01) dated December 16, 2008 and recorded January 5, 2009 in Volume
1650 at Page 599 of the Windsor land records.

 

j.           Certificate No. 813-B of order by the State of Connecticut
Department of Transportation (STC No. 170-0812-01) dated January 6, 2009 and
recorded January 9, 2009 in Volume 1651 at Page 28 of the Windsor land records.





 

--------------------------------------------------------------------------------

 



k.           Memorandum of Lease from River Bend Holdings, LLC to Bridgestone
Americas Tire Operations, LLC dated March 13, 2015 and recorded April 14, 2015
in Volume 1811 at Page 500 of the Windsor land records.

 

l.           A certain map entitled:  “ALTA/NSPS LAND TITLE SURVEY Prepared For
Griffin Industrial Realty Inc. 35 International Drive Windsor, Connecticut Scale
1 IN = 50 FT Date April 1, 2016” by Barresi Associates LLC, discloses the
following:

 

Proposed 10’ wide easement to Town of Windsor for future roadway widening,
proposed right to drain in favor of 25 International Drive, proposed right to
drain in favor of 25 International Drive, proposed 10’ wide temporary grading
rights in favor of the Town of Windsor, 50’ front yard line, 35’ side yard
lines, and 35’ rear yard line (see map referenced Map 4727).

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 10.01(k)

POST CLOSING ITEMS

 

ITEM

DELIVERY DATE

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE A

 

Note

 

 

 



 

--------------------------------------------------------------------------------

 



Promissory Note

 

$14,350,000.00

April 26, 2016

 

FOR VALUE RECEIVED, the undersigned, GRIFFIN INDUSTRIAL REALTY, INC., a
corporation organized and existing under the laws of the State of Delaware and
having an office and mailing address of 204 West Newberry Road, Bloomfield,
Connecticut 06002-1308 (the “Borrower”), promises to pay to the order of
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States with an office at One Financial
Plaza, Hartford, Connecticut 06103 (the “Lender”), the principal sum of FOURTEEN
MILLION THREE HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($14,350,000.00), or so
much thereof as may be advanced pursuant to that certain Loan and Security
Agreement by and between the Borrower and the Lender and dated of even date
herewith (the “Loan Agreement”) plus interest, payable at the rate and in the
manner provided in paragraphs 1 and 2 of this Note, together with all taxes
assessed upon said sum against the holder hereof, and any costs and expenses,
including reasonable attorneys’ fees, incurred in the collection of this Note,
the foreclosure of the Open-End Mortgage Deed and Security Agreement from
Borrower to Lender and dated of even date herewith (the “Mortgage”) securing,
inter alia, this Note or in enforcing the terms and conditions of the Loan
Agreement or in protecting or sustaining the lien of said Mortgage.  Said
amounts of principal, interest, fees, costs and expenses are collectively
referred to in this Note as the “Entire Note Balance”.  Capitalized words and
terms used and not otherwise defined herein shall have the meanings ascribed
thereto in the Loan Agreement.

 

INTEREST RATE.

 

The outstanding principal balance of this Note shall bear interest at a rate per
annum equal to the LIBOR Rate (as hereinafter defined) plus two hundred (200)
basis points adjusted as of the first day of each LIBOR Interest Period (as
hereinafter defined), which rate, as adjusted on each Reset Date (as hereinafter
defined) shall apply until the Maturity Date (as hereinafter defined) or the
sooner imposition of Default Rate (as hereafter defined). 

 

If the Lender shall reasonably determine (which determination shall, upon notice
thereof to Borrower, be conclusive and binding on Borrower) that the
introduction of or any change in the interpretation of any law, rule, regulation
or guideline (whether or not having the force of law), makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Lender to make, continue or maintain the rate of interest charged hereunder
based on the LIBOR Rate, then, upon such determination, the LIBOR Rate shall
forthwith be suspended until the Lender shall notify Borrower that the
circumstances causing such suspension no longer exist, and all amounts
outstanding hereunder shall automatically bear interest at the Alternate Rate
(as hereinafter defined) plus two hundred (200) basis points at the end of the
then current LIBOR Interest Period with respect thereto or sooner, if required
by such law and assertion.

 

In the event that the Lender, in its sole but reasonable discretion, shall have
determined that U.S. dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not





3

--------------------------------------------------------------------------------

 



available to the Lender in the London interbank market; or by reason of
circumstances affecting the Lender in the London interbank market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate applicable to the
relevant LIBOR Interest Period; or the LIBOR Rate no longer adequately and
fairly reflects the Lender’s cost of funding loans; or is no longer the
applicable index rate under the Interest Rate Protection Agreement (as defined
in the Loan Agreement), upon notice from the Lender to Borrower, the obligations
of the Lender to make, continue or maintain the rate of interest charged under
this Note based on the LIBOR Rate shall forthwith be suspended and all amounts
outstanding hereunder shall bear interest at the Alternate Rate plus two hundred
(200) basis points until the Lender shall notify Borrower that the circumstances
causing such suspension no longer exist.

 

If on or after the date hereof the adoption of any applicable law, rule or
regulation or guideline (whether or not having the force of law), or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency (provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by Lender for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in law”, regardless of
the date enacted, adopted or issued):

 

shall subject the Lender to any tax, duty or other charge with respect to the
Loan or its obligation to make the Loan, or shall change the basis of taxation
of payments to the Lender of the principal of or interest on the Loan or any
other amounts due under this agreement in respect of the Loan or its obligation
to make the Loan (except for the introduction of, or change in the rate of, tax
on the overall net income of the Lender or franchise taxes, imposed by the
jurisdiction (or any political subdivision or taxing authority thereof) under
the laws of which the Lender is organized or in which the Lender’s principal
executive office is located); or

 

shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System of the United States) against
assets of, deposits with or for the account of, or credit extended by, the
Lender or shall impose on the Lender or on the London interbank market any other
condition affecting the Loan or its obligation to make the Loan;

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the loan as a Loan, or to reduce the amount of any sum
received or receivable by the Lender under this Note or the Loan Agreement with
respect thereto, by an amount deemed by the Lender to be material, then, within
fifteen (15) days after demand by the Lender, Borrower shall pay to the Lender
such additional amount or amounts as will compensate the Lender for such
increased cost or reduction.

 

If, after the date of this Note, there is any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive,

 





4

--------------------------------------------------------------------------------

 



guideline, decision or request (whether or not having the force of law) of any
court, central bank, regulator or other governmental authority (provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by Lender for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in law”,
regardless of the date enacted, adopted or issued) affects or would affect the
amount of capital required or expected to be maintained by the Lender, or person
controlling the Lender, and the Lender determines (in its sole and absolute
discretion) that the rate of return on its or such controlling person’s capital
as a consequence of its commitments or the Loan made by the Lender is reduced to
a level below that which the Lender or such controlling person could have
achieved but for the occurrence of any such circumstance, then, in any such case
upon notice from time to time by the Lender to Borrower, Borrower shall
immediately pay directly to the Lender additional amounts sufficient to
compensate the Lender or such controlling person for such reduction in rate of
return.  A statement of the Lender as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on Borrower.  In determining such
amount, the Lender may use any method of averaging and attribution that it (in
its sole but reasonable discretion) shall deem applicable.

 

Definitions.  For purposes of this Note, the following definitions shall apply:

 

“Alternate Rate” applicable to a particular LIBOR Interest Period shall mean a
rate per annum equal to the rate for US Dollar deposits with maturities of one
(1) month, as are offered by the Reference Banks to prime banks in the London
interbank market for the applicable LIBOR Interest Period as of approximately
11:00 a.m., London time, on the day that is two (2) LIBOR Business Days
preceding the Reset Date.  Said rate shall correspond to the
“USD-LIBOR-Reference Banks” rate as defined in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc.

 

“Eurocurrency Reserve Rate” shall mean the weighted average of the rates
(expressed as a decimal) at which the Lender would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System against “Eurocurrency Liabilities” (as that term is used in Regulation
D), if such liabilities were outstanding.  The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.

 

“LIBOR Business Day” shall mean any day on which commercial banks are open for
international business (including dealings in US dollar deposits) in London and
New York.

 

“LIBOR Interest Period” means the period commencing on the date of this Note and
ending on (but not including) the first LIBOR Business Day (as hereinafter
defined) of the first month following the month in which this Note is dated, and
thereafter, each period commencing on the last day of the immediately preceding
LIBOR Interest Period and ending one month thereafter; provided that if any
LIBOR Interest Period would otherwise end on a day which is not a LIBOR Business
Day, that LIBOR Interest Period shall be extended to the next succeeding LIBOR
Business Day and no LIBOR Interest Period shall extend beyond the Maturity Date.





5

--------------------------------------------------------------------------------

 



“LIBOR Rate” applicable to a particular LIBOR Interest Period shall mean a rate
per annum equal to the rate for US Dollar deposits with maturities of one (1)
month, which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London
Time, on the day that is two (2) LIBOR Business Days preceding the Reset Date,
provided, however, that if such rate does not appear on the Reuters Screen
LIBOR01 Page, the “LIBOR Rate” applicable to such LIBOR Interest Period shall
mean a rate per annum equal to the rate at which US Dollar deposits in an amount
approximately equal to the outstanding principal balance and with maturities of
one (1) month, are offered in immediately available funds in the London
Interbank Market on the day that is two (2) LIBOR Business Days preceding the
Reset Date. If the day that is two (2) LIBOR Business Days preceding the Reset
Date is not a LIBOR Business Day then the LIBOR Rate for such LIBOR Interest
Period shall be established on the next LIBOR Business Day subsequent to the
commencement of the LIBOR Interest Period.  Each determination of the LIBOR Rate
applicable to a particular LIBOR Interest Period shall be made by the Lender and
shall be conclusive and binding upon the Borrower absent manifest error.

 

In the event the Board of Governors of the Federal Reserve System shall, after
the date of this Note, first impose or increase any reserve requirement with
respect to LIBOR deposits of the Lender, then for any period during which such
reserve requirements shall apply, the LIBOR Rate shall be equal to the LIBOR
Rate amount determined above divided by an amount equal to one (1.00) minus the
sum of the increased Eurocurrency Reserve Rate (as hereinafter defined) less the
Eurocurrency Reserve Rate which exists as of the date of this Note.

 

“Reset Date” is the date the LIBOR Rate changes as of the first day of each
LIBOR Interest Period.

 

Upon the occurrence, and during the continuance, of any Event of Default, as
defined in this Note, the Mortgage or the Loan Agreement, the entire principal
amount of this Note and all interest and other sums due thereon, at the option
of Lender shall become immediately due and payable. Should an Event of Default
occur, the outstanding balance of this Note shall bear interest at the rate set
forth herein plus five percent (5%) per annum (the “Default Rate”) during the
continuation of such Event of Default.

 

PAYMENTS.

 

Principal shall be payable in monthly installments in the amounts and on the
dates set forth in Schedule A attached hereto and made a part hereof, together
with interest accrued thereon at the rate set forth in paragraph 1 above.

 

All interest shall be computed on a daily basis and calculated on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed, to be
payable in arrears on the unpaid principal balance outstanding.

 

All monthly payments of principal and/or interest required pursuant to the terms
of this Note shall be made together with one-twelfth (1/12) of the annual real
estate taxes, insurance premiums and other charges and assessments which may
accrue against the property if the Lender is requiring the same to be deposited
in escrow pursuant to the Mortgage.

 





6

--------------------------------------------------------------------------------

 



MATURITY.  The Entire Note Balance, if not sooner paid, shall be due and payable
without notice or demand on May 1, 2026 (the “Maturity Date”).

 

PREPAYMENT. 

 

The Borrower may prepay this Note in whole or in part at any time upon delivery
of written notice to the Lender (the “Prepayment Notice”) specifying the amount
to be prepaid (the “Prepayment Amount”) and the date on which prepayment will be
made (the “Prepayment Date”, which shall not be less than thirty (30) days
following delivery of the Prepayment Notice to Lender), and payment to the
Lender of a Prepayment Premium (as hereinafter defined).  The Borrower
acknowledges that the Prepayment Premium is a reasonable approximation of the
net economic loss that would be sustained or incurred by the Lender as a result
of the prepayment of all or any portion of this Note. The Prepayment Premium,
together with (i) all unpaid late charges, (ii) all accrued but unpaid interest,
and (iii) any reasonable administrative costs incurred by Lender in connection
with any prepayment and disclosed to the Borrower in advance of the Prepayment
Date, shall be due and payable on the Prepayment Date.  Notwithstanding the
foregoing, if the Lender applies all or any portion of insurance proceeds
received by Lender as a result of a casualty pursuant to Section 3 of the
Mortgage and applies the same to the amounts due hereunder, the Borrower shall
not be responsible for the Prepayment Premium or for any termination, breakage
or unwind fees which would otherwise be required to be paid pursuant to the
Interest Rate Protection Agreement as a result of any such prepayment.

 

As used herein, the “Prepayment Premium” shall equal such amounts as shall, in
the judgment of the Lender (which shall be conclusive so long as made on a
reasonable basis), compensate the Lender for any actual loss, costs or expenses
actually incurred by it as a result of (1) any payment or prepayment (under any
circumstances whatsoever, whether voluntary or involuntary, by acceleration or
otherwise) of any portion of the principal amount bearing interest at the LIBOR
Rate on a date other than the last day of an applicable LIBOR Interest Period,
or (2) the conversion (for any reason whatsoever, whether voluntary or
involuntary by acceleration or otherwise) of the rate of interest payable under
this Note from the LIBOR Rate to the rate based on the Alternate Rate with
respect to any portion of the principal amount then bearing interest at the
LIBOR Rate on a date other than the last day of an applicable LIBOR Interest
Period, which amount shall be an amount equal to the present value (using as a
discount rate the rate at which interest is computed pursuant to clause (ii)
below) of the excess, if any, of (i) the amount of interest that would have
accrued at the LIBOR Rate on the amount so prepaid, converted, not advanced or
not borrowed, continued or converted, as the case may be, for the period from
the date of occurrence to the last day of the applicable LIBOR Interest Period
over (ii) the amount of interest (as determined in good faith by the Lender)
that the Lender would have been paid on a Euro-Dollar deposit placed by the
Lender with leading banks in the London Interbank Market for an amount
comparable to the amount so prepaid, converted, not advanced or not borrowed,
continued or converted, as the case may be, for the period from the date of
occurrence to the last day of the applicable LIBOR Interest Period.  If the Loan
shall be accelerated for any reason whatsoever, the applicable Prepayment
Premium in effect as of the date of such acceleration shall be paid by the
Borrower to the Lender in accordance with this Paragraph.  In addition to the
foregoing, Borrower shall be responsible for any termination fee(s) pursuant to
the terms and conditions of the Interest Rate Protection Agreement and nothing
herein shall in any way limit or modify said obligations. 





7

--------------------------------------------------------------------------------

 



Any such liability of the Borrower under the Interest Rate Protection Agreement
shall be governed by the Interest Rate Protection Agreement.

 

All amounts received by the Lender in connection with any prepayment of this
Note, in whole or in part, shall be applied in the following order:

 

all unpaid late charges;

 

any accrued and unpaid interest;

 

administrative costs incurred by Lender in connection with the prepayment
disclosed to the Borrower prior to the Prepayment Date;

 

the Prepayment Premium; and

 

unpaid principal balance of the Note in the inverse order of maturity.

 

The Borrower shall not be entitled to any reduction in the amount of the
Prepayment Premium even if the amount actually applied by Lender to reduce the
principal of this Note in accordance with the foregoing order of payments is
less than the Prepayment Amount.

 

Borrower’s obligation to make payments in accordance with the terms of this Note
shall not be affected by any partial prepayment of this Note.

 

APPLICATION OF PAYMENTS.  Payments will be applied first to fully pay costs and
expenses incurred by holder in collecting this Note or in sustaining and/or
enforcing any security granted to secure this Note, then to fully pay any
outstanding late charges or prepayment, then to fully pay accrued interest and
the remainder will be applied to principal.

 

LATE CHARGE.  Borrower shall pay the holder of this Note a late charge of five
percent (5%) of any monthly installment not received by the holder within ten
(10) days after the installment is due, to cover the additional expenses
involved in handling such overdue installment.  This charge shall be in addition
to, and not in lieu of, any other remedy the holder of this Note may have and is
in addition to any reasonable fees and charges of any agents or attorneys which
the holder of this Note is entitled to employ in the Event of Default hereunder,
whether authorized herein or by law.  Borrower will pay this late charge
promptly but only once for each late payment.

 

DEFAULT.  Upon the occurrence and during the continuance of any Event of Default
(as hereafter defined), the Entire Note Balance shall, at the option of the
holder hereof, become immediately due and payable without notice or demand.

 

An “Event of Default” is defined as any one of the following: (i) default in the
payment of any interest, principal, or other amounts due hereunder during the
term of this loan and such default continuing for a period of ten (10) days
after the due date thereof; (ii) default in the payment of any principal or
other amounts due upon the Maturity Date; (iii) the occurrence of any other
Event of Default as defined in the Loan Agreement.





8

--------------------------------------------------------------------------------

 



PREJUDGMENT REMEDY WAIVER.  BORROWER ACKNOWLEDGES AND REPRESENTS THAT THE LOAN
EVIDENCED BY THIS NOTE IS A COMMERCIAL TRANSACTION AND THAT THE PROCEEDS OF THE
LOAN SHALL NOT BE USED FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. THE BORROWER
HEREBY VOLUNTARILY WAIVES ANY RIGHTS TO NOTICE OR HEARING UNDER CHAPTER 903a OF
THE CONNECTICUT GENERAL STATUTES AS NOW OR HEREAFTER AMENDED, OR AS OTHERWISE
REQUIRED BY ANY LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE HOLDER MAY
ELECT TO USE WITH RESPECT TO ANY OF THE COLLATERAL (AS DEFINED IN THE LOAN
AGREEMENT).

 

DELAY IN ENFORCEMENT.  The liability of Borrower under this Note is
unconditional and shall not be affected by any extension of time, renewal,
waiver or any other modification whatsoever, granted or consented to by the
holder.  Any failure by the holder to exercise any right it may have under this
Note is not a waiver of the holder’s right to exercise the same or any other
right at any other time.

 

CHANGES.  No agreement by the Lender to change, waive or release the terms of
this Note will be valid unless it is in writing and signed by the Borrower and
the Lender.

 

WAIVER, JURY TRIAL WAIVER.  BORROWER WAIVES PRESENTMENT, DEMAND FOR PAYMENT AND
NOTICE OF DISHONOR.  BORROWER FURTHER WAIVES A TRIAL BY JURY IN ANY ACTION WITH
RESPECT TO THIS NOTE AND AS TO ANY ISSUES ARISING RELATING TO THIS NOTE OR TO
THE INSTRUMENTS SECURING THIS NOTE.

 

GOVERNING LAW; JURISDICTION AND VENUE.  THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  Any action or proceeding to enforce
or defend any rights under this Note or under any agreement, instrument or other
document contemplated hereby or related hereto; directly or indirectly related
to, or connected with, the Loan evidenced hereby or the negotiation,
administration or enforcement thereof; or arising from the debtor/creditor
relationship of the Borrower and the Lender shall be brought either in the
Superior Court of Connecticut or the United States District Court for the
District of Connecticut; provided, however, that any action or suit on this Note
or the Mortgage or Collateral Assignment (as defined in the Loan Agreement)
securing this Note may, at the Lender’s sole option, be brought either in any
State or Federal court located within the County in which the property securing
this Note is located or other Connecticut Court properly having
jurisdiction.  The parties hereto agree that any proceeding instituted in either
of such courts shall be of proper venue, and waive any right to challenge the
venue of such courts or to seek the transfer or relocation of any such
proceeding for any reasons.  The parties hereto further agree that such courts
shall have personal jurisdiction over the parties.  Any judgment or decree
obtained in any such action or proceeding may be filed or enforced in any other
appropriate court.

 

RIGHT OF SET-OFF.  During the continuance of any Event of Default as defined in
this Note, the Lender shall have the right to set-off all sums then present or
in transit to the Operating Account (as defined in the Loan Agreement) to the
Entire Note Balance without prior notice or demand.  For the purposes of
clarity, it is understood and agreed that unless an Event of Default has

 





9

--------------------------------------------------------------------------------

 



occurred and is continuing the Lender shall not have any right to withdraw any
funds from the Operating Account other than to make regularly scheduled payments
of principal and/or interest on the Loan and payments owed by the Borrower under
the Interest Rate Protection Agreement when the same are due and payable by the
Borrower.

 

INVALIDITY.  If any provision of this Note or the application of any provision
to any person or circumstance shall be invalid or unenforceable, neither the
balance of this Note nor the application of the provision to other persons or
circumstances shall be affected.

 

Note Secured by Mortgage.  This Note is secured, inter alia, by the Mortgage,
conveying certain real estate and property therein described (the “Property”)
and to be duly recorded on the appropriate land records of the Town(s)/City(ies)
in which the Property is located.

 

BINDING EFFECT.  The provisions of this Note are binding on the assigns and
successors of the Borrower and shall inure to the benefit of the Lender and its
successors and assigns and to subsequent holders of this Note.

 

INTERPRETATION.  Captions and headings used in this Note are for convenience
only.  The singular includes the plural and the plural includes the singular.
“Any” means any and all.

 

Usury Savings Clause.  It is the intent of Lender and Borrower to comply at all
times with applicable usury laws.  If at any time such laws would render
usurious any amounts called for under this Note or any of the other Loan
Documents (as defined in the Loan Agreement), then it is Borrower’s and Lender’s
express intention that such excess amount be immediately credited on the
principal balance of this Note (or, if this Note has been fully paid, refunded
by Lender to Borrower, and Borrower shall accept such refund), and the
provisions hereof and thereof be immediately deemed to be reformed and the
amounts thereafter collectible hereunder reduced to comply with the then
applicable laws, without the necessity of the execution of any further
documents, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder.  To the extent permitted by law, any such
crediting or refund shall not cure or waive any default by Borrower under this
Note or any of the other Loan Documents.  If at any time following any such
reduction in the interest rate payable by Borrower, there remains unpaid any
principal amounts under this Note and the maximum interest rate permitted by
applicable law is increased or eliminated, then the interest rate payable
hereunder shall be readjusted, to the extent permitted by applicable law, so
that the total dollar amount of interest payable hereunder shall be equal to the
dollar amount of interest which would have been paid by Borrower without giving
effect to the reduction in interest resulting from compliance with the
applicable usury laws theretofore in effect. Borrower agrees, however, that in
determining whether or not any interest payable under this Note or any of the
other Loan Documents is usurious, any non-principal payment (except payments
specifically stated in this Note or in any other Loan Document to be interest),
including, without limitation, prepayment fees and late charges, shall be deemed
to the extent permitted by law, to be an expense, fee, premium or penalty rather
than interest.

 

OTHER OBLIGATIONS.  To the extent the Entire Note Balance is reduced or paid in
full by reason of any payment to the Lender, and all or any part of such payment
is rescinded, avoided or recovered from the Lender for any reason whatsoever,
including, without limitation, any proceedings in connection with the
insolvency, bankruptcy or reorganization of the Borrower, the

 





10

--------------------------------------------------------------------------------

 



amount of such rescinded, avoided or returned payment shall be added to or, in
the event this Note has been previously paid in full, shall revive the principal
balance of this Note upon which interest may be charged at the applicable rate
set forth in this Note and shall be considered part of the Entire Note Balance
and all terms and provisions herein shall thereafter apply to same.

 

EXCULPATION.  Subject to the qualifications below, Lender shall not enforce the
liability and obligations of Borrower to perform and observe the obligations
contained in this Note, the Mortgage or in any of the other Loan Documents by
any action or proceeding wherein a money judgment shall be sought against
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interests under this Note, the Mortgage
and the other Loan Documents, or in the property pledged to the Lender in the
Mortgage, the rentals or property income or profit received from the Property or
any other Collateral (as defined in the Loan Agreement) given to Lender pursuant
to the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Property and
all such other Collateral.  By accepting this Note, the Mortgage and the other
Loan Documents, Lender agrees that, except as otherwise expressly set forth
below, it shall not except as otherwise herein provided, sue for, seek or demand
any deficiency judgment against Borrower in any such action or proceeding under
or by reason of or under or in connection with this Note, the Mortgage or the
other Loan Documents.  The provisions of such exculpation, however, shall not
(1) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (3) affect the validity or enforceability of any guaranty or
indemnity made in connection with the Loan or any of the rights and remedies of
the Lender thereunder; (4) impair the right of Lender to obtain the appointment
of a receiver; (5) impair the enforcement of the Collateral Assignment (as
defined in the Loan Agreement); or (6) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of, but only to the extent of:

 

all costs, expenses, damages (excluding, however, consequential, exemplary or
punitive damages) or losses actually incurred by the Lender in connection with
the enforcement of the Note, the Mortgage or any other Loan Document and
directly or indirectly resulting from any of the following:

 

the presence of hazardous waste or asbestos in, on or under the Property as set
forth in a separate environmental indemnity to be signed by Borrower;

 

any security deposits or other refundable deposits collected with respect to the
Property which are not delivered to Lender upon a foreclosure of the Property or
action in lieu thereof, except to the extent any such security deposits were
applied in accordance with the terms and conditions of any of the leases or
rental agreements affecting the Property prior to the occurrence of an Event of
Default under this Note, the Mortgage or any other Loan Documents that gave rise
to such foreclosure or action in lieu thereof;

 





11

--------------------------------------------------------------------------------

 



the misapplication or conversion by Borrower of (1) any insurance proceeds paid
by reason of any loss, damage or destruction to the Property, or (2) any awards
or other amounts received in connection with the condemnation of all or a
portion of the Property;

 

physical waste committed on the Property by the Borrower or its affiliates or
employees; damage to the Property as a result of the intentional misconduct or
gross negligence of Borrower or any affiliate thereof, or any agent or employee
of any such persons to the extent not covered by the Borrower’s insurance; or
the removal of any portion of the Property in violation of the terms of the Loan
Documents following an Event of Default; or

 

to the extent that Borrower has retained, misapplied, misappropriated or
converted rents or other income from the Property (1) after an Event of Default,
or (2) prior to applying the rents or other income from the Property to the
monthly mortgage debt service obligations or operating expenses directly
attributable to the Property (including but not limited to real estate taxes,
insurance charges and utilities) but nothing herein shall prevent or limit
Borrower’s distribution of excess income after Borrower has discharged its
obligations for current scheduled debt service obligations and property expenses
on a monthly basis as long as the distributions are not made when Borrower is
already aware that the Property will not generate sufficient ongoing cash flow
to pay such expenses on a going forward basis.

 

repayment of the entire sums due under the Note and all other charges, expenses
and obligations of the Borrower pursuant to the Mortgage, Loan Agreement and
other Loan Documents upon the occurrence of any of the following events:

 

the commission of any fraud, material misrepresentation or willful misconduct by
Borrower or any of its officers, or any other person authorized to make
statements or representations, or act, on behalf of Borrower in connection with
the Loan;

 

the Property or any part thereof or interest therein shall be encumbered by a
voluntary lien in violation of the terms of the Loan Documents;

 

failure to maintain or cause to be maintained any insurance policies required
under the Mortgage beyond any applicable period of notice and cure, or to pay or
provide or cause to be provided the amount of any insurance deductible, to the
extent of the applicable deductible, following a casualty event or other insured
event;

 

any voluntary breach or violation of the due on sale provisions or transfer of
ownership of the Property, or any portion thereof, other than as may be
permitted in the Loan Documents; or

 





12

--------------------------------------------------------------------------------

 



if the Property or any part thereof shall become an asset in either (a) a
voluntary bankruptcy filing or insolvency proceeding, or (b) an involuntary
bankruptcy proceeding which is commenced by the Borrower or an entity owned or
controlled by Borrower (collectively “Related Party”) and Borrower or Related
Party objects to a motion for relief from stay or injunction following a
voluntary or involuntary bankruptcy or insolvency proceeding; or

 

the breach of any material representation, warranty, covenant or indemnification
provision in that certain environmental indemnity to be signed by Borrower or in
the Mortgage concerning environmental laws, hazardous substances or asbestos;

 

Nothing herein shall be deemed to be a waiver of any right which Lender may have
under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Mortgage or to require that all collateral shall continue to secure all
of the indebtedness owing to Lender in accordance with the Note, the Mortgage
and the other Loan Documents.

 

 

No Further Text On This Page – Signature Page Follows





13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed the
day and year first written above.

 

 

 

BORROWER:

 

GRIFFIN Industrial Realty, INC.,  

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

Name: Anthony J. Galici

 

 

Title: Vice President

 

 



14

--------------------------------------------------------------------------------

 



Schedule A – Principal Pay Down Schedule

 

 

    

 

    

    

    

    

    

Principal

 

 

 

 

 

 

 

 

 

decrease last

 

 

 

From and

 

Up to but

 

Principal

 

day accrual

 

#

 

including:

 

excluding:

 

Outstanding

 

period

 

 

 

 

 

 

 

 

 

 

 

1

 

04/26/2016

 

06/01/2016

 


14,350,000.00 

 


26,484.30 

 

2

 

06/01/2016

 

07/01/2016

 


14,323,515.70 

 


28,196.47 

 

3

 

07/01/2016

 

08/01/2016

 


14,295,319.23 

 


26,675.94 

 

4

 

08/01/2016

 

09/01/2016

 


14,268,643.29 

 


26,769.43 

 

5

 

09/01/2016

 

10/03/2016

 


14,241,873.87 

 


28,473.37 

 

6

 

10/03/2016

 

11/01/2016

 


14,213,400.49 

 


26,963.04 

 

7

 

11/01/2016

 

12/01/2016

 


14,186,437.45 

 


28,661.39 

 

8

 

12/01/2016

 

01/03/2017

 


14,157,776.06 

 


27,157.99 

 

9

 

01/03/2017

 

02/01/2017

 


14,130,618.07 

 


27,253.17 

 

10

 

02/01/2017

 

03/01/2017

 


14,103,364.90 

 


32,132.08 

 

11

 

03/01/2017

 

04/03/2017

 


14,071,232.82 

 


27,461.30 

 

12

 

04/03/2017

 

05/02/2017

 


14,043,771.53 

 


29,145.27 

 

13

 

05/02/2017

 

06/01/2017

 


14,014,626.26 

 


27,659.69 

 

14

 

06/01/2017

 

07/03/2017

 


13,986,966.57 

 


29,337.93 

 

15

 

07/03/2017

 

08/01/2017

 


13,957,628.64 

 


27,859.45 

 

16

 

08/01/2017

 

09/01/2017

 


13,929,769.19 

 


27,957.09 

 

17

 

09/01/2017

 

10/02/2017

 


13,901,812.10 

 


29,626.75 

 

18

 

10/02/2017

 

11/01/2017

 


13,872,185.35 

 


28,158.90 

 

19

 

11/01/2017

 

12/01/2017

 


13,844,026.44 

 


29,822.74 

 

20

 

12/01/2017

 

01/02/2018

 


13,814,203.71 

 


28,362.11 

 

21

 

01/02/2018

 

02/01/2018

 


13,785,841.59 

 


28,461.52 

 

22

 

02/01/2018

 

03/01/2018

 


13,757,380.08 

 


33,227.31 

 

23

 

03/01/2018

 

04/03/2018

 


13,724,152.77 

 


28,677.72 

 

24

 

04/03/2018

 

05/01/2018

 


13,695,475.05 

 


30,326.57 

 

25

 

05/01/2018

 

06/01/2018

 


13,665,148.47 

 


28,884.51 

 

26

 

06/01/2018

 

07/02/2018

 


13,636,263.96 

 


30,527.40 

 

27

 

07/02/2018

 

08/01/2018

 


13,605,736.56 

 


29,092.73 

 

28

 

08/01/2018

 

09/04/2018

 


13,576,643.83 

 


29,194.70 

 

29

 

09/04/2018

 

10/01/2018

 


13,547,449.13 

 


30,828.63 

 

30

 

10/01/2018

 

11/01/2018

 


13,516,620.50 

 


29,405.06 

 

31

 

11/01/2018

 

12/03/2018

 


13,487,215.44 

 


31,032.92 

 

32

 

12/03/2018

 

01/02/2019

 


13,456,182.52 

 


29,616.88 

 

33

 

01/02/2019

 

02/01/2019

 


13,426,565.64 

 


29,720.68 

 

34

 

02/01/2019

 

03/01/2019

 


13,396,844.96 

 


34,368.60 

 

35

 

03/01/2019

 

04/01/2019

 


13,362,476.36 

 


29,945.29 

 

36

 

04/01/2019

 

05/01/2019

 


13,332,531.07 

 


31,557.56 

 

37

 

05/01/2019

 

06/03/2019

 


13,300,973.51 

 


30,160.84 

 

38

 

06/03/2019

 

07/01/2019

 


13,270,812.66 

 


31,766.89 

 

39

 

07/01/2019

 

08/01/2019

 


13,239,045.78 

 


30,377.88 

 

40

 

08/01/2019

 

09/03/2019

 


13,208,667.89 

 


30,484.35 

 

41

 

09/03/2019

 

10/01/2019

 


13,178,183.54 

 


32,081.06 

 

42

 

10/01/2019

 

11/01/2019

 


13,146,102.49 

 


30,703.62 

 

43

 

11/01/2019

 

12/02/2019

 


13,115,398.86 

 


32,294.00 

 

44

 

12/02/2019

 

01/02/2020

 


13,083,104.87 

 


30,924.41 

 

45

 

01/02/2020

 

02/03/2020

 


13,052,180.45 

 


31,032.79 

 

46

 

02/03/2020

 

03/02/2020

 


13,021,147.66 

 


34,085.78 

 

47

 

03/02/2020

 

04/01/2020

 


12,987,061.88 

 


31,261.02 

 

48

 

04/01/2020

 

05/01/2020

 


12,955,800.86 

 


32,835.30 

 

49

 

05/01/2020

 

06/01/2020

 


12,922,965.56 

 


31,485.66 

 

50

 

06/01/2020

 

07/01/2020

 


12,891,479.90 

 


33,053.46 

 

 

--------------------------------------------------------------------------------

 



51

 

07/01/2020

 

08/03/2020

 


12,858,426.44 

 


31,711.85 

 

52

 

08/03/2020

 

09/01/2020

 


12,826,714.59 

 


31,822.99 

 

53

 

09/01/2020

 

10/01/2020

 


12,794,891.61 

 


33,381.05 

 

54

 

10/01/2020

 

11/02/2020

 


12,761,510.55 

 


32,051.51 

 

55

 

11/02/2020

 

12/01/2020

 


12,729,459.04 

 


33,602.98 

 

56

 

12/01/2020

 

01/04/2021

 


12,695,856.06 

 


32,281.61 

 

57

 

01/04/2021

 

02/01/2021

 


12,663,574.45 

 


32,394.75 

 

58

 

02/01/2021

 

03/01/2021

 


12,631,179.70 

 


36,792.36 

 

59

 

03/01/2021

 

04/01/2021

 


12,594,387.34 

 


32,637.23 

 

60

 

04/01/2021

 

05/04/2021

 


12,561,750.11 

 


34,171.79 

 

61

 

05/04/2021

 

06/01/2021

 


12,527,578.32 

 


32,871.38 

 

62

 

06/01/2021

 

07/01/2021

 


12,494,706.94 

 


34,399.18 

 

63

 

07/01/2021

 

08/02/2021

 


12,460,307.76 

 


33,107.14 

 

64

 

08/02/2021

 

09/01/2021

 


12,427,200.61 

 


33,223.17 

 

65

 

09/01/2021

 

10/01/2021

 


12,393,977.44 

 


34,740.82 

 

66

 

10/01/2021

 

11/01/2021

 


12,359,236.62 

 


33,461.37 

 

67

 

11/01/2021

 

12/01/2021

 


12,325,775.25 

 


34,972.14 

 

68

 

12/01/2021

 

01/04/2022

 


12,290,803.11 

 


33,701.21 

 

69

 

01/04/2022

 

02/01/2022

 


12,257,101.90 

 


33,819.32 

 

70

 

02/01/2022

 

03/01/2022

 


12,223,282.57 

 


38,083.58 

 

71

 

03/01/2022

 

04/01/2022

 


12,185,198.99 

 


34,071.32 

 

72

 

04/01/2022

 

05/03/2022

 


12,151,127.67 

 


35,564.49 

 

73

 

05/03/2022

 

06/01/2022

 


12,115,563.18 

 


34,315.38 

 

74

 

06/01/2022

 

07/01/2022

 


12,081,247.81 

 


35,801.50 

 

75

 

07/01/2022

 

08/01/2022

 


12,045,446.31 

 


34,561.12 

 

76

 

08/01/2022

 

09/01/2022

 


12,010,885.19 

 


34,682.24 

 

77

 

09/01/2022

 

10/03/2022

 


11,976,202.95 

 


36,157.77 

 

78

 

10/03/2022

 

11/01/2022

 


11,940,045.18 

 


34,930.52 

 

79

 

11/01/2022

 

12/01/2022

 


11,905,114.66 

 


36,398.88 

 

80

 

12/01/2022

 

01/03/2023

 


11,868,715.78 

 


35,180.51 

 

81

 

01/03/2023

 

02/01/2023

 


11,833,535.27 

 


35,303.81 

 

82

 

02/01/2023

 

03/01/2023

 


11,798,231.46 

 


39,429.10 

 

83

 

03/01/2023

 

04/03/2023

 


11,758,802.36 

 


35,565.73 

 

84

 

04/03/2023

 

05/02/2023

 


11,723,236.63 

 


37,015.75 

 

85

 

05/02/2023

 

06/01/2023

 


11,686,220.88 

 


35,820.10 

 

86

 

06/01/2023

 

07/03/2023

 


11,650,400.78 

 


37,262.78 

 

87

 

07/03/2023

 

08/01/2023

 


11,613,137.99 

 


36,076.24 

 

88

 

08/01/2023

 

09/01/2023

 


11,577,061.76 

 


36,202.68 

 

89

 

09/01/2023

 

10/02/2023

 


11,540,859.08 

 


37,634.31 

 

90

 

10/02/2023

 

11/01/2023

 


11,503,224.77 

 


36,461.45 

 

91

 

11/01/2023

 

12/01/2023

 


11,466,763.31 

 


37,885.62 

 

92

 

12/01/2023

 

01/02/2024

 


11,428,877.69 

 


36,722.02 

 

93

 

01/02/2024

 

02/01/2024

 


11,392,155.67 

 


36,850.72 

 

94

 

02/01/2024

 

03/01/2024

 


11,355,304.95 

 


39,547.43 

 

95

 

03/01/2024

 

04/02/2024

 


11,315,757.52 

 


37,118.47 

 

96

 

04/02/2024

 

05/01/2024

 


11,278,639.05 

 


38,523.68 

 

97

 

05/01/2024

 

06/03/2024

 


11,240,115.37 

 


37,383.58 

 

98

 

06/03/2024

 

07/01/2024

 


11,202,731.79 

 


38,781.13 

 

99

 

07/01/2024

 

08/01/2024

 


11,163,950.66 

 


37,650.51 

 

100

 

08/01/2024

 

09/03/2024

 


11,126,300.15 

 


37,782.47 

 

101

 

09/03/2024

 

10/01/2024

 


11,088,517.68 

 


39,168.51 

 

102

 

10/01/2024

 

11/01/2024

 


11,049,349.17 

 


38,052.16 

 

103

 

11/01/2024

 

12/02/2024

 


11,011,297.01 

 


39,430.41 

 

104

 

12/02/2024

 

01/02/2025

 


10,971,866.60 

 


38,323.72 

 

105

 

01/02/2025

 

02/03/2025

 


10,933,542.88 

 


38,458.03 

 

106

 

02/03/2025

 

03/03/2025

 


10,895,084.85 

 


42,288.06 

 

 

--------------------------------------------------------------------------------

 



107

 

03/03/2025

 

04/01/2025

 


10,852,796.79 

 


38,741.02 

 

108

 

04/01/2025

 

05/01/2025

 


10,814,055.76 

 


40,099.39 

 

109

 

05/01/2025

 

06/02/2025

 


10,773,956.38 

 


39,017.34 

 

110

 

06/02/2025

 

07/01/2025

 


10,734,939.04 

 


40,367.73 

 

111

 

07/01/2025

 

08/01/2025

 


10,694,571.31 

 


39,295.56 

 

112

 

08/01/2025

 

09/02/2025

 


10,655,275.75 

 


39,433.28 

 

113

 

09/02/2025

 

10/01/2025

 


10,615,842.47 

 


40,771.66 

 

114

 

10/01/2025

 

11/03/2025

 


10,575,070.81 

 


39,714.38 

 

115

 

11/03/2025

 

12/01/2025

 


10,535,356.44 

 


41,044.64 

 

116

 

12/01/2025

 

01/02/2026

 


10,494,311.79 

 


39,997.41 

 

117

 

01/02/2026

 

02/02/2026

 


10,454,314.38 

 


40,137.59 

 

118

 

02/02/2026

 

03/02/2026

 


10,414,176.79 

 


43,810.41 

 

119

 

03/02/2026

 

04/01/2026

 


10,370,366.38 

 


40,431.81 

 

120

 

04/01/2026

 

05/01/2026

 


10,329,934.57 

 


10,329,934.57 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE B

 

 

Master Lease

 

 

 





 

--------------------------------------------------------------------------------

 



MASTER LEASE

 

BETWEEN

 

 

GRIFFIN INDUSTRIAL REALTY, INC.

 

 

as Landlord

 

 

AND

 

 

TRADEPORT DEVELOPMENT IV, LLC

 

 

as Tenant

 

 

Dated:  ____________, 20___

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

Section

 

Page

 

 

 

 

1.

Premises; Term; Proportionate Share; Master Lease

 


1 

 

 

 

 

2.

Rent

 


2 

 

 

 

 

3.

Additional Rent

 


3 

 

 

 

 

4.

Repairs and Maintenance

 


5 

 

 

 

 

5.

Utilities

 


6 

 

 

 

 

6.

Use of the Premises

 


7 

 

 

 

 

7.

Signage

 


7 

 

 

 

 

8.

Parking

 


7 

 

 

 

 

9.

Assignment and Subletting

 


7 

 

 

 

 

10.

Compliance with Law, Etc

 


8 

 

 

 

 

11.

Condition of the Premises; Initial Construction; Alterations

 


8 

 

 

 

 

12.

Landlord’s Right of Entry

 


9 

 

 

 

 

13.

Liens

 


10 

 

 

 

 

14.

Default by Tenant; Right to Terminate; Damages; Self Help

 


10 

 

 

 

 

15.

Limitation on Landlord’s Liability; Indemnity

 


12 

 

 

 

 

16.

Insurance

 


13 

 

 

 

 

17.

Damage to Premises

 


15 

 

 

 

 

18.

Condemnation

 


15 

 

 

 

 

19.

Subordination; Mortgagee Protection

 


16 

 

 

 

 

20.

Notices

 


16 

 

 

 

 

21.

Quiet Enjoyment

 


17 

 

 

 

 

22.

Expiration/Hold Over

 


17 

 

 

 

 

23.

Control of the Premises and Park

 


17 

 





-i-

--------------------------------------------------------------------------------

 



24.

Fees and Expenses; Interest

 


18 

 

 

 

 

25.

Waiver of Trial by Jury; Waiver of Notice

 


18 

 

 

 

 

26.

Delivery of Lease; Integration

 


19 

 

 

 

 

27.

Successors and Assigns

 


19 

 

 

 

 

28.

Rules and Regulations

 


19 

 

 

 

 

29.

Governing Law

 


19 

 

 

 

 

30.

No Brokerage

 


19 

 

 

 

 

31.

Invalidity of Particular Provisions

 


19 

 

 

 

 

32.

Recording

 


19 

 

 

 

 

33.

Survival

 


20 

 

 

 

 

34.

Estoppel Certificates

 


20 

 

 

 

 

35.

Power to Execute

 


20 

 

 

 

 

36.

Environmental

 


20 

 

 

 

 

37.

Attorneys’ Fees

 


21 

 

 

 

 

38.

Partial Release; Early Termination

 


21 

 

 

 

 

39.

Exhibits

 


22 

 





-ii-

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS

 

Exhibit A – Plan Showing Premises

 

Exhibit A-1 – Legal Description of 40 International Drive

 

Exhibit B – Landlord’s Standard Form of Lease

 

 



-iii-

--------------------------------------------------------------------------------

 



MASTER LEASE

 

 

This Master Lease (“Lease”) is made as of this ____ day of __________, 20___, by
and between GRIFFIN INDUSTRIAL REALTY, INC. a Delaware corporation with an
office and place of business at 204 West Newbury Road, Bloomfield, Connecticut
06002 (“Landlord”) and TRADEPORT DEVELOPMENT IV, LLC, a Connecticut limited
liability company having an office and place of business at 204 West Newbury
Road, Bloomfield, Connecticut 06002 (“Tenant”).

 

Premises; Term; Proportionate Share; Master Lease.

 

The Premises.  Upon and subject to the provisions of this Lease, Landlord hereby
leases to Tenant and Tenant hereby takes from Landlord certain space consisting
of approximately 57,600 rentable square feet as shown on Exhibit A attached
hereto (the “Premises”), the Premises being located within and forming a portion
of the building known and numbered as 40 International Drive, Windsor,
Connecticut (which building contains approximately 100,000 rentable square
feet), the building being more particularly described on Exhibit A-1 attached
hereto.  The Premises is located within the business park known as New England
Tradeport located in Windsor and East Granby, Connecticut (the “Park”), and is
leased together with certain areas, improvements, facilities and equipment from
time to time designated by Landlord for the general and non-exclusive common use
or benefit of Tenant, other tenants and Landlord (“Common Areas”).  For purposes
of this Lease the term “Building” shall be deemed to include the building, the
land upon which the building is situated, the Common Areas, the parking
facilities, and any other buildings, walkways, driveways, fences, and
landscaping comprising and forming a portion of 40 International Drive, Windsor,
Connecticut.

 

The Term.  On the terms and conditions herein set forth, Landlord hereby leases
to Tenant, and Tenant hereby takes from Landlord, the Premises for a term (the
“Lease Term”) commencing on February 1, 2021 (the “Commencement Date”) and
terminating on the earlier to occur of (i) January 31, 2026 or (ii) the payment
in full of the Loan, as defined in Section 1.4 hereof (such earlier date herein
called, the “Expiration Date”).  The term “Lease Year” as used herein shall mean
each consecutive twelve (12) month period elapsing after: (i) the Commencement
Date if the Commencement Date occurs on the first day of the month; or (ii) the
first day of the month following the Commencement Date if the Commencement Date
does not occur on the first day of the month.  Notwithstanding the foregoing,
the first Lease Year shall include the additional days if any, between the
Commencement Date and the first day of the month following the Commencement
Date, in the event the Commencement Date does not occur on the first day of a
month.

 

Tenant’s Proportionate Share. For purposes of this Lease, Tenant’s Proportionate
Share shall mean 57.60%.

 

Master Lease.  This Lease is executed and delivered as required by People’s
United Bank, National Association (“Lender”) in connection with Lender’s loan to
Landlord dated April ____, 2016 in the original principal amount of up to
Fourteen Million Three Hundred Fifty Thousand Dollars ($14,350,000) (the
“Loan”).  This Lease shall be subordinate to any new lease

 

 

 



 

--------------------------------------------------------------------------------

 



of any portion of the Premises hereinafter entered into by the Landlord as
provided in Section 9 hereof (each a “New Lease” and all of the same hereinafter
collectively referred to as, the “New Leases”).  This Lease is intended to be a
“Master Lease” and, although Tenant will have the right, subject to any New
Leases, to occupy all or part of the Premises for Tenant’s own purposes, the
parties contemplate that Landlord will (with the cooperation of Tenant) attempt
to lease all or substantial portions of the Premises to third parties for use as
offices or any other uses specifically permitted in the Building as provided in
Section 9 hereof.  Tenant’s obligation to pay all Fixed Rent and Additional Rent
due hereunder, without any deduction or setoff whatsoever, is an independent
covenant and is not and shall not be subject, contingent upon, or waived by
Landlord’s failure to perform any term or condition of this Lease required to be
performed by Landlord.

 

Rent.  (a) The rent reserved under this Lease (the “Rent”) for the term hereof
shall be and consist of:

 

(i)        Subject to the provisions of Section 2(a)(iii) below, for each Lease
Year, annual fixed rent (the “Fixed Rent”) shall be equal to the lesser of
(a) the then fair market value of the Premises, but in no event less than
$331,200.00 ($5.75 per rentable square foot) minus the fixed or base rent
actually collected by the Landlord from tenants at the Premises other than
Tenant; or (b) the amount of rent required to achieve the minimum debt service
coverage ratio as required under the Loan.  Within ninety (90) days after the
expiration of each Lease Year, Landlord shall provide Tenant a notice (“Rent
Reconciliation Notice”) setting forth the total amount of Fixed Rent, if any,
which was payable by Tenant during such Lease Year in accordance with the
requirements of the preceding sentence and Tenant shall pay such sum to Landlord
within fifteen (15) days of receipt; plus

 

such other sums of money as shall become due and payable by the Tenant to the
Landlord as provided in this Lease, such other sums of money to be deemed to be
additional rental whether or not such sums of money are designated as such
hereunder.

 

(ii)        Notwithstanding anything contained herein to the contrary, in the
event that Landlord defaults on the Loan and Lender, or a purchaser at a
foreclosure of the Mortgage securing the Loan, acquire the Premises, the Fixed
Rent payable from and after transfer of title to the Premises through such
foreclosure shall thereafter be the then fair market value of the Premises, but
in no event less than $5.75 per rentable square foot per Lease Year (prorated
for any partial Lease Year) minus the fixed rent or base rent actually collected
by the then Landlord from other tenants at the Premises other than Tenant, and
such Fixed Rent shall be payable in equal monthly installments on the first day
of each calendar month commencing on the first day of the calendar month after
the title to the Premises is transferred through the aforesaid foreclosure
proceeding.

 

It is understood and agreed that (i) no delay in the completion or delivery of
any Rent Reconciliation Notice shall be deemed a waiver of Landlord’s right to
collect Fixed Rent owed by Tenant to Landlord hereunder and (ii) in addition to
the Landlord, the Lender shall have the right to send the Rent Reconciliation
Notices provided for above.





-2-

--------------------------------------------------------------------------------

 



(b)        The Rent shall be paid to Landlord at its address specified in
Section 20 hereof, or at such other place as the Landlord may from time to time
designate, in lawful money of the United States of America, as and when the same
shall become due and payable and without abatement or offset and without notice
or demand therefore except as otherwise specifically provided herein.

 

(c)        The additional rent shall be payable as hereinafter provided.

 

Additional Rent.  (a) As used herein:

 

(i)        “Calendar Year” means each period of twelve (12) consecutive calendar
months commencing on January 1 and ending on December 31.

 

Intentionally Deleted.

 

“Operating Expenses” means all expenses, costs and disbursements of every kind
and nature, except as specially excluded herein, which Landlord incurs because
of, or in connection with, the ownership, maintenance, management and operation
of the Building and shall include, without limitation, all costs, expenses and
disbursements incurred or made in connection with the following:  (a) wages and
salaries of all employees, whether employed by Landlord or the Building’s
management company, engaged in the operation and maintenance of the Building,
and all costs related to or associated with such employees or the carrying out
of their duties, including uniforms and their cleaning, taxes, auto allowances
and insurance and benefits (including, without limitation, contributions to
pension and/or profit sharing plans and vacation or other paid absences); (b)
All supplies and materials, including janitorial and lighting supplies, used
directly in the operation and maintenance of the Building; (c) All utilities,
including, without limitation, electricity, telephone, water, sewer, power, gas,
heating, lighting and air conditioning for the Building, except to the extent
such utilities are charged directly to, or paid directly by, a tenant of the
Building other than as a part of the Operating Expenses; (d) All maintenance,
operation and service agreements for the Building, and any equipment related
thereto, including, without limitation, service and/or maintenance agreements
for the parking facilities, energy management, heating, ventilation, and
air-conditioning (“HVAC”), plumbing and electrical systems, and for window
cleaning, elevator maintenance, janitorial service, groundskeeping, interior and
exterior landscaping and plant maintenance; (e) All repairs to the Building
(excluding to the extent repairs are paid for by the proceeds of insurance or by
Tenant or other third parties other than as a part of the Operating Expenses),
including interior, exterior, structural or nonstructural repairs, and
regardless of whether foreseen or unforeseen; provided, however, any such
repairs which under generally accepted accounting principles should be
classified as capital expenditures shall be amortized on a straight-line basis
over their useful lives; (f) All maintenance of the Building, including, without
limitation, ice and snow removal, window washing, landscaping, groundskeeping,
trash removal and the patching, painting, resealing and complete resurfacing of
roads, driveways and parking lots; provided, however, any such maintenance,
repairs or replacements which, under generally accepted accounting principles,
should be classified as capital expenditures shall be amortized on a
straight-line basis over their useful lives; (g) A management fee payable to
Landlord or the company or companies managing the Building (not to exceed 4% of
total rent payable at the Building); (h) That part of office





-3-

--------------------------------------------------------------------------------

 



rent or rental value of space in the Building used or furnished by Landlord to
enhance, manage, operate and maintain the Building; (i) Accounting and legal
fees incurred in connection with the operation and maintenance of the Building,
or related thereto; (j) Any capital improvements made to the Building for the
purpose of reducing Operating Expenses or which are required under any
governmental law or regulation that was not applicable to the Building as of the
Commencement Date of Lease (which are not a result of the nature of Tenant’s
specific use of the Premises, which capital improvements shall be the
responsibility of Tenant), the cost of which shall be amortized on a
straight-line basis over the improvement’s useful life, together with interest
on the unamortized balance of such cost at the interest rate (as provided in
Section 16.2 of this Lease), or such higher rate as may have been paid by
Landlord on funds borrowed for the purposes of constructing such capital
improvements; (k) insurance premiums on all insurance policies maintained by
Landlord as provided in Section 16.2 hereof; and (l) Other expenses and costs
reasonably necessary for operating and maintaining the Building.

 

Operating Expenses shall not include:  (i) depreciation on the Building (other
than as provided in subsections (e), (f) and (j) above); (ii) costs of
improvements made specifically for the benefit of a particular tenant and within
such tenant’s leased space; (iii) finders’ fees and real estate brokers’
commissions; (iv) Building mortgage principal or interest; (v) capital items
other than those referred to in subsections (e),(f) and (j) above.  If the
entire Building shall not have been occupied for any part of a Calendar Year,
Operating Expenses for that Calendar Year shall be adjusted to reflect the
amount of such Operating Expenses that would reasonably have been incurred had
the entire Building been occupied by projection of Operating Expenses actually
incurred in those portions of the Building occupied throughout the Calendar Year
to those portions of the Building which are vacant during part or all of the
Calendar Year.

 

“Taxes” means all taxes, special and general assessments, water rents, rates and
charges, sewer rents, and other governmental impositions and charges of every
kind and nature whatsoever, extraordinary as well as ordinary, and each and
every installment thereof which shall or may during the Lease Term hereof
(commencing on the Commencement Date) be charged, levied, laid, assessed,
imposed, or become due and payable with respect to the Building, or any part
thereof, or any buildings, appurtenances or equipment owned by Landlord thereon
or therein or any part thereof, together with all interest, under or by virtue
of all present or future laws, ordinances, requirements, orders, directives,
rules or regulations of the Federal, State, Town or City governments.  Should
any governmental taxing authority levy, assess or impose any tax, excise or
assessment (other than existing income or franchise tax) upon or against the
rentals payable by Tenant to Landlord, either by way of substitution for, or in
addition to, any existing tax on land or buildings or otherwise, Tenant shall be
responsible for and shall pay directly, or reimburse Landlord, for such tax,
excise, or assessment.

 

(b) In addition to Fixed Rent, and as Additional Rent, Tenant shall pay to
Landlord a share of the Operating Expenses and Taxes incurred during the Lease
Term equal to the amount determined by the following formula:  (a) Tenant’s
Proportionate Share of the total amount of Operating Expenses and Taxes incurred
by Landlord during the Lease Term minus (b) an amount





-4-

--------------------------------------------------------------------------------

 



 

equal to the amount which Landlord actually collected from tenants at the
Premises other than Tenant with respect to Operating Expenses and Taxes
applicable to the Lease Term.

 

Within ninety (90) days after expiration of each Calendar Year, Landlord shall
deliver to Tenant a statement (the “Operating Expenses and Taxes Reconciliation
Statement”) certified as correct by Landlord’s certified public accountants
setting forth the Operating Expenses and Taxes actually incurred by the Landlord
during such Calendar Year.  As a component of the Rent Reconciliation Notice,
Landlord shall also provide Tenant with a notice setting forth all amounts of
Operating Expenses and Taxes for which Tenant was responsible during such
Calendar Year, said amount being Tenant’s Proportionate Share of all Operating
Expenses and Taxes as shown on the Operating Expenses and Taxes Reconciliation
Statement  minus the total amount of Operating Expenses and Taxes collected by
Landlord from tenants at the Premises other than Tenant during such Calendar
Year.  Tenant shall pay the amount due within fifteen (15) days of receipt of
the Rent Reconciliation Notice.  Tenant shall, at its expense, have the right at
all reasonable times (but in no event more often than once per Calendar Year)
and upon reasonable advance notice, to audit Landlord’s books and records
relating to Operating Expenses and Taxes hereunder.  Any such audit shall be
limited to the most recently completed Calendar Year.

 

It is understood and agreed that (i) no delay in the completion or delivery of
any Rent Reconciliation Notice or any Operating Expenses and Tax Reconciliation
Statement shall be deemed a waiver of Landlord’s right to collect Additional
Rent owed by Tenant to Landlord hereunder and (ii) in addition to the Landlord,
the Lender shall have the right to send the Rent Reconciliation Notice and the
Operating Expenses and Tax Reconciliation Statements provided for above.

 

Tenant shall be entitled to Tenant’s Proportionate Share of any refunds,
abatements or credits of items of Additional Rent which Landlord receives and
which have been paid by Tenant as set forth in this Section 3, after deducting
any reasonable costs and expenses incurred by Landlord in the recovery
thereof.  Nothing contained herein shall be construed to require Tenant to pay
(i) principal, interest or any other charge under any mortgage obtained by
Landlord on the Premises, and (ii) any inheritance, estate, succession,
transfer, gift, franchise, or income or profit taxes that are or may be imposed
upon Landlord.  The provisions of Section 3 hereof and this Section 3 with
respect to all final adjustments to account for the actual Fixed Rent and/or
Additional Rent payable by Tenant with respect to the applicable periods shall
survive any termination or expiration of this Lease.

 

Repairs and Maintenance.  During the Lease Term, all repairs, both inside and
outside, in and about the Premises and the Building which may be necessary,
required or desirable to maintain the Premises and the Building at all times in
good order and condition (ordinary and reasonable wear and tear excepted), all
repairs and maintenance necessary or desirable (ordinary and reasonable wear and
tear excepted) to the walls, roof, foundation and structural and non-structural
parts of the Building and the Premises, all pipes, mains, conduits, downspouts
and mechanical equipment, in, upon or servicing the same, and all landscaping,
shall be performed and paid for as follows:

 

Landlord’s Obligation.  Landlord shall perform and pay for (subject to
reimbursement as set forth in Section 3 of this Lease) necessary repairs and
maintenance to all

 





-5-

--------------------------------------------------------------------------------

 



exterior walls, roof and other structural components of the Building, repairs of
the HVAC, electrical, and plumbing systems, and repairs and maintenance of the
sidewalks, parking areas, curbs and landscaped areas and utility lines to the
extent located outside of the Premises (however, where the repair or maintenance
of any of the foregoing has been made necessary by misuse or neglect by Tenant
or Tenant’s agents or employees, licensees, invitees, servants or contractors,
or because of any specific use or application by Tenant or Tenant’s business,
Tenant shall pay Landlord 100% of the cost necessary to so repair).  Landlord
shall also perform (subject to reimbursement as provided in Section 3 of this
Lease) reasonable snow, lawn and landscape maintenance, and refuse removal.

 

Tenant’s Obligation.  Tenant shall maintain and repair, at its expense, all
portions of the Premises other than those which Landlord is obligated to
maintain or repair as set forth above or herein, including but not limited to
plate and window glass.  Tenant shall keep the areas and walkways appurtenant to
the Premises free and clear of rubbish and debris and shall store its refuse and
rubbish in areas to be designated by, and in accordance with schedules to be
established by, Landlord.  Tenant shall be responsible, at its expense, for
refuse removal from the Premises.  Tenant shall not commit waste and shall keep
the interior of the Premises in a reasonably neat and clean condition at all
times.

 

Utilities.

 

Services to the Premises.  During the Lease Term, and so long as no event of
default shall have occurred and be continuing hereunder, the Landlord shall
furnish at Tenant’s cost as provided in Section 5.2, HVAC, hot and cold running
water for drinking purposes, electricity for normal office use, restroom
facilities and, if applicable elevator facilities to the Premises on a
round-the-clock basis.

 

Utility Charges.  Commencing on the Commencement Date Tenant shall pay all
utility charges applicable to the Premises during the Lease Term to Landlord as
Additional Rent or directly to the applicable utility company, as directed by
Landlord, less any sums actually paid by tenants other than Tenant.  Throughout
the term of this Lease and any and all extensions thereof, Landlord shall have
the sole and exclusive right to designate and/or change all utility providers to
the Premises, the Building and all common areas relating thereto (including,
without limitation, electricity, gas, steam, water, sewer, and all other
fuels).  The provisions of this paragraph shall be applicable whether or not the
Premises are separately metered, and whether or not Tenant pays utility charges
to Landlord or directly to any utility company or other utility provider. 

 

Interruption of Services.  Landlord shall not be liable for any interruption in
services or for any surges or interruption of electricity, provided Landlord
with diligence acts to terminate such interruption. 

 

Use of the Premises.  The Premises shall be used only for general office,
warehousing, distribution, assembly, light manufacturing purposes, any ancillary
use related thereto, and for no other purpose.  It is understood that Tenant
shall not be permitted to use any areas adjacent to the Premises, or any areas
designated for parking purposes, for the storage of any materials used in
connection with Tenant’s business.  Any unauthorized use of the Premises or
areas adjacent to the Premises or areas designated for parking shall constitute
a default by Tenant under the terms of





-6-

--------------------------------------------------------------------------------

 



this Lease.  All use of the Premises must be in compliance with rules and
regulations promulgated for the Premises, the Building and/or the Park by
Landlord which may now or hereafter be in effect and of which Tenant has notice
and in compliance with all applicable laws, ordinances and regulations of all
governmental or quasi-governmental authorities and of all insurance companies
insuring the Premises.

 

In this connection it is understood that Tenant shall only engage in business
activities  in the Premises, and in no other areas of the Building or the
exterior areas of the Park, without the written permission of Landlord.

 

Signage.  Landlord shall at Tenant’s expense install any exterior signage with
respect to the Premises (including any interior signs visible from the
exterior).  Such signage shall be compatible (in terms of size, design, location
and color) with Landlord’s sign criteria for the Building and the Park.  Tenant
shall not install or exhibit any of the above specified signage.  If any
prohibited sign is nevertheless exhibited by Tenant, Landlord shall have the
right to remove the same, and Tenant shall pay upon demand any and all expenses
incurred by Landlord in such removal.

 

Parking.  Landlord shall provide to the Tenant at least one (1) unreserved,
non-exclusive parking space per 1,000 rentable square feet of Premises in the
parking areas maintained by Landlord in the Park.

 

Assignment and Subletting.

 

(a) As mentioned in Section 1.4 above, given the nature of this Lease as
security for the Loan, the Landlord and Tenant agree to work cooperatively in
order to lease to third parties portions of the Premises which are or will
become vacant during the term of this Lease.  Any lease of a portion of the
Premises which is or will become vacant during the term hereof entered into by
Landlord with the consent of Tenant, not to be unreasonably withheld, shall be
superior to this Lease and Tenant shall enter into a subordination,
non-disturbance agreement or any other document reasonably requested by Landlord
to evidence such lease’s superiority hereto.  It is understood and agreed that
without Lender’s prior written consent, neither Tenant nor Landlord shall enter
into a New Lease, as defined herein, for any portion of the Premises other than
a Safe Harbor Lease, as herein defined, which by the terms of the Collateral
Assignment, as defined in Section 38 hereof, does not need the consent of the
Lender.  A “Safe Harbor Lease” shall mean a lease which meets the following
criteria (a) the proposed lease is to a creditworthy, third party tenant not
affiliated with the Landlord for a commercially reasonable use consistent with
the other current uses at the Premises and which does not involve the storage or
handling of hazardous substances, (b) the rent payable under such proposed lease
is a rent that is no less than Five and 75/100 Dollars ($5.75) per square foot
on a triple net basis, (c) the lease shall be for a term of not less than three
(3) years and no greater than ten (10) years, including any tenant extension
option(s); provided, however, that such lease, including any extension options,
may extend to fifteen (15) years if lease years 11-15 have a rental rate equal
to market rental rate as determined during the 10th lease year, (d) the tenant
improvement allocation or allowance shall not exceed Fifteen Dollars ($15.00)
per rentable square foot unless Landlord provides assurance reasonably
acceptable to Lender for the payment of such allocation or allowance in excess
of Fifteen Dollars ($15.00) per rentable square foot, (e) such lease does not
contain any options to purchase, or other





-7-

--------------------------------------------------------------------------------

 



rights to acquire the Premises, or any portion thereof, (f) such lease does not
contain any material restrictions on Landlord’s rights to lease remaining
portions of the Premises; provided, however, that the granting of the right or
option to lease additional space within the Premises upon terms which would
otherwise comply with the provisions of this Section 9(a) shall not be
considered a material restriction, if such right or option must be exercised
upon no more than thirty (30) days’ notice to the tenant and (g) such lease is
entered into on Landlord’s standard form of Lease, a copy of which is attached
hereto as Exhibit B, or another form of lease approved by Lender, without
material modification thereto and provided it conforms to the leasing guidelines
in this Section 9(a).

 

(b)        Tenant shall not sublease or rent the Premises, or any portion
thereof or otherwise permit the Premises, or any portion thereof to be used or
occupied except pursuant to a Safe Harbor Lease or other lease approved by the
Landlord and the Lender.  Tenant shall not assign, transfer, mortgage or
otherwise encumber this Lease except with the consent of the Landlord, which
Landlord may withhold in its sole discretion, Tenant acknowledges any such
consent by Landlord to any such assignment, transfer, mortgage or encumbrance of
this Lease by Tenant will require the consent of the Lender.

 

Compliance with Law, Etc.  Landlord agrees that the Premises may be lawfully
used for the purposes set forth in Section 6 hereof.  Tenant shall throughout
the Lease Term, at its sole expense, promptly comply with all present and future
laws and regulations of all federal, state and municipal governments and
appropriate departments, commissions, boards, and officers thereof, or of any
policies of insurance affecting the same of which Tenant has notice, or any
other body now or hereafter exercising similar functions, which may be
applicable to Tenant’s use thereof and/or business operations therefrom, and
shall hold Landlord harmless from any fine, penalty or other charge that may be
imposed as a result of any such non-compliance.  If Landlord is required to
comply with any of the foregoing, then Tenant shall be required to pay
Landlord’s costs therefor, such payment to be made upon demand by Landlord.  Any
increase in Landlord’s insurance premiums caused by Tenant, or its use of the
Premises, shall be paid by Tenant to Landlord upon demand as Additional Rent
hereunder, in addition to Tenant’s Proportionate Share of normal rates as
provided in Section 3 of this Lease.

 

Condition of the Premises; Initial Construction; Alterations.

 

Condition of Premises.  Tenant hereby agrees that it has examined the Premises,
is satisfied with the condition thereof, is not relying upon any information,
warranty, or other statement by Landlord not specifically set forth herein with
respect to the Premises shall accept the Premises “as is” in all respects.

 

Alterations and Improvements.  Tenant shall not make any alterations or
improvements in or to the Building, the Premises or to any systems of the
Premises and/or the Building, without the prior written consent of Landlord in
each instance.  If approved by Landlord, whether at the Commencement Date or at
any other time during the Lease Term, such improvements or alterations shall be
performed at the cost of Tenant.  Prior to commencing any such work, Tenant
shall deliver to Landlord complete and detailed plans and specifications
therefor, for Landlord’s approval, which approval Landlord agrees not to
unreasonably withhold or delay provided Landlord is satisfied that Tenant’s work
has been properly planned and





-8-

--------------------------------------------------------------------------------

 



engineered so as not to affect or lessen the structural integrity of the
Building, so as not to overburden or overload any Building system, and so as not
to interfere with other tenants within the Building.  Landlord shall have the
right to approve the selection of Tenant’s contractors and/or subcontractors
performing any work with respect to the Premises, said approval to be withheld
in Landlord’s sole discretion.  Prior to commencing any such work, Tenant shall
procure (or cause its contractor to procure) and deliver to Landlord
comprehensive builder’s risk “all risk” and comprehensive general liability and
property damage insurance certificates, in amounts and underwritten by companies
reasonably satisfactory to Landlord, naming Landlord as an additional insured
party, and requiring at least thirty (30) days’ notice to Landlord prior to any
cancellation or modification thereof, and such performance and payment bonds as
may be required by Landlord.  Any approved alteration or improvement shall be
performed in a good and workmanlike manner, in accordance with all applicable
laws, and in a manner so that the structural integrity of the Building shall not
be impaired.  Tenant shall obtain all necessary permits and, at Landlord’s
option, shall submit to Landlord as-built drawings and/or lien waivers, as
required by Landlord.  Upon the making of such alterations or improvements the
same shall become the property of Landlord, provided, however, that, at its
option, Landlord may, on the termination of this Lease, require that Tenant
remove the same at no expense to Landlord and repair any damage caused by such
removal so that the Premises shall be left by Tenant in the condition that the
Premises were in as of the Commencement Date, ordinary wear and tear excepted.

 

Landlord’s Right of Entry.  Landlord and Landlord’s authorized agents shall have
the right, upon reasonable prior notice (except for cases of emergency), to
enter upon the Premises from time to time in order to inspect the same and to
perform any work therein as Landlord deems necessary, including without
limitation, maintenance, repairs and replacements therein which Landlord deems
appropriate, or for the purpose of showing the Premises to prospective
purchasers, lessees or mortgagees, but this right shall be exercised in such a
manner so as not to unreasonably interfere with Tenant’s use and enjoyment of
the Premises.  Without limiting the generality of the foregoing, Landlord shall
have the right to install utilities and other appurtenances within the Premises
for the benefit of Tenant or for the benefit of other tenants of Landlord,
provided that Landlord shall exercise such right upon reasonable prior notice
and in such a manner so as not to unreasonably interfere with Tenant’s use and
enjoyment of the Premises.

 

Liens.  Tenant will indemnify and save Landlord harmless from all mechanics’
liens or damages arising with respect to the Premises as a result of any work
performed by Tenant and should any such lien be recorded, Tenant will within
thirty (30) days after such lien is recorded pay or bond and discharge
same.  Should any such lien be recorded and not be released or discharged,
Landlord may, at Landlord’s option (but without obligation so to pay or
discharge such lien) and after fifteen (15) days’ notice to Tenant, pay and
discharge any such lien, at the cost and expense of Tenant.  Landlord’s consent
to the performance by Tenant of work on the Premises shall not be deemed consent
to or permission for the liening of the Premises by any of Tenant’s contractors.

 

Default by Tenant; Right to Terminate; Damages; Self Help.

 

Events of Default.  Each of the following shall constitute an Event of
Default:  (i) Tenant fails to pay Rent when due and such failure continues for
five (5) days after written notice from Landlord; (ii) Tenant fails to observe
or perform any other term, condition or covenant herein

 





-9-

--------------------------------------------------------------------------------

 



binding upon or obligating Tenant within thirty (30) days after written notice
from Landlord or if the failure cannot with due diligence be cured within a
period of thirty (30) days, if Tenant shall not (a) within such thirty (30) day
period advise Landlord of Tenant’s intention to institute all steps necessary to
remedy such failure and (b) institute within such thirty (30) day period, and
diligently thereafter prosecutes to completion all steps necessary to remedy the
same; (iii) Tenant or any guarantor of Tenant’s obligations hereunder (any such
guarantor herein called, a “Guarantor”) makes or consents to a general
assignment for the benefit of creditors or  a common law composition of
creditors, or a receiver of the Premises or for all, or substantially all, of
Tenant’s or Guarantor’s assets is appointed; (iv) Tenant or Guarantor files a
voluntary petition in any bankruptcy or insolvency proceeding, or an involuntary
petition in any bankruptcy or insolvency proceeding is filed against Tenant or
Guarantor and is not discharged by Tenant or Guarantor within ninety (90) days
or; (v) Tenant fails to immediately remedy or discontinue any hazardous
conditions which Tenant has created or permitted in violation of law or of this
Lease.

 

Landlord’s Remedies.  Upon the occurrence of an Event of Default, Landlord, at
its option, without further notice or demand to Tenant, may, in addition to all
other rights and remedies provided in this Lease and/or available, at law or in
equity, elect one or more of the following remedies:

 

(A)        Terminate this Lease and Tenant’s right of possession of the
Premises, and recover all damages to which Landlord is entitled under law,
specifically including but without limitation, all of Landlord’s expenses of
reletting (including, without limitation, rental concessions to new tenants,
repairs, alterations, legal fees and brokerage commissions).  If Landlord elects
to terminate this Lease, every obligation of the parties shall cease as of the
date of such termination, except that Tenant shall remain liable for payment of
Rent, performance of all other terms and conditions of this Lease to the date of
termination and performance of all other terms and conditions of this Lease
which expressly survive termination hereof;

 

Terminate Tenant’s right of possession of the Premises without terminating this
Lease, in which event Landlord may, but shall not be obligated to, relet the
Premises, or any part thereof, for the account of Tenant, for such rent and term
and upon such other conditions as are acceptable to Landlord.   For purposes of
such reletting, Landlord is authorized to redecorate, repair, alter and improve
the Premises to the extent necessary in Landlord’s discretion.  Until Landlord
relets the Premises, Tenant shall remain obligated to pay Rent to Landlord as
provided in this Lease.  If and when the Premises are relet and if a sufficient
sum is not realized from such reletting after payment of all of Landlord’s
expenses of reletting (including, without limitation, rental concessions to new
tenants, repairs, alterations, legal fees and brokerage commissions) to satisfy
the payment of Rent due under this Lease for any month, Tenant shall pay
Landlord any such deficiency upon demand.  Tenant agrees that Landlord may file
suit to recover any sums due Landlord under this Section 14.2 from time to time
and that such suit or recovery of any amount due Landlord shall not be any
defense to any subsequent action brought for any amount not previously reduced
to judgment in favor of Landlord;

 

Terminate this Lease and Tenant’s right of possession of the Premises, and
recover from Tenant the net present value of the Rent due from the date of
termination until the expiration date of the full Lease Term as defined in
Section 1.2 of this Lease.





-10-

--------------------------------------------------------------------------------

 



In addition to the foregoing, re-enter and repossess the Premises and remove all
persons and effects therefrom, by summary proceeding, ejectment or other legal
action or by using such force as may be necessary.  Landlord shall have no
liability by reason of any such re-entry, repossession or removal.

 

Landlord acknowledges that notwithstanding the foregoing, Landlord shall not
terminate this Lease due to an Event of Default without first obtaining the
Lender’s prior written consent.

 

Rights Upon Possession.  If Landlord takes possession pursuant to this Section
14, with or without terminating this Lease, Landlord may, at its option, remove
Tenant’s alterations, signs, personal property, equipment and other evidences of
tenancy, and store them at Tenant’s risk and expense or dispose of them as
Landlord may see fit, and take and hold possession of the Premises; provided,
however, that if Landlord elects to take possession only without terminating
this Lease, such entry and possession shall not terminate this Lease or release
Tenant or any Guarantor, in whole or in part, from the obligation to pay the
Rent reserved hereunder for the full Lease Term or from any other obligation
under this Lease or any guaranty thereof.

 

No Waiver.  If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any other covenant, condition or agreement herein contained, nor of
any of Landlord’s rights hereunder.  No waiver by Landlord of any breach shall
operate as a waiver of such covenant, condition or agreement itself, or of any
subsequent breach thereof.  No payment of Rent by Tenant or acceptance of Rent
by Landlord shall operate as a waiver of any breach or default by Tenant under
this Lease.  No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly installment of Rent herein stipulated shall be deemed to be other
than a payment on account of the earliest unpaid Rent, nor shall any endorsement
or statement on any check or communication accompanying a check for the payment
of Rent be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.  No re-entry by
Landlord, and no acceptance by Landlord of keys from Tenant, shall be considered
an acceptance of a surrender of the Lease.

 

Right of Landlord to Cure Tenant’s Default.  If an Event of Default shall occur,
then Landlord may (but shall not be obligated to) make such payment or do such
act to cure the Event of Default, and charge the amount of the expense thereof
to Tenant.  Such payment shall be due and payable upon demand; however, the
making of such payment or the taking of such action by Landlord shall not be
deemed to cure the Event of Default or to stop Landlord from the pursuit of any
remedy to which Landlord would otherwise be entitled.  Any such payment made by
Landlord on Tenant’s behalf shall bear interest until paid at the interest rate
set forth in Section 25.2 of this Lease.

 

Limitation on Landlord’s Liability; Indemnity.

 

Limitation on Landlord’s Liability.

 

(A) Tenant shall look solely to Landlord’s then equity interest in the Building
for recovery of any judgment from Landlord and subject to the prior rights of
any mortgagee of

 





-11-

--------------------------------------------------------------------------------

 



the Premises, Building or Park; it being agreed that neither Landlord (original
or successor), nor any partner (general or limited), associate, executor,
participant, principal, agent, employee, executor, or other fiduciary,
beneficiary, officer, or other person or entity in or of any partnership,
association, joint venture, corporation or other entity, Trust, or Estate from
time to time owning Landlord’s interest in this Lease, shall ever be personally
liable for any such judgment, or for the payment of any monetary obligation to
Tenant (it being agreed by Tenant that such exoneration from personal liability
is and shall be absolute and complete with no exception whatsoever). 

 

The term “Landlord” as used in this Lease, so far as covenants or agreements on
the part of the Landlord are concerned, shall be limited to mean and include
only the owner of the Landlord’s interest in this Lease at the time in question,
and in the event of any subsequent transfer or transfers of such interest,
Landlord herein named (and in case of any subsequent transfer, the then
transferor) shall be automatically freed and relieved from and after the date of
such transfer of all liability as respects the performance of any covenants or
agreements on the part of Landlord contained in this Lease thereafter to be
performed.  Upon any such transfer, the transferee shall be deemed to have
assumed, subject to the limitations of this Section 15.1, all of the terms of
this Lease to be performed by Landlord.  A mortgagee in possession of the
Premises, the Building or the Park, shall not be required to fulfill any of
Landlord’s obligations under this Lease unless it agrees to do so in writing.

 

With respect to any services to be furnished or obligations to be performed by
Landlord to Tenant, Landlord shall never be responsible for failure to furnish
or perform the same when (and the time for performance of the same shall be
extended for such period as Landlord is) prevented from doing so by strike,
lockout, breakdown, accident, order or regulation of or by any governmental
authority, or, after reasonable effort to obtain same, because of failure of
supply, or, after reasonable effort to obtain same, inability to obtain
supplies, parts or employees necessary to furnish such services, or because of
war or other emergency, or for any cause beyond Landlord’s control, or for any
cause due to any act or omission of Tenant, Tenant’s invitees, customers,
servants, agents, employees, licensees or any person claiming by, through or
under Tenant.

 

Under no circumstances whatsoever, shall Landlord ever be liable under this
Lease for consequential or special damages.

 

Tenant’s Indemnity.  To the maximum extent this Agreement may be made effective,
Tenant agrees to indemnify and save Landlord harmless from and against all
claims arising in or about the Premises, the Building or the Park from any act
or omission of Tenant, or Tenant’s contractors, licensees, agents, invitees,
servants or employees, or arising from any accident, injury or damage whatsoever
caused by Tenant’s negligence and to any person or to any property, occurring
during the Lease Term and thereafter, so long as Tenant is in occupancy of any
part of the Premises.  This indemnity and hold harmless agreement shall include
indemnity against all costs, expenses and liabilities accrued in or in
connection with any such claim or proceeding brought thereon, and the defense
thereof with counsel acceptable to Landlord.

 

Insurance.

 

Certain Insurance Risks.  Tenant will not do or permit to be done any act or
thing upon the Premises, the Building or the Park which would: (i) jeopardize or
be in conflict with fire

 





-12-

--------------------------------------------------------------------------------

 



insurance policies covering the Building, and fixtures and property in the
Building; or (ii) increase the rate of fire insurance applicable to the Building
to an amount higher than it otherwise would be for general office use of the
Premises, the Building or the Park; or (iii) subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being conducted upon the Premises.

 

Landlord’s Insurance.  At all times during the Lease Term, Landlord will carry
and maintain:

 

(A)        fire and extended coverage insurance covering the Building, its
equipment and Common Area furnishings, and leasehold improvements in the
Premises to the extent of any initial build out of the Premises by the Landlord;

 

bodily injury and property damage insurance; and

 

such other insurance as Landlord reasonably determines from time to time,
including but not limited to rental interruption insurance.

 

The insurance coverages and amounts in this Section 16.2 will be determined by
Landlord in an exercise of its reasonable discretion.

 

Tenant’s Insurance.  Unless and until Tenant (or any entity claiming by, through
or under Tenant by virtue of this Lease) actually occupies the Premises, Tenant
shall not have any obligation to maintain any insurance coverages
hereunder.  Upon any party occupying the Premises or any portion thereof under
this Lease and at all times during the Lease Term thereafter while such
occupancy continues, Tenant will carry and maintain, at Tenant’s expense, the
following insurance, in the amounts specified below or such other amounts as
Landlord may from time to time reasonably request, with insurance companies and
on forms satisfactory to Landlord:

 

(A)        Bodily injury and property damage liability insurance, with a
combined single occurrence limit of not less than $5,000,000.  All such
insurance will be on a commercial general liability form including without
limitation, personal injury and contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in this Lease.  Such
insurance shall include waiver of subrogation rights against Landlord.

 

Insurance covering all of Tenant’s furniture and fixtures, machinery, equipment,
stock and any other personal property owned and used in Tenant’s business and
found in, on or about the Building, and any leasehold improvements to the
Premises in excess of any initial buildout of the Premises by the Landlord, in
an amount not less than the full replacement cost.  Property forms will provide
coverage on an open perils basis insuring against “all risks of direct physical
loss.”  All policy proceeds will be used for the repair or replacement of the
property damaged or destroyed, however, if this Lease terminates under the
provisions Section 17 of this Lease, Tenant will be entitled to any proceeds
resulting from damage to Tenant’s furniture and fixtures, machinery and
equipment, stock and any other personal property;

 

Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation laws of the state in
which the Premises





-13-

--------------------------------------------------------------------------------

 



are located, including employer’s liability insurance in the limit of $1,000,000
aggregate.  Such insurance shall include waiver of subrogation rights against
Landlord; and

 

If Tenant operates owned, hired, or nonowned vehicles on the Premises,
comprehensive automobile liability will be carried at a limit of liability not
less than $1,000,000 combined bodily injury and property damage.

 

All insurance required under this Section 16.3 shall be issued by such good and
reputable insurance companies qualified to do and doing business in the state in
which the Premises are located and having a rating not less than Avii as rated
in the most current copy of Best’s Insurance Report in the form customary to
this locality.

 

Forms of the Policies.  Certificates of insurance together with copies of the
endorsements when applicable naming Landlord, Landlord’s management company, and
any others specified by Landlord as additional insureds will be delivered to
Landlord prior to Tenant’s occupancy of the Premises and from time to time at
least thirty (30) days prior to the expiration of the term of each such
policy.  All policies maintained by Tenant will name Landlord, Landlord’s
management company, and any such other persons or firms as Landlord specifies
from time to time as additional insureds.  All policies maintained by Tenant
will provide that they may not be terminated nor may coverage be reduced except
after thirty (30) days’ prior written notice to Landlord.  All commercial
general liability and property policies maintained by Tenant will be written as
primary policies, not contributing with and not supplemental to the coverage
that Landlord may carry.  Commercial general liability insurance required to be
maintained by Tenant by this Section 16 will not be subject to a deductible.

 

Waiver of Subrogation.  Landlord and Tenant each waive any and all rights to
recover against the other or against the agents of such other party for any loss
or damage to such waiving party in excess of deductible amounts arising from any
cause covered by any property insurance required to be carried by such party
pursuant to this Section 16 or any other property insurance actually carried by
such party to the extent of the limits of such policy.  Landlord and Tenant,
from time to time, will cause their respective insurers to issue appropriate
waiver of subrogation rights endorsements to all property insurance policies
carried in connection with the Park or the Premises or the contents of the Park
or the Premises.  Tenant agrees to cause all other occupants of the Premises
claiming by, under or through Tenant, to execute and deliver to Landlord such a
waiver of claims and to obtain such waiver of subrogation rights endorsements.

 

Adequacy of Coverage.  Landlord and its agents make no representation that the
limits of liability specified to be carried by Tenant pursuant to this Section
16 are adequate to protect Tenant.  If Tenant believes that any of such
insurance coverage is inadequate, Tenant will obtain such additional insurance
coverage as Tenant deems adequate, at Tenant’s sole expense.

 

Damage to Premises.  In the event of damage to the Premises or any portion
thereof, by fire, the elements or other casualty, so long as the Lender makes
available to the Landlord the proceeds of casualty insurance maintained with
respect to the Premises, the Landlord shall promptly repair such damage or
destruction to the Premises and while rent interruption or business interruption
insurance is available to the Landlord or the Lender under the insurance being
maintained in accordance with the Mortgage, the Tenant’s obligation to pay Rent
shall abate with

 





-14-

--------------------------------------------------------------------------------

 



respect to any portion of the Premises which is untenable until the damages have
been repaired, based upon the portion that the untenable portion of the Premises
bears to the total Premises.  If rent interruption insurance is not so
available, then the Rent shall not so abate.  If the Lender does not so make
available to the Landlord the proceeds of casualty insurance, then in the event
of damage to the Premises or any portion thereof by fire, the elements or other
casualty, the Landlord and the Tenant shall each have the right to remove from
this Lease that portion of the Premises which has been so damaged or destroyed
or otherwise been rendered unusable due to such damage and destruction, and the
Rent payable hereunder shall be reduced based upon the elimination of such space
from this Lease.

 

Condemnation.  If any portion of the Premises is taken by condemnation or any
right of eminent domain, and such event results in the taking of any rentable
area of the Premises, and the Lender does not turn over to the Landlord the
condemnation award payable with respect to such taking, then in such case, the
Fixed Rent and Tenant’s Proportionate Share shall be reduced by the ratio that
the rentable square footage of the portion of the Premises so taken bears to the
rentable square footage of the Premises before such taking, effective as of the
date when title vests in the condemning authority.  In the event any such
condemnation or taking where the Lender does turn over to the Landlord any
condemnation award with respect thereto, this Lease shall continue unaffected
thereby and the Tenant shall continue to be responsible for Fixed Rent  and
Additional Rent as if no such condemnation shall have occurred.  Tenant shall
have no claim against Landlord (or otherwise) as a result of such taking and
Landlord alone, and not Tenant, shall have the right to participate in and
receive damages and/or compensation for any such taking.  Tenant hereby grants
to Landlord all of the Tenant’s rights, if any, to such damages and covenants to
execute and deliver such further instruments of assignment thereof as Landlord
may from time to time request, provided that the limitations imposed upon Tenant
by this Section 18 shall be conditioned upon Landlord diligently pursuing its
rights to compensation and/or damages. 

 

Subordination; Mortgagee Protection.

 

Subordination.  This Lease is and shall be subordinate to any mortgage or
mortgages hereafter encumbering the Premises, the Building or the Park, or any
portion thereof or interest therein, without the necessity of any further
documents.  Tenant agrees to execute and deliver any further instruments which
may be required to further effectuate said subordination and nondisturbance and
to attorn to the holder of any such mortgage if the holder subsequently becomes
the owner of the Premises, the Building or the Park, if such mortgagee shall
require such attornment, upon demand of Landlord.  Tenant hereby constitutes and
appoints Landlord’s as Tenant’s attorney-in-fact to execute any such instrument
on behalf of Tenant.  Upon such attornment no such mortgagee or purchaser shall
be (a) liable for any act or omission of Landlord (provided that any such
mortgagee or purchaser shall be responsible for curing on-going defaults to the
extent they continue beyond the date such mortgagee or purchaser acquires title
to the Premises), or (b) bound by any payment of Rent, or other charge made more
than thirty (30) days in advance of the due date thereof, or (c) bound by any
assignment, surrender, termination, cancellation (except as permitted by this
Lease), or by any amendment or modification of this Lease made without the
express written consent of such mortgagee if such mortgagee holds its mortgage
at the time the instrument in question is executed and Tenant has received
written notice of such mortgagee and its address.





-15-

--------------------------------------------------------------------------------

 



Mortgagee Protection.  Tenant agrees to give any mortgagee by certified mail,
return receipt requested, a copy of any notice of default served upon Landlord,
provided that before such notice Tenant has been notified in writing of the
address of such mortgagee.  Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then
mortgagee shall have an additional ten (10) days within which to cure such
default; provided, however, that if such default cannot be reasonably cured
within that time, then such mortgagee shall have such additional time as may be
necessary to cure such default so long as mortgagee has commenced and is
diligently pursuing the remedies necessary to cure such default (including,
without limitation, the commencement of foreclosure proceedings, if necessary),
in which event this Lease shall not be terminated or Rent abated while such
remedies are being so diligently pursued.  In the event of the sale of the Park,
the Building or the Premises by foreclosure or deed in lieu thereof, the
mortgagee or purchaser at such sale shall be responsible for the return of the
Security Deposit (as hereinafter defined), if any, only to the extent that such
mortgagee or purchaser actually received the Security Deposit.

 

Notices.  All notices or demands, or exercise of options, given or required to
be given hereunder shall be in writing, and shall be deemed delivered if
enclosed in a wrapper, sent by United States Certified mail, or by a nationally
recognized overnight delivery service with proof of delivery, with proper
postage prepaid, addressed to the party to be affected thereby, at the following
address:

 

Landlord:

Griffin Industrial Realty, Inc.

 

204 West Newberry Road

 

Bloomfield, CT  06002

 

 

With a Copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CityPlace I

 

185 Asylum Street

 

Hartford, CT  06103

 

 

Tenant:

Tradeport Development IV, LLC

 

204 West Newberry Road

 

Bloomfield, CT  06002

 

 

With a Copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CityPlace I

 

185 Asylum Street

 

Hartford, CT  06103

 

Either party may upon notice as provided for herein,  designate a different
address to which subsequent communications shall be sent.

 

Quiet Enjoyment.  Upon compliance with the terms, conditions, covenants,
agreement and provisions of this Lease to be performed by Tenant, Tenant may
peaceably and quietly have, hold and enjoy the Premises for the Lease Term.





-16-

--------------------------------------------------------------------------------

 



Expiration/Hold Over.  At the expiration of the Lease Term, Tenant will quit and
surrender the Premises in as good a state and condition as reasonable use and
wear thereof will permit, and comply with the provisions of Section 11.2 hereof,
as applicable.  Any holding over by Tenant shall not operate, except by written
agreement, to extend or renew this Lease, and no tenancy of any duration shall
be created thereby, provided, however, if Tenant does hold over, without
creating any additional estate in Tenant, the then Fixed Rent during the holding
over period shall be one hundred twenty-five (125%) percent of the Fixed Rent
provided for in the Lease immediately prior to such holding over period.

 

Control of the Premises and Park.  All automobile parking areas, driveways,
walkways, entrances and exits thereto, and other facilities furnished by
Landlord in the Premises, the Building and the Park shall at all times be
subject to the exclusive control and management of Landlord, and Landlord shall
have the right from time to time to establish, modify and enforce reasonable
rules and regulations with respect to all facilities and areas mentioned in this
Section 23.  Landlord shall have the right to restrict parking by tenants, their
officers, agents and employees to employee parking areas; to change traffic
patterns, parking spaces and entrances and exits to the Park; to build, remove,
or modify existing buildings and structures in the Park; to close all or any
portion of the parking areas or facilities; to discourage non-customer parking;
to tow and impound, at Tenant’s expense, any improperly parked vehicles
belonging to Tenant, or Tenant’s officers, employees, agents or business
invitees; and to do and perform such other acts in and to said areas and
improvements as, in the use of good business judgment, Landlord shall determine
to be advisable.  Without limiting the scope of such discretion, Landlord shall
have the full right and authority to employ all personnel and to make all rules
and regulations pertaining to and necessary for the proper operation and
maintenance of the common areas and facilities of the Park. 

 

Fees and Expenses; Interest.

 

Fees and Expenses.  If Tenant shall default in the observance or performance of
any term on its part to be observed or performed hereunder after applicable cure
periods, then Landlord may immediately or at any time thereafter and, unless
otherwise provided herein, upon ten (10) days’ notice, perform the same for the
account of Tenant.  If Landlord makes any expenditures or incurs any obligations
for the payment of money in connection therewith including, without limitation,
attorney’s fees, in instituting, prosecuting or defending any action or
proceedings, such sums paid or obligations incurred with interest and costs
shall be deemed to be Additional Rent hereunder and shall be paid by Tenant to
Landlord within fifteen (15) days of rendition of any bill or statement to
Tenant therefor. 

 

Interest.  All payments becoming due under this Lease and not paid when due
shall bear interest from the applicable due date until received at the lesser
of: (i) a floating rate equal to 3% over the prime rate of Citibank, N.A.; or
(ii) the highest rate of interest permitted by law.  Tenant shall pay such
interest upon demand, and Landlord shall have the same rights and remedies for
the non-payment by Tenant of such interest as Landlord has hereunder for the
failure of Tenant to pay Fixed Rent.





-17-

--------------------------------------------------------------------------------

 



Waiver of Trial by Jury; Waiver of Notice.

 

(A)        The parties hereto hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters arising out of or connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises
and any emergency, statutory or other remedy. 

 

BECAUSE THIS IS A COMMERCIAL TRANSACTION AS SUCH IS DEFINED IN CHAPTER 903a OF
THE CONNECTICUT GENERAL STATUTES, AS AMENDED, IN THE EVENT OF DEFAULT OF
MONETARY OBLIGATIONS HEREUNDER, TENANT ACKNOWLEDGES AND AGREES THAT AN
ATTACHMENT OR A GARNISHMENT MAY BE ISSUED AGAINST TENANT, WITHOUT ANY NOTICE
AND  HEARING TO DETERMINE WHETHER OR NOT THERE IS PROBABLE CAUSE TO SUSTAIN THE
VALIDITY OF LANDLORD’S CLAIM.  TENANT AUTHORIZES THE ATTORNEY FOR LANDLORD TO
ISSUE A WRIT FOR PREJUDGMENT REMEDY WITHOUT A COURT ORDER.  THE TERMS OF THIS
WAIVER ARE UNDERSTOOD BY TENANT AND THIS WAIVER IS VOLUNTARILY, KNOWINGLY AND
INTELLIGENTLY MADE.

 

Delivery of Lease; Integration.   No rights are to be conferred upon Tenant
until this Lease has been signed by Landlord, and an executed copy of the Lease
has been delivered to Tenant.  Employees or agents of Landlord have no authority
to make or agree to make a lease or any other agreement or undertaking in
connection herewith.  The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall become effective and binding
only upon the execution and delivery hereof by both Landlord and Tenant.  All
negotiations, considerations, representations and understandings between
Landlord and Tenant, or any agent or other representative thereof, are
incorporated herein and no prior representations, understandings or agreements
from one party to the other shall be binding upon the parties.  The terms hereof
may be modified or altered only by written agreement between Landlord and
Tenant, and no act or omission of any employee or agent of Landlord shall alter,
change or modify any of the provisions hereof.

 

Successors and Assigns.  Subject to the terms hereof, all of the terms of this
Lease shall inure to the benefit of and be binding upon the respective
successors (and to the extent permitted hereunder) and assigns of the parties
hereto.

 

Rules and Regulations.  The rules and regulations appended to this Lease, if
any, are hereby made a part of this Lease, and Tenant agrees to comply with and
observe the same.  Tenant’s failure to keep and observe said rules and
regulations shall constitute a default under the terms of this Lease.  Landlord
reserves the right, from time to time, to adopt or amend or supplement said
rules and regulations and to reasonably adopt and promulgate additional rules
and regulations applicable to the Premises, the Building and to the
Park.  Notice of such additional rules and regulations and amendments and
supplements, if any, shall be given to Tenant, and Tenant agrees thereupon to
comply with any observe all such rules and regulations, and amendments thereto
and supplements thereof, provided the same shall be reasonable and shall apply
uniformly to all tenants of Landlord within the Park.

 

Governing Law.  This Lease shall be governed by the law of the State of
Connecticut.

 





-18-

--------------------------------------------------------------------------------

 



No Brokerage.  Tenant warrants and represents that Tenant has not dealt with any
broker or other party in connection with the consummation of this Lease; in the
event of any brokerage claims against Landlord predicated upon prior dealings
with the Tenant named herein by any party, Tenant agrees to defend the same and
indemnify Landlord against any such claim.

 

Invalidity of Particular Provisions.  If any term or provision of this Lease, or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

Recording.  Tenant shall not record this Lease, and any such recording will be a
default hereunder.  Each party shall, on the request of the other, execute a
so-called Notice of Lease or short form lease in recordable form and complying
with applicable law and reasonably satisfactory to Landlord’s attorneys.  In no
event shall such document set forth the rental or other charges payable by
Tenant under this Lease; and any such document shall expressly state that it is
executed pursuant to the provisions contained in this Lease, and is not intended
to vary the terms and conditions of this Lease.

 

Survival.  Without limitation, the obligations hereunder shall survive the
termination of this Lease.

 

Estoppel Certificates.  Tenant and Landlord agree that at any time and from time
to time within fifteen (15) days following written notice from the other that
both will execute, acknowledge and deliver in recordable form a statement in
writing certifying whether this Lease is in full force and effect and if it is
in full force and effect, what modifications have been made to the date of the
certificates and whether or not any defaults or offsets exist with respect to
this Lease and if there are, what they are claimed to be and setting forth the
dates to which rent and other charges have been paid in advance, if any, and
stating whether or not either party is in default and if so, specifying what the
default may be and stating the amount of security deposited with Landlord and
stating the commencement and termination dates of the Lease.  The failure of
either party to timely execute, acknowledge and deliver to said party a
statement as above shall constitute an acknowledgement by said party that this
Lease is unmodified and in full force and effect, without default, and the rent
and other charges have been duly and fully paid to and including the respective
due dates immediately preceding the date of notice regarding such statement.

 

Power to Execute.  The persons signing this Lease on behalf of Tenant and
Landlord each individually certify that they have the full authority to execute
the same on behalf of Tenant and Landlord, respectively, and that this Lease has
been duly authorized, executed and delivered by Tenant and Landlord and is
binding upon Tenant and Landlord in accordance with its terms.

 

Environmental.  Tenant covenants and agrees (a) that Tenant will not violate any
Environmental Laws (as hereinafter defined); (b) that Tenant will not use,
store, dispose or generate any Hazardous Materials (as hereinafter defined) in,
on, at, or under the Premises, the Building and/or the Park except with
Landlord’s written consent, such consent to be withheld in Landlord’s sole
discretion; (c) that Tenant will not cause or permit any release, leak,
discharge,

 





-19-

--------------------------------------------------------------------------------

 



spill, disposal, or emission of Hazardous Materials in, at, on, or under the
Premises, the Building and/or the Park; (d) to give notice to Landlord
immediately upon Tenant acquiring any knowledge of the presence of any Hazardous
Materials at the Premises, the Building or the Park or of any release, leak,
discharge, spill, disposal or emission of Hazardous Materials at the Premises,
the Building or the Park, with a full description thereof; (e) to give notice to
Landlord immediately of any notice of violation or potential violation of any
Environmental Laws received by Tenant; and (f) to promptly comply with any
governmental requirements relating to the removal, treatment or disposal of
Hazardous Materials caused by or resulting from Tenant’s actions, inactions
and/or business operations at the Premises, and provide Landlord with
satisfactory evidence of such compliance.

 

Tenant covenants and agrees that it shall indemnify, hold harmless and defend
Landlord and its successors and assigns as owner of the Premises, from and
against any and all liability, loss, damage, cost and expense (including,
without limitation, attorneys' fees, consultant fees, and expert fees), causes
of action, suit, claim, demand or judgment against Tenant, Landlord and/or the
Premises and/or the Park of any nature pertaining to a violation by Tenant of
the covenants set forth in the immediately preceding paragraph and/or of any
nature resulting from the existence of Hazardous Materials at, in, on or under
the Premises and/or the Park as a result of any action, inaction and/or business
operations of Tenant, Tenant’s agents, employees, contractors, invitees,
subtenants, successors or assigns.  The foregoing indemnification shall not
apply in the event Landlord has caused the event or circumstance giving rise to
the indemnification.

 

As used in this Section 36 “Environmental Laws” means any and all present and
future federal, state or local laws (whether common law, statute, rule, order,
regulation or otherwise), permits, and other requirements of governmental
authorities  relating in any manner to the environment (land, air and/or water)
or to any Hazardous Materials.  As used in this Section 36, “Hazardous
Materials” means any and all present and/or future materials and/or substances
which are in any way prohibited, controlled or regulated by, or are otherwise
defined as hazardous, toxic or controlled under, any Environmental Law.

 

Without limitation, the representations, covenants and obligations of Tenant as
set forth in this Section 36 shall survive any expiration or termination of this
Lease.

 

Attorneys’ Fees.  If, as a result of any default of Tenant in its performance of
any of the provisions of this Lease, Landlord uses the services of an attorney
in order to secure compliance with such provisions or recover damages therefor,
or to terminate this Lease or evict Tenant, Tenant shall reimburse Landlord upon
demand for any and all attorneys’ fees and expenses so incurred by Landlord.

 

Partial Release; Early Termination.

 

Landlord and Tenant acknowledge that pursuant to that certain Open-End Mortgage
Deed and Security Agreement dated as of the date hereof granted by Landlord to
the Lender as security for the Loan which encumbers the Building in addition to
other property owned by Landlord (the “Mortgage”), upon the satisfaction of
certain conditions as set forth in the Mortgage, Landlord has the right to
obtain partial releases of the Mortgage which may release the Building from the
Mortgage.





-20-

--------------------------------------------------------------------------------

 



Landlord and Tenant agree that since the purpose of this Lease is to provide
additional security to the Lender for the Loan, notwithstanding anything
contained herein to the contrary, this Lease shall automatically terminate upon
(i) Landlord’s obtaining Lender’s approval of the Master Lease Release Request
as provided in the Assignment of Leases and Rentals dated as of the date hereof
granted by the Landlord to the Lender (the “Collateral Assignment”); (ii) upon
the payment of the Loan in full prior to the Expiration Date; or (iii) upon the
Building being released from the Mortgage as provided in Section 38(a)
above.  Landlord agrees that in such event, Landlord shall accept and honor any
lease which shall have been entered into by Tenant with any third party in
accordance with Section 9 hereof which extends beyond any such early termination
of this Lease and Landlord agrees that from and after such early termination
date Landlord shall perform all obligations of Tenant, as landlord, thereunder.

 

Exhibits.  All Exhibits referred to in this Lease are intended to be, and hereby
are, included herein and specifically made a part hereof.

 

 

[REMAINDER OF PAGE INTENTIONALL LEFT BLANK –

 

SIGNATURE PAGE F OLLOWS]





-21-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Lease on the day and
year first above written.

 

 

 

 

 

 

LANDLORD:

 

 

 

GRIFFIN INDUSTRIAL REALTY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:  Anthony J. Galici

 

 

Title:   Vice President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

TRADEPORT DEVELOPMENT IV, LLC

 

 

 

 

By:

River Bend Holdings, LLC

 

 

Its Sole Member

 

 

 

 

By:

Griffin Industrial, LLC

 

 

Its Sole Member

 

 

 

 

 

 

 

By:

 

 

 

Name:  Anthony J. Galici

 

 

Title:   Vice President

 

 



-22-

--------------------------------------------------------------------------------

 



SCHEDULE C

 

 

Master Lease





 

--------------------------------------------------------------------------------

 



MASTER LEASE

 

BETWEEN

 

 

GRIFFIN INDUSTRIAL REALTY, INC.

 

 

as Landlord

 

 

AND

 

 

TRADEPORT DEVELOPMENT IV, LLC

 

 

as Tenant

 

 

Dated:  ____________, 20___

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

Section

Page

 

 

 

1.

Premises; Term; Proportionate Share; Master Lease


1 

 

 

 

2.

Rent


2 

 

 

 

3.

Additional Rent


3 

 

 

 

4.

Repairs and Maintenance


5 

 

 

 

5.

Utilities


6 

 

 

 

6.

Use of the Premises


7 

 

 

 

7.

Signage


7 

 

 

 

8.

Parking


7 

 

 

 

9.

Assignment and Subletting


7 

 

 

 

10.

Compliance with Law, Etc


8 

 

 

 

11.

Condition of the Premises; Initial Construction; Alterations


8 

 

 

 

12.

Landlord’s Right of Entry


9 

 

 

 

13.

Liens


10 

 

 

 

14.

Default by Tenant; Right to Terminate; Damages; Self Help


10 

 

 

 

15.

Limitation on Landlord’s Liability; Indemnity


12 

 

 

 

16.

Insurance


13 

 

 

 

17.

Damage to Premises


15 

 

 

 

18.

Condemnation


15 

 

 

 

19.

Subordination; Mortgagee Protection


16 

 

 

 

20.

Notices


16 

 

 

 

21.

Quiet Enjoyment


17 

 

 

 

22.

Expiration/Hold Over


17 

 

 

 

23.

Control of the Premises and Park


17 

 

 

 

24.

Fees and Expenses; Interest


18 

 

 

 

25.

Waiver of Trial by Jury; Waiver of Notice


18 

 

 

 

i

--------------------------------------------------------------------------------

 



26.

Delivery of Lease; Integration


19 

 

 

 

27.

Successors and Assigns


19 

 

 

 

28.

Rules and Regulations


19 

 

 

 

29.

Governing Law


19 

 

 

 

30.

No Brokerage


19 

 

 

 

31.

Invalidity of Particular Provisions


19 

 

 

 

32.

Recording


19 

 

 

 

33.

Survival


20 

 

 

 

34.

Estoppel Certificates


20 

 

 

 

35.

Power to Execute


20 

 

 

 

36.

Environmental


20 

 

 

 

37.

Attorneys’ Fees


21 

 

 

 

38.

Partial Release; Early Termination


21 

 

 

 

39.

Exhibits


22 

 





ii

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS

 

Exhibit A – Legal Description of the Premises

 

Exhibit B – Landlord’s Standard Form of Lease

 

 



iii

--------------------------------------------------------------------------------

 



MASTER LEASE

 

This Master Lease (“Lease”) is made as of this ____ day of __________, 20___, by
and between GRIFFIN INDUSTRIAL REALTY, INC. a Delaware corporation with an
office and place of business at 204 West Newbury Road, Bloomfield, Connecticut
06002 (“Landlord”) and TRADEPORT DEVELOPMENT IV, LLC, a Connecticut limited
liability company having an office and place of business at 204 West Newbury
Road, Bloomfield, Connecticut 06002 (“Tenant”).

 

Premises; Term; Proportionate Share; Master Lease.

 

The Premises.  Upon and subject to the provisions of this Lease, Landlord hereby
leases to Tenant and Tenant hereby takes from Landlord certain space consisting
of the land and building known and numbered as 14 International Drive, East
Granby, Connecticut (which building contains approximately 40,060 rentable
square feet) and being more particularly described on Exhibit A attached hereto
(collectively, the “Premises”).  The Premises is located within the business
park known as New England Tradeport located in Windsor and East Granby,
Connecticut (the “Park”), and is leased together with certain areas,
improvements, facilities and equipment from time to time designated by Landlord
for the general and non-exclusive common use or benefit of Tenant, other tenants
of the Premises and Landlord (“Common Areas”).  For purposes of this Lease the
term “Building” shall be deemed to include the building, the land upon which the
building is situated, the Common Areas, the parking facilities, and any other
buildings, walkways, driveways, fences, and landscaping comprising and forming a
portion of 14 International Drive, Connecticut.

 

The Term.  On the terms and conditions herein set forth, Landlord hereby leases
to Tenant, and Tenant hereby takes from Landlord, the Premises for a term (the
“Lease Term”) commencing on November 1, 2021 (the “Commencement Date”) and
terminating on the earlier to occur of (i) April 30, 2026 or (ii) the payment in
full of the Loan, as defined in Section 1.4 hereof (such earlier date herein
called, the “Expiration Date”).  The term “Lease Year” as used herein shall mean
each consecutive twelve (12) month period elapsing after: (i) the Commencement
Date if the Commencement Date occurs on the first day of the month; or (ii) the
first day of the month following the Commencement Date if the Commencement Date
does not occur on the first day of the month.  Notwithstanding the foregoing,
the first Lease Year shall include the additional days if any, between the
Commencement Date and the first day of the month following the Commencement
Date, in the event the Commencement Date does not occur on the first day of a
month, and the last Lease Year shall be the period from the expiration of the
last full twelve (12) month Lease Year to the Expiration Date.

 

Tenant’s Proportionate Share. For purposes of this Lease, Tenant’s Proportionate
Share shall mean 100%.

 

Master Lease.  This Lease is executed and delivered as required by People’s
United Bank, National Association (“Lender”) in connection with Lender’s loan to
Landlord dated April ____, 2016 in the original principal amount of up to
Fourteen Million Three Hundred Fifty Thousand Dollars ($14,350,000) (the
“Loan”).  This Lease shall be subordinate to any new lease





 

--------------------------------------------------------------------------------

 

 

of any portion of the Premises hereinafter entered into by the Landlord as
provided in Section 9 hereof (each a “New Lease” and all of the same hereinafter
collectively referred to as, the “New Leases”).  This Lease is intended to be a
“Master Lease” and, although Tenant will have the right, subject to any New
Leases, to occupy all or part of the Premises for Tenant’s own purposes, the
parties contemplate that Landlord will (with the cooperation of Tenant) attempt
to lease all or substantial portions of the Premises to third parties for use as
offices or any other uses specifically permitted in the Building as provided in
Section 9 hereof.  Tenant’s obligation to pay all Fixed Rent and Additional Rent
due hereunder, without any deduction or setoff whatsoever, is an independent
covenant and is not and shall not be subject, contingent upon, or waived by
Landlord’s failure to perform any term or condition of this Lease required to be
performed by Landlord.

 

Rent.  (a) The rent reserved under this Lease (the “Rent”) for the term hereof
shall be and consist of:

 

(ii)        Subject to the provisions of Section 2(a)(iii) below, for each Lease
Year, annual fixed rent (the “Fixed Rent”) shall be equal to the lesser of
(a) the then fair market value of the Premises, but in no event less than
$200,300.00 ($5.00 per rentable square foot) minus the fixed or base rent
actually collected by the Landlord from tenants at the Premises other than
Tenant; or (b) the amount of rent required to achieve the minimum debt service
coverage ratio as required under the Loan.  Fixed Rent shall be appropriately
prorated for the last Lease Year.  Within ninety (90) days after the expiration
of each Lease Year, Landlord shall provide Tenant a notice (“Rent Reconciliation
Notice”) setting forth the total amount of Fixed Rent, if any, which was payable
by Tenant during such Lease Year in accordance with the requirements of the
preceding sentence and Tenant shall pay such sum to Landlord within fifteen (15)
days of receipt; plus

 

such other sums of money as shall become due and payable by the Tenant to the
Landlord as provided in this Lease, such other sums of money to be deemed to be
additional rental whether or not such sums of money are designated as such
hereunder.

 

(iii)        Notwithstanding anything contained herein to the contrary, in the
event that Landlord defaults on the Loan and Lender, or a purchaser at a
foreclosure of the Mortgage securing the Loan, acquire the Premises, the Fixed
Rent payable from and after transfer of title to the Premises through such
foreclosure shall thereafter be the then fair market value of the Premises, but
in no event less than $5.00 per rentable square foot per Lease Year (prorated
for any partial Lease Year) minus the fixed rent or base rent actually collected
by the then Landlord from other tenants at the Premises other than Tenant, and
such Fixed Rent shall be payable in equal monthly installments on the first day
of each calendar month commencing on the first day of the calendar month after
the title to the Premises is transferred through the aforesaid foreclosure
proceeding.

 

It is understood and agreed that (i) no delay in the completion or delivery of
any Rent Reconciliation Notice shall be deemed a waiver of Landlord’s right to
collect Fixed Rent owed by Tenant to Landlord hereunder and (ii) in addition to
the Landlord, the Lender shall have the right to send the Rent Reconciliation
Notices provided for above.





2

--------------------------------------------------------------------------------

 

 

(b)        The Rent shall be paid to Landlord at its address specified in
Section 20 hereof, or at such other place as the Landlord may from time to time
designate, in lawful money of the United States of America, as and when the same
shall become due and payable and without abatement or offset and without notice
or demand therefore except as otherwise specifically provided herein.

 

(c)        The additional rent shall be payable as hereinafter provided.

 

Additional Rent.  (a) As used herein:

 

(iv)        “Calendar Year” means each period of twelve (12) consecutive
calendar months commencing on January 1 and ending on December 31.

 

Intentionally Deleted.

 

“Operating Expenses” means all expenses, costs and disbursements of every kind
and nature, except as specially excluded herein, which Landlord incurs because
of, or in connection with, the ownership, maintenance, management and operation
of the Building and shall include, without limitation, all costs, expenses and
disbursements incurred or made in connection with the following:  (a) wages and
salaries of all employees, whether employed by Landlord or the Building’s
management company, engaged in the operation and maintenance of the Building,
and all costs related to or associated with such employees or the carrying out
of their duties, including uniforms and their cleaning, taxes, auto allowances
and insurance and benefits (including, without limitation, contributions to
pension and/or profit sharing plans and vacation or other paid absences); (b)
All supplies and materials, including janitorial and lighting supplies, used
directly in the operation and maintenance of the Building; (c) All utilities,
including, without limitation, electricity, telephone, water, sewer, power, gas,
heating, lighting and air conditioning for the Building, except to the extent
such utilities are charged directly to, or paid directly by, a tenant of the
Building other than as a part of the Operating Expenses; (d) All maintenance,
operation and service agreements for the Building, and any equipment related
thereto, including, without limitation, service and/or maintenance agreements
for the parking facilities, energy management, heating, ventilation, and
air-conditioning (“HVAC”), plumbing and electrical systems, and for window
cleaning, elevator maintenance, janitorial service, groundskeeping, interior and
exterior landscaping and plant maintenance; (e) All repairs to the Building
(excluding to the extent repairs are paid for by the proceeds of insurance or by
Tenant or other third parties other than as a part of the Operating Expenses),
including interior, exterior, structural or nonstructural repairs, and
regardless of whether foreseen or unforeseen; provided, however, any such
repairs which under generally accepted accounting principles should be
classified as capital expenditures shall be amortized on a straight-line basis
over their useful lives; (f) All maintenance of the Building, including, without
limitation, ice and snow removal, window washing, landscaping, groundskeeping,
trash removal and the patching, painting, resealing and complete resurfacing of
roads, driveways and parking lots; provided, however, any such maintenance,
repairs or replacements which, under generally accepted accounting principles,
should be classified as capital expenditures shall be amortized on a
straight-line basis over their useful lives; (g) A management fee payable to
Landlord or the company or companies managing the Building (not to exceed 4% of
total rent payable at the Building); (h) That part of office





3

--------------------------------------------------------------------------------

 

 

rent or rental value of space in the Building used or furnished by Landlord to
enhance, manage, operate and maintain the Building; (i) Accounting and legal
fees incurred in connection with the operation and maintenance of the Building,
or related thereto; (j) Any capital improvements made to the Building for the
purpose of reducing Operating Expenses or which are required under any
governmental law or regulation that was not applicable to the Building as of the
Commencement Date of Lease (which are not a result of the nature of Tenant’s
specific use of the Premises, which capital improvements shall be the
responsibility of Tenant), the cost of which shall be amortized on a
straight-line basis over the improvement’s useful life, together with interest
on the unamortized balance of such cost at the interest rate (as provided in
Section 16.2 of this Lease), or such higher rate as may have been paid by
Landlord on funds borrowed for the purposes of constructing such capital
improvements; (k) insurance premiums on all insurance policies maintained by
Landlord as provided in Section 16.2 hereof; and (l) Other expenses and costs
reasonably necessary for operating and maintaining the Building.

 

Operating Expenses shall not include:  (i) depreciation on the Building (other
than as provided in subsections (e), (f) and (j) above); (ii) costs of
improvements made specifically for the benefit of a particular tenant and within
such tenant’s leased space; (iii) finders’ fees and real estate brokers’
commissions; (iv) Building mortgage principal or interest; (v) capital items
other than those referred to in subsections (e),(f) and (j) above.  If the
entire Building shall not have been occupied for any part of a Calendar Year,
Operating Expenses for that Calendar Year shall be adjusted to reflect the
amount of such Operating Expenses that would reasonably have been incurred had
the entire Building been occupied by projection of Operating Expenses actually
incurred in those portions of the Building occupied throughout the Calendar Year
to those portions of the Building which are vacant during part or all of the
Calendar Year.

 

“Taxes” means all taxes, special and general assessments, water rents, rates and
charges, sewer rents, and other governmental impositions and charges of every
kind and nature whatsoever, extraordinary as well as ordinary, and each and
every installment thereof which shall or may during the Lease Term hereof
(commencing on the Commencement Date) be charged, levied, laid, assessed,
imposed, or become due and payable with respect to the Building, or any part
thereof, or any buildings, appurtenances or equipment owned by Landlord thereon
or therein or any part thereof, together with all interest, under or by virtue
of all present or future laws, ordinances, requirements, orders, directives,
rules or regulations of the Federal, State, Town or City governments.  Should
any governmental taxing authority levy, assess or impose any tax, excise or
assessment (other than existing income or franchise tax) upon or against the
rentals payable by Tenant to Landlord, either by way of substitution for, or in
addition to, any existing tax on land or buildings or otherwise, Tenant shall be
responsible for and shall pay directly, or reimburse Landlord, for such tax,
excise, or assessment.

 

(b) In addition to Fixed Rent, and as Additional Rent, Tenant shall pay to
Landlord a share of the Operating Expenses and Taxes incurred during the Lease
Term equal to the amount determined by the following formula:  (a) the total
amount of Operating Expenses and Taxes incurred by Landlord during the Lease
Term minus (b) an amount equal to the amount which





4

--------------------------------------------------------------------------------

 

 

Landlord actually collected from tenants at the Premises other than Tenant with
respect to Operating Expenses and Taxes applicable to the Lease Term.

 

Within ninety (90) days after expiration of each Calendar Year, Landlord shall
deliver to Tenant a statement (the “Operating Expenses and Taxes Reconciliation
Statement”) certified as correct by Landlord’s certified public accountants
setting forth the Operating Expenses and Taxes actually incurred by the Landlord
during such Calendar Year.  As a component of the Rent Reconciliation Notice,
Landlord shall also provide Tenant with a notice setting forth all amounts of
Operating Expenses and Taxes for which Tenant was responsible during such
Calendar Year, said amount being the total of all Operating Expenses and Taxes
as shown on the Operating Expenses and Taxes Reconciliation Statement  minus the
total amount of Operating Expenses and Taxes collected by Landlord from tenants
at the Premises other than Tenant during such Calendar Year.  Tenant shall pay
the amount due within fifteen (15) days of receipt of the Rent Reconciliation
Notice.  Tenant shall, at its expense, have the right at all reasonable times
(but in no event more often than once per Calendar Year) and upon reasonable
advance notice, to audit Landlord’s books and records relating to Operating
Expenses and Taxes hereunder.  Any such audit shall be limited to the most
recently completed Calendar Year.

 

It is understood and agreed that (i) no delay in the completion or delivery of
any Rent Reconciliation Notice or any Operating Expenses and Tax Reconciliation
Statement shall be deemed a waiver of Landlord’s right to collect Additional
Rent owed by Tenant to Landlord hereunder and (ii) in addition to the Landlord,
the Lender shall have the right to send the Rent Reconciliation Notice and the
Operating Expenses and Tax Reconciliation Statements provided for above.

 

Tenant shall be entitled to Tenant’s Proportionate Share of any refunds,
abatements or credits of items of Additional Rent which Landlord receives and
which have been paid by Tenant as set forth in this Section 3, after deducting
any reasonable costs and expenses incurred by Landlord in the recovery
thereof.  Nothing contained herein shall be construed to require Tenant to pay
(i) principal, interest or any other charge under any mortgage obtained by
Landlord on the Premises, and (ii) any inheritance, estate, succession,
transfer, gift, franchise, or income or profit taxes that are or may be imposed
upon Landlord.  The provisions of Section 3 hereof and this Section 3 with
respect to all final adjustments to account for the actual Fixed Rent and/or
Additional Rent payable by Tenant with respect to the applicable periods shall
survive any termination or expiration of this Lease.

 

Repairs and Maintenance.  During the Lease Term, all repairs, both inside and
outside, in and about the Premises and the Building which may be necessary,
required or desirable to maintain the Premises and the Building at all times in
good order and condition (ordinary and reasonable wear and tear excepted), all
repairs and maintenance necessary or desirable (ordinary and reasonable wear and
tear excepted) to the walls, roof, foundation and structural and non-structural
parts of the Building and the Premises, all pipes, mains, conduits, downspouts
and mechanical equipment, in, upon or servicing the same, and all landscaping,
shall be performed and paid for as follows:

 

Landlord’s Obligation.  Landlord shall perform and pay for (subject to
reimbursement as set forth in Section 3 of this Lease) necessary repairs and
maintenance to all





5

--------------------------------------------------------------------------------

 

 

exterior walls, roof and other structural components of the Building, repairs of
the HVAC, electrical, and plumbing systems, and repairs and maintenance of the
sidewalks, parking areas, curbs and landscaped areas and utility lines to the
extent located outside of the Premises (however, where the repair or maintenance
of any of the foregoing has been made necessary by misuse or neglect by Tenant
or Tenant’s agents or employees, licensees, invitees, servants or contractors,
or because of any specific use or application by Tenant or Tenant’s business,
Tenant shall pay Landlord 100% of the cost necessary to so repair).  Landlord
shall also perform (subject to reimbursement as provided in Section 3 of this
Lease) reasonable snow, lawn and landscape maintenance, and refuse removal.

 

Tenant’s Obligation.  Tenant shall maintain and repair, at its expense, all
portions of the Premises other than those which Landlord is obligated to
maintain or repair as set forth above or herein, including but not limited to
plate and window glass.  Tenant shall keep the areas and walkways appurtenant to
the Premises free and clear of rubbish and debris and shall store its refuse and
rubbish in areas to be designated by, and in accordance with schedules to be
established by, Landlord.  Tenant shall be responsible, at its expense, for
refuse removal from the Premises.  Tenant shall not commit waste and shall keep
the interior of the Premises in a reasonably neat and clean condition at all
times.

 

Utilities.

 

Services to the Premises.  During the Lease Term, and so long as no event of
default shall have occurred and be continuing hereunder, the Landlord shall
furnish at Tenant’s cost as provided in Section 5.2, HVAC, hot and cold running
water for drinking purposes, electricity for normal office use, restroom
facilities and, if applicable elevator facilities to the Premises on a
round-the-clock basis.

 

Utility Charges.  Commencing on the Commencement Date Tenant shall pay all
utility charges applicable to the Premises during the Lease Term to Landlord as
Additional Rent or directly to the applicable utility company, as directed by
Landlord, less any sums actually paid by tenants other than Tenant.  Throughout
the term of this Lease and any and all extensions thereof, Landlord shall have
the sole and exclusive right to designate and/or change all utility providers to
the Premises, the Building and all common areas relating thereto (including,
without limitation, electricity, gas, steam, water, sewer, and all other
fuels).  The provisions of this paragraph shall be applicable whether or not the
Premises are separately metered, and whether or not Tenant pays utility charges
to Landlord or directly to any utility company or other utility provider. 

 

Interruption of Services.  Landlord shall not be liable for any interruption in
services or for any surges or interruption of electricity, provided Landlord
with diligence acts to terminate such interruption. 

 

Use of the Premises.  The Premises shall be used only for general office,
warehousing, distribution, assembly, light manufacturing purposes, any ancillary
use related thereto, and for no other purpose.  It is understood that Tenant
shall not be permitted to use any areas adjacent to the Premises, or any areas
designated for parking purposes, for the storage of any materials used in
connection with Tenant’s business.  Any unauthorized use of the Premises or
areas adjacent to the Premises or areas designated for parking shall constitute
a default by Tenant under the terms of

 





6

--------------------------------------------------------------------------------

 

 

this Lease.  All use of the Premises must be in compliance with rules and
regulations promulgated for the Premises, the Building and/or the Park by
Landlord which may now or hereafter be in effect and of which Tenant has notice
and in compliance with all applicable laws, ordinances and regulations of all
governmental or quasi-governmental authorities and of all insurance companies
insuring the Premises.

 

In this connection it is understood that Tenant shall only engage in business
activities  in the Premises, and in no other areas of the Building or the
exterior areas of the Park, without the written permission of Landlord.

 

Signage.  Landlord shall at Tenant’s expense install any exterior signage with
respect to the Premises (including any interior signs visible from the
exterior).  Such signage shall be compatible (in terms of size, design, location
and color) with Landlord’s sign criteria for the Building and the Park.  Tenant
shall not install or exhibit any of the above specified signage.  If any
prohibited sign is nevertheless exhibited by Tenant, Landlord shall have the
right to remove the same, and Tenant shall pay upon demand any and all expenses
incurred by Landlord in such removal.

 

Parking.  Landlord shall provide to the Tenant at least one (1) unreserved,
non-exclusive parking space per 1,000 rentable square feet of Premises in the
parking areas maintained by Landlord in the Park.

 

Assignment and Subletting.

 

(a) As mentioned in Section 1.4 above, given the nature of this Lease as
security for the Loan, the Landlord and Tenant agree to work cooperatively in
order to lease to third parties portions of the Premises which are or will
become vacant during the term of this Lease.  Any lease of a portion of the
Premises which is or will become vacant during the term hereof entered into by
Landlord with the consent of Tenant, not to be unreasonably withheld, shall be
superior to this Lease and Tenant shall enter into a subordination,
non-disturbance agreement or any other document reasonably requested by Landlord
to evidence such lease’s superiority hereto.  It is understood and agreed that
without Lender’s prior written consent, neither Tenant nor Landlord shall enter
into a New Lease, as defined herein, for any portion of the Premises other than
a Safe Harbor Lease, as herein defined, which by the terms of the Collateral
Assignment, as defined in Section 38 hereof, does not need the consent of the
Lender.  A “Safe Harbor Lease” shall mean a lease which meets the following
criteria (a) the proposed lease is to a creditworthy, third party tenant not
affiliated with the Landlord for a commercially reasonable use consistent with
the other current uses at the Premises and which does not involve the storage or
handling of hazardous substances, (b) the rent payable under such proposed lease
is a rent that is no less than Five and 00/100 Dollars ($5.00) per square foot
on a triple net basis, (c) the lease shall be for a term of not less than three
(3) years and no greater than ten (10) years, including any tenant extension
option(s); provided, however, that such lease, including any extension options,
may extend to fifteen (15) years if lease years 11-15 have a rental rate equal
to market rental rate as determined during the 10th lease year, (d) the tenant
improvement allocation or allowance shall not exceed Fifteen Dollars ($15.00)
per rentable square foot unless Landlord provides assurance reasonably
acceptable to Lender for the payment of such allocation or allowance in excess
of Fifteen Dollars ($15.00) per rentable square foot, (e) such lease does not
contain any options to purchase, or other

 





7

--------------------------------------------------------------------------------

 

 

rights to acquire the Premises, or any portion thereof, (f) such lease does not
contain any material restrictions on Landlord’s rights to lease remaining
portions of the Premises; provided, however, that the granting of the right or
option to lease additional space within the Premises upon terms which would
otherwise comply with the provisions of this Section 9(a) shall not be
considered a material restriction, if such right or option must be exercised
upon no more than thirty (30) days’ notice to the tenant and (g) such lease is
entered into on Landlord’s standard form of Lease, a copy of which is attached
hereto as Exhibit B, or another form of lease approved by Lender, without
material modification thereto and provided it conforms to the leasing guidelines
in this Section 9(a).

 

(b)        Tenant shall not sublease or rent the Premises, or any portion
thereof or otherwise permit the Premises, or any portion thereof to be used or
occupied except pursuant to a Safe Harbor Lease or other lease approved by the
Landlord and the Lender.  Tenant shall not assign, transfer, mortgage or
otherwise encumber this Lease except with the consent of the Landlord, which
Landlord may withhold in its sole discretion, Tenant acknowledges any such
consent by Landlord to any such assignment, transfer, mortgage or encumbrance of
this Lease by Tenant will require the consent of the Lender.

 

Compliance with Law, Etc.  Landlord agrees that the Premises may be lawfully
used for the purposes set forth in Section 6 hereof.  Tenant shall throughout
the Lease Term, at its sole expense, promptly comply with all present and future
laws and regulations of all federal, state and municipal governments and
appropriate departments, commissions, boards, and officers thereof, or of any
policies of insurance affecting the same of which Tenant has notice, or any
other body now or hereafter exercising similar functions, which may be
applicable to Tenant’s use thereof and/or business operations therefrom, and
shall hold Landlord harmless from any fine, penalty or other charge that may be
imposed as a result of any such non-compliance.  If Landlord is required to
comply with any of the foregoing, then Tenant shall be required to pay
Landlord’s costs therefor, such payment to be made upon demand by Landlord.  Any
increase in Landlord’s insurance premiums caused by Tenant, or its use of the
Premises, shall be paid by Tenant to Landlord upon demand as Additional Rent
hereunder, in addition to Tenant’s Proportionate Share of normal rates as
provided in Section 3 of this Lease.

 

Condition of the Premises; Initial Construction; Alterations.

 

Condition of Premises.  Tenant hereby agrees that it has examined the Premises,
is satisfied with the condition thereof, is not relying upon any information,
warranty, or other statement by Landlord not specifically set forth herein with
respect to the Premises shall accept the Premises “as is” in all respects.

 

Alterations and Improvements.  Tenant shall not make any alterations or
improvements in or to the Building, the Premises or to any systems of the
Premises and/or the Building, without the prior written consent of Landlord in
each instance.  If approved by Landlord, whether at the Commencement Date or at
any other time during the Lease Term, such improvements or alterations shall be
performed at the cost of Tenant.  Prior to commencing any such work, Tenant
shall deliver to Landlord complete and detailed plans and specifications
therefor, for Landlord’s approval, which approval Landlord agrees not to
unreasonably withhold or delay provided Landlord is satisfied that Tenant’s work
has been properly planned and





8

--------------------------------------------------------------------------------

 

 

engineered so as not to affect or lessen the structural integrity of the
Building, so as not to overburden or overload any Building system, and so as not
to interfere with other tenants within the Building.  Landlord shall have the
right to approve the selection of Tenant’s contractors and/or subcontractors
performing any work with respect to the Premises, said approval to be withheld
in Landlord’s sole discretion.  Prior to commencing any such work, Tenant shall
procure (or cause its contractor to procure) and deliver to Landlord
comprehensive builder’s risk “all risk” and comprehensive general liability and
property damage insurance certificates, in amounts and underwritten by companies
reasonably satisfactory to Landlord, naming Landlord as an additional insured
party, and requiring at least thirty (30) days’ notice to Landlord prior to any
cancellation or modification thereof, and such performance and payment bonds as
may be required by Landlord.  Any approved alteration or improvement shall be
performed in a good and workmanlike manner, in accordance with all applicable
laws, and in a manner so that the structural integrity of the Building shall not
be impaired.  Tenant shall obtain all necessary permits and, at Landlord’s
option, shall submit to Landlord as-built drawings and/or lien waivers, as
required by Landlord.  Upon the making of such alterations or improvements the
same shall become the property of Landlord, provided, however, that, at its
option, Landlord may, on the termination of this Lease, require that Tenant
remove the same at no expense to Landlord and repair any damage caused by such
removal so that the Premises shall be left by Tenant in the condition that the
Premises were in as of the Commencement Date, ordinary wear and tear excepted.

 

Landlord’s Right of Entry.  Landlord and Landlord’s authorized agents shall have
the right, upon reasonable prior notice (except for cases of emergency), to
enter upon the Premises from time to time in order to inspect the same and to
perform any work therein as Landlord deems necessary, including without
limitation, maintenance, repairs and replacements therein which Landlord deems
appropriate, or for the purpose of showing the Premises to prospective
purchasers, lessees or mortgagees, but this right shall be exercised in such a
manner so as not to unreasonably interfere with Tenant’s use and enjoyment of
the Premises.  Without limiting the generality of the foregoing, Landlord shall
have the right to install utilities and other appurtenances within the Premises
for the benefit of Tenant or for the benefit of other tenants of Landlord,
provided that Landlord shall exercise such right upon reasonable prior notice
and in such a manner so as not to unreasonably interfere with Tenant’s use and
enjoyment of the Premises.

 

Liens.  Tenant will indemnify and save Landlord harmless from all mechanics’
liens or damages arising with respect to the Premises as a result of any work
performed by Tenant and should any such lien be recorded, Tenant will within
thirty (30) days after such lien is recorded pay or bond and discharge
same.  Should any such lien be recorded and not be released or discharged,
Landlord may, at Landlord’s option (but without obligation so to pay or
discharge such lien) and after fifteen (15) days’ notice to Tenant, pay and
discharge any such lien, at the cost and expense of Tenant.  Landlord’s consent
to the performance by Tenant of work on the Premises shall not be deemed consent
to or permission for the liening of the Premises by any of Tenant’s contractors.

 

Default by Tenant; Right to Terminate; Damages; Self Help.

 

Events of Default.  Each of the following shall constitute an Event of
Default:  (i) Tenant fails to pay Rent when due and such failure continues for
five (5) days after written notice from Landlord; (ii) Tenant fails to observe
or perform any other term, condition or covenant herein





9

--------------------------------------------------------------------------------

 

 

binding upon or obligating Tenant within thirty (30) days after written notice
from Landlord or if the failure cannot with due diligence be cured within a
period of thirty (30) days, if Tenant shall not (a) within such thirty (30) day
period advise Landlord of Tenant’s intention to institute all steps necessary to
remedy such failure and (b) institute within such thirty (30) day period, and
diligently thereafter prosecutes to completion all steps necessary to remedy the
same; (iii) Tenant or any guarantor of Tenant’s obligations hereunder (any such
guarantor herein called, a “Guarantor”) makes or consents to a general
assignment for the benefit of creditors or  a common law composition of
creditors, or a receiver of the Premises or for all, or substantially all, of
Tenant’s or Guarantor’s assets is appointed; (iv) Tenant or Guarantor files a
voluntary petition in any bankruptcy or insolvency proceeding, or an involuntary
petition in any bankruptcy or insolvency proceeding is filed against Tenant or
Guarantor and is not discharged by Tenant or Guarantor within ninety (90) days
or; (v) Tenant fails to immediately remedy or discontinue any hazardous
conditions which Tenant has created or permitted in violation of law or of this
Lease.

 

Landlord’s Remedies.  Upon the occurrence of an Event of Default, Landlord, at
its option, without further notice or demand to Tenant, may, in addition to all
other rights and remedies provided in this Lease and/or available, at law or in
equity, elect one or more of the following remedies:

 

(B)        Terminate this Lease and Tenant’s right of possession of the
Premises, and recover all damages to which Landlord is entitled under law,
specifically including but without limitation, all of Landlord’s expenses of
reletting (including, without limitation, rental concessions to new tenants,
repairs, alterations, legal fees and brokerage commissions).  If Landlord elects
to terminate this Lease, every obligation of the parties shall cease as of the
date of such termination, except that Tenant shall remain liable for payment of
Rent, performance of all other terms and conditions of this Lease to the date of
termination and performance of all other terms and conditions of this Lease
which expressly survive termination hereof;

 

Terminate Tenant’s right of possession of the Premises without terminating this
Lease, in which event Landlord may, but shall not be obligated to, relet the
Premises, or any part thereof, for the account of Tenant, for such rent and term
and upon such other conditions as are acceptable to Landlord.   For purposes of
such reletting, Landlord is authorized to redecorate, repair, alter and improve
the Premises to the extent necessary in Landlord’s discretion.  Until Landlord
relets the Premises, Tenant shall remain obligated to pay Rent to Landlord as
provided in this Lease.  If and when the Premises are relet and if a sufficient
sum is not realized from such reletting after payment of all of Landlord’s
expenses of reletting (including, without limitation, rental concessions to new
tenants, repairs, alterations, legal fees and brokerage commissions) to satisfy
the payment of Rent due under this Lease for any month, Tenant shall pay
Landlord any such deficiency upon demand.  Tenant agrees that Landlord may file
suit to recover any sums due Landlord under this Section 14.2 from time to time
and that such suit or recovery of any amount due Landlord shall not be any
defense to any subsequent action brought for any amount not previously reduced
to judgment in favor of Landlord;

 

Terminate this Lease and Tenant’s right of possession of the Premises, and
recover from Tenant the net present value of the Rent due from the date of
termination until the expiration date of the full Lease Term as defined in
Section 1.2 of this Lease.

 





10

--------------------------------------------------------------------------------

 

 

In addition to the foregoing, re-enter and repossess the Premises and remove all
persons and effects therefrom, by summary proceeding, ejectment or other legal
action or by using such force as may be necessary.  Landlord shall have no
liability by reason of any such re-entry, repossession or removal.

 

Landlord acknowledges that notwithstanding the foregoing, Landlord shall not
terminate this Lease due to an Event of Default without first obtaining the
Lender’s prior written consent.

 

Rights Upon Possession.  If Landlord takes possession pursuant to this Section
14, with or without terminating this Lease, Landlord may, at its option, remove
Tenant’s alterations, signs, personal property, equipment and other evidences of
tenancy, and store them at Tenant’s risk and expense or dispose of them as
Landlord may see fit, and take and hold possession of the Premises; provided,
however, that if Landlord elects to take possession only without terminating
this Lease, such entry and possession shall not terminate this Lease or release
Tenant or any Guarantor, in whole or in part, from the obligation to pay the
Rent reserved hereunder for the full Lease Term or from any other obligation
under this Lease or any guaranty thereof.

 

No Waiver.  If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any other covenant, condition or agreement herein contained, nor of
any of Landlord’s rights hereunder.  No waiver by Landlord of any breach shall
operate as a waiver of such covenant, condition or agreement itself, or of any
subsequent breach thereof.  No payment of Rent by Tenant or acceptance of Rent
by Landlord shall operate as a waiver of any breach or default by Tenant under
this Lease.  No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly installment of Rent herein stipulated shall be deemed to be other
than a payment on account of the earliest unpaid Rent, nor shall any endorsement
or statement on any check or communication accompanying a check for the payment
of Rent be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.  No re-entry by
Landlord, and no acceptance by Landlord of keys from Tenant, shall be considered
an acceptance of a surrender of the Lease.

 

Right of Landlord to Cure Tenant’s Default.  If an Event of Default shall occur,
then Landlord may (but shall not be obligated to) make such payment or do such
act to cure the Event of Default, and charge the amount of the expense thereof
to Tenant.  Such payment shall be due and payable upon demand; however, the
making of such payment or the taking of such action by Landlord shall not be
deemed to cure the Event of Default or to stop Landlord from the pursuit of any
remedy to which Landlord would otherwise be entitled.  Any such payment made by
Landlord on Tenant’s behalf shall bear interest until paid at the interest rate
set forth in Section 25.2 of this Lease.

 

Limitation on Landlord’s Liability; Indemnity.

 

Limitation on Landlord’s Liability.

 

(C)        Tenant shall look solely to Landlord’s then equity interest in the
Building for recovery of any judgment from Landlord and subject to the prior
rights of any mortgagee of

 





11

--------------------------------------------------------------------------------

 

 

the Premises, Building or Park; it being agreed that neither Landlord (original
or successor), nor any partner (general or limited), associate, executor,
participant, principal, agent, employee, executor, or other fiduciary,
beneficiary, officer, or other person or entity in or of any partnership,
association, joint venture, corporation or other entity, Trust, or Estate from
time to time owning Landlord’s interest in this Lease, shall ever be personally
liable for any such judgment, or for the payment of any monetary obligation to
Tenant (it being agreed by Tenant that such exoneration from personal liability
is and shall be absolute and complete with no exception whatsoever). 

 

The term “Landlord” as used in this Lease, so far as covenants or agreements on
the part of the Landlord are concerned, shall be limited to mean and include
only the owner of the Landlord’s interest in this Lease at the time in question,
and in the event of any subsequent transfer or transfers of such interest,
Landlord herein named (and in case of any subsequent transfer, the then
transferor) shall be automatically freed and relieved from and after the date of
such transfer of all liability as respects the performance of any covenants or
agreements on the part of Landlord contained in this Lease thereafter to be
performed.  Upon any such transfer, the transferee shall be deemed to have
assumed, subject to the limitations of this Section 15.1, all of the terms of
this Lease to be performed by Landlord.  A mortgagee in possession of the
Premises, the Building or the Park, shall not be required to fulfill any of
Landlord’s obligations under this Lease unless it agrees to do so in writing.

 

With respect to any services to be furnished or obligations to be performed by
Landlord to Tenant, Landlord shall never be responsible for failure to furnish
or perform the same when (and the time for performance of the same shall be
extended for such period as Landlord is) prevented from doing so by strike,
lockout, breakdown, accident, order or regulation of or by any governmental
authority, or, after reasonable effort to obtain same, because of failure of
supply, or, after reasonable effort to obtain same, inability to obtain
supplies, parts or employees necessary to furnish such services, or because of
war or other emergency, or for any cause beyond Landlord’s control, or for any
cause due to any act or omission of Tenant, Tenant’s invitees, customers,
servants, agents, employees, licensees or any person claiming by, through or
under Tenant.

 

Under no circumstances whatsoever, shall Landlord ever be liable under this
Lease for consequential or special damages.

 

Tenant’s Indemnity.  To the maximum extent this Agreement may be made effective,
Tenant agrees to indemnify and save Landlord harmless from and against all
claims arising in or about the Premises, the Building or the Park from any act
or omission of Tenant, or Tenant’s contractors, licensees, agents, invitees,
servants or employees, or arising from any accident, injury or damage whatsoever
caused by Tenant’s negligence and to any person or to any property, occurring
during the Lease Term and thereafter, so long as Tenant is in occupancy of any
part of the Premises.  This indemnity and hold harmless agreement shall include
indemnity against all costs, expenses and liabilities accrued in or in
connection with any such claim or proceeding brought thereon, and the defense
thereof with counsel acceptable to Landlord.

 

Insurance.

 

Certain Insurance Risks.  Tenant will not do or permit to be done any act or
thing upon the Premises, the Building or the Park which would: (i) jeopardize or
be in conflict with fire





12

--------------------------------------------------------------------------------

 

 

insurance policies covering the Building, and fixtures and property in the
Building; or (ii) increase the rate of fire insurance applicable to the Building
to an amount higher than it otherwise would be for general office use of the
Premises, the Building or the Park; or (iii) subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being conducted upon the Premises.

 

Landlord’s Insurance.  At all times during the Lease Term, Landlord will carry
and maintain:

 

(D)        fire and extended coverage insurance covering the Building, its
equipment and Common Area furnishings, and leasehold improvements in the
Premises to the extent of any initial build out of the Premises by the Landlord;

 

bodily injury and property damage insurance; and

 

such other insurance as Landlord reasonably determines from time to time,
including but not limited to rental interruption insurance.

 

The insurance coverages and amounts in this Section 16.2 will be determined by
Landlord in an exercise of its reasonable discretion.

 

Tenant’s Insurance.  Unless and until Tenant (or any entity claiming by, through
or under Tenant by virtue of this Lease) actually occupies the Premises, Tenant
shall not have any obligation to maintain any insurance coverages
hereunder.  Upon any party occupying the Premises or any portion thereof under
this Lease and at all times during the Lease Term thereafter while such
occupancy continues, Tenant will carry and maintain, at Tenant’s expense, the
following insurance, in the amounts specified below or such other amounts as
Landlord may from time to time reasonably request, with insurance companies and
on forms satisfactory to Landlord:

 

(E)        Bodily injury and property damage liability insurance, with a
combined single occurrence limit of not less than $5,000,000.  All such
insurance will be on a commercial general liability form including without
limitation, personal injury and contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in this Lease.  Such
insurance shall include waiver of subrogation rights against Landlord.

 

Insurance covering all of Tenant’s furniture and fixtures, machinery, equipment,
stock and any other personal property owned and used in Tenant’s business and
found in, on or about the Building, and any leasehold improvements to the
Premises in excess of any initial buildout of the Premises by the Landlord, in
an amount not less than the full replacement cost.  Property forms will provide
coverage on an open perils basis insuring against “all risks of direct physical
loss.”  All policy proceeds will be used for the repair or replacement of the
property damaged or destroyed, however, if this Lease terminates under the
provisions Section 17 of this Lease, Tenant will be entitled to any proceeds
resulting from damage to Tenant’s furniture and fixtures, machinery and
equipment, stock and any other personal property;

 

Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation laws of the state in
which the Premises





13

--------------------------------------------------------------------------------

 

 

are located, including employer’s liability insurance in the limit of $1,000,000
aggregate.  Such insurance shall include waiver of subrogation rights against
Landlord; and

 

If Tenant operates owned, hired, or nonowned vehicles on the Premises,
comprehensive automobile liability will be carried at a limit of liability not
less than $1,000,000 combined bodily injury and property damage.

 

All insurance required under this Section 16.3 shall be issued by such good and
reputable insurance companies qualified to do and doing business in the state in
which the Premises are located and having a rating not less than Avii as rated
in the most current copy of Best’s Insurance Report in the form customary to
this locality.

 

Forms of the Policies.  Certificates of insurance together with copies of the
endorsements when applicable naming Landlord, Landlord’s management company, and
any others specified by Landlord as additional insureds will be delivered to
Landlord prior to Tenant’s occupancy of the Premises and from time to time at
least thirty (30) days prior to the expiration of the term of each such
policy.  All policies maintained by Tenant will name Landlord, Landlord’s
management company, and any such other persons or firms as Landlord specifies
from time to time as additional insureds.  All policies maintained by Tenant
will provide that they may not be terminated nor may coverage be reduced except
after thirty (30) days’ prior written notice to Landlord.  All commercial
general liability and property policies maintained by Tenant will be written as
primary policies, not contributing with and not supplemental to the coverage
that Landlord may carry.  Commercial general liability insurance required to be
maintained by Tenant by this Section 16 will not be subject to a deductible.

 

Waiver of Subrogation.  Landlord and Tenant each waive any and all rights to
recover against the other or against the agents of such other party for any loss
or damage to such waiving party in excess of deductible amounts arising from any
cause covered by any property insurance required to be carried by such party
pursuant to this Section 16 or any other property insurance actually carried by
such party to the extent of the limits of such policy.  Landlord and Tenant,
from time to time, will cause their respective insurers to issue appropriate
waiver of subrogation rights endorsements to all property insurance policies
carried in connection with the Park or the Premises or the contents of the Park
or the Premises.  Tenant agrees to cause all other occupants of the Premises
claiming by, under or through  Tenant, to execute and deliver to Landlord such a
waiver of claims and to obtain such waiver of subrogation rights endorsements.

 

Adequacy of Coverage.  Landlord and its agents make no representation that the
limits of liability specified to be carried by Tenant pursuant to this Section
16 are adequate to protect Tenant.  If Tenant believes that any of such
insurance coverage is inadequate, Tenant will obtain such additional insurance
coverage as Tenant deems adequate, at Tenant’s sole expense.

 

Damage to Premises.  In the event of damage to the Premises or any portion
thereof, by fire, the elements or other casualty, so long as the Lender makes
available to the Landlord the proceeds of casualty insurance maintained with
respect to the Premises, the Landlord shall promptly repair such damage or
destruction to the Premises and while rent interruption or business interruption
insurance is available to the Landlord or the Lender under the insurance being
maintained in accordance with the Mortgage, the Tenant’s obligation to pay Rent
shall abate with





14

--------------------------------------------------------------------------------

 

 

respect to any portion of the Premises which is untenable until the damages have
been repaired, based upon the portion that the untenable portion of the Premises
bears to the total Premises.  If rent interruption insurance is not so
available, then the Rent shall not so abate.  If the Lender does not so make
available to the Landlord the proceeds of casualty insurance, then in the event
of damage to the Premises or any portion thereof by fire, the elements or other
casualty, the Landlord and the Tenant shall each have the right to remove from
this Lease that portion of the Premises which has been so damaged or destroyed
or otherwise been rendered unusable due to such damage and destruction, and the
Rent payable hereunder shall be reduced based upon the elimination of such space
from this Lease.

 

Condemnation.  If any portion of the Premises is taken by condemnation or any
right of eminent domain, and such event results in the taking of any rentable
area of the Premises, and the Lender does not turn over to the Landlord the
condemnation award payable with respect to such taking, then in such case, the
Fixed Rent and Tenant’s Proportionate Share shall be reduced by the ratio that
the rentable square footage of the portion of the Premises so taken bears to the
rentable square footage of the Premises before such taking, effective as of the
date when title vests in the condemning authority.  In the event any such
condemnation or taking where the Lender does turn over to the Landlord any
condemnation award with respect thereto, this Lease shall continue unaffected
thereby and the Tenant shall continue to be responsible for Fixed Rent  and
Additional Rent as if no such condemnation shall have occurred.  Tenant shall
have no claim against Landlord (or otherwise) as a result of such taking and
Landlord alone, and not Tenant, shall have the right to participate in and
receive damages and/or compensation for any such taking.  Tenant hereby grants
to Landlord all of the Tenant’s rights, if any, to such damages and covenants to
execute and deliver such further instruments of assignment thereof as Landlord
may from time to time request, provided that the limitations imposed upon Tenant
by this Section 18 shall be conditioned upon Landlord diligently pursuing its
rights to compensation and/or damages. 

 

Subordination; Mortgagee Protection.

 

Subordination.  This Lease is and shall be subordinate to any mortgage or
mortgages hereafter encumbering the Premises, the Building or the Park, or any
portion thereof or interest therein, without the necessity of any further
documents.  Tenant agrees to execute and deliver any further instruments which
may be required to further effectuate said subordination and nondisturbance and
to attorn to the holder of any such mortgage if the holder subsequently becomes
the owner of the Premises, the Building or the Park, if such mortgagee shall
require such attornment, upon demand of Landlord.  Tenant hereby constitutes and
appoints Landlord’s as Tenant’s attorney-in-fact to execute any such instrument
on behalf of Tenant.  Upon such attornment no such mortgagee or purchaser shall
be (a) liable for any act or omission of Landlord (provided that any such
mortgagee or purchaser shall be responsible for curing on-going defaults to the
extent they continue beyond the date such mortgagee or purchaser acquires title
to the Premises), or (b) bound by any payment of Rent, or other charge made more
than thirty (30) days in advance of the due date thereof, or (c) bound by any
assignment, surrender, termination, cancellation (except as permitted by this
Lease), or by any amendment or modification of this Lease made without the
express written consent of such mortgagee if such mortgagee holds its mortgage
at the time the instrument in question is executed and Tenant has received
written notice of such mortgagee and its address.





15

--------------------------------------------------------------------------------

 

 

Mortgagee Protection.  Tenant agrees to give any mortgagee by certified mail,
return receipt requested, a copy of any notice of default served upon Landlord,
provided that before such notice Tenant has been notified in writing of the
address of such mortgagee.  Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then
mortgagee shall have an additional ten (10) days within which to cure such
default; provided, however, that if such default cannot be reasonably cured
within that time, then such mortgagee shall have such additional time as may be
necessary to cure such default so long as mortgagee has commenced and is
diligently pursuing the remedies necessary to cure such default (including,
without limitation, the commencement of foreclosure proceedings, if necessary),
in which event this Lease shall not be terminated or Rent abated while such
remedies are being so diligently pursued.  In the event of the sale of the Park,
the Building or the Premises by foreclosure or deed in lieu thereof, the
mortgagee or purchaser at such sale shall be responsible for the return of the
Security Deposit (as hereinafter defined), if any, only to the extent that such
mortgagee or purchaser actually received the Security Deposit.

 

Notices.  All notices or demands, or exercise of options, given or required to
be given hereunder shall be in writing, and shall be deemed delivered if
enclosed in a wrapper, sent by United States Certified mail, or by a nationally
recognized overnight delivery service with proof of delivery, with proper
postage prepaid, addressed to the party to be affected thereby, at the following
address:

 

Landlord:

Griffin Industrial Realty, Inc.

 

204 West Newberry Road

 

Bloomfield, CT  06002

 

 

With a Copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CityPlace I

 

185 Asylum Street

 

Hartford, CT  06103

 

 

Tenant:

Tradeport Development IV, LLC

 

204 West Newberry Road

 

Bloomfield, CT  06002

 

 

With a Copy to:

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CityPlace I

 

185 Asylum Street

 

Hartford, CT  06103

 

Either party may upon notice as provided for herein,  designate a different
address to which subsequent communications shall be sent.

 

Quiet Enjoyment.  Upon compliance with the terms, conditions, covenants,
agreement and provisions of this Lease to be performed by Tenant, Tenant may
peaceably and quietly have, hold and enjoy the Premises for the Lease Term.

 





16

--------------------------------------------------------------------------------

 

 

Expiration/Hold Over.  At the expiration of the Lease Term, Tenant will quit and
surrender the Premises in as good a state and condition as reasonable use and
wear thereof will permit, and comply with the provisions of Section 11.2 hereof,
as applicable.  Any holding over by Tenant shall not operate, except by written
agreement, to extend or renew this Lease, and no tenancy of any duration shall
be created thereby, provided, however, if Tenant does hold over, without
creating any additional estate in Tenant, the then Fixed Rent during the holding
over period shall be one hundred twenty-five (125%) percent of the Fixed Rent
provided for in the Lease immediately prior to such holding over period.

 

Control of the Premises and Park.  All automobile parking areas, driveways,
walkways, entrances and exits thereto, and other facilities furnished by
Landlord in the Premises, the Building and the Park shall at all times be
subject to the exclusive control and management of Landlord, and Landlord shall
have the right from time to time to establish, modify and enforce reasonable
rules and regulations with respect to all facilities and areas mentioned in this
Section 23.  Landlord shall have the right to restrict parking by tenants, their
officers, agents and employees to employee parking areas; to change traffic
patterns, parking spaces and entrances and exits to the Park; to build, remove,
or modify existing buildings and structures in the Park; to close all or any
portion of the parking areas or facilities; to discourage non-customer parking;
to tow and impound, at Tenant’s expense, any improperly parked vehicles
belonging to Tenant, or Tenant’s officers, employees, agents or business
invitees; and to do and perform such other acts in and to said areas and
improvements as, in the use of good business judgment, Landlord shall determine
to be advisable.  Without limiting the scope of such discretion, Landlord shall
have the full right and authority to employ all personnel and to make all rules
and regulations pertaining to and necessary for the proper operation and
maintenance of the common areas and facilities of the Park. 

 

Fees and Expenses; Interest.

 

Fees and Expenses.  If Tenant shall default in the observance or performance of
any term on its part to be observed or performed hereunder after applicable cure
periods, then Landlord may immediately or at any time thereafter and, unless
otherwise provided herein, upon ten (10) days’ notice, perform the same for the
account of Tenant.  If Landlord makes any expenditures or incurs any obligations
for the payment of money in connection therewith including, without limitation,
attorney’s fees, in instituting, prosecuting or defending any action or
proceedings, such sums paid or obligations incurred with interest and costs
shall be deemed to be Additional Rent hereunder and shall be paid by Tenant to
Landlord within fifteen (15) days of rendition of any bill or statement to
Tenant therefor. 

 

Interest.  All payments becoming due under this Lease and not paid when due
shall bear interest from the applicable due date until received at the lesser
of: (i) a floating rate equal to 3% over the prime rate of Citibank, N.A.; or
(ii) the highest rate of interest permitted by law.  Tenant shall pay such
interest upon demand, and Landlord shall have the same rights and remedies for
the non-payment by Tenant of such interest as Landlord has hereunder for the
failure of Tenant to pay Fixed Rent.





17

--------------------------------------------------------------------------------

 

 

Waiver of Trial by Jury; Waiver of Notice.

 

(F)        The parties hereto hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters arising out of or connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises
and any emergency, statutory or other remedy.

 

BECAUSE THIS IS A COMMERCIAL TRANSACTION AS SUCH IS DEFINED IN CHAPTER 903a OF
THE CONNECTICUT GENERAL STATUTES, AS AMENDED, IN THE EVENT OF DEFAULT OF
MONETARY OBLIGATIONS HEREUNDER, TENANT ACKNOWLEDGES AND AGREES THAT AN
ATTACHMENT OR A GARNISHMENT MAY BE ISSUED AGAINST TENANT, WITHOUT ANY NOTICE
AND  HEARING TO DETERMINE WHETHER OR NOT THERE IS PROBABLE CAUSE TO SUSTAIN THE
VALIDITY OF LANDLORD’S CLAIM.  TENANT AUTHORIZES THE ATTORNEY FOR LANDLORD TO
ISSUE A WRIT FOR PREJUDGMENT REMEDY WITHOUT A COURT ORDER.  THE TERMS OF THIS
WAIVER ARE UNDERSTOOD BY TENANT AND THIS WAIVER IS VOLUNTARILY, KNOWINGLY AND
INTELLIGENTLY MADE.

 

Delivery of Lease; Integration.   No rights are to be conferred upon Tenant
until this Lease has been signed by Landlord, and an executed copy of the Lease
has been delivered to Tenant.  Employees or agents of Landlord have no authority
to make or agree to make a lease or any other agreement or undertaking in
connection herewith.  The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall become effective and binding
only upon the execution and delivery hereof by both Landlord and Tenant.  All
negotiations, considerations, representations and understandings between
Landlord and Tenant, or any agent or other representative thereof, are
incorporated herein and no prior representations, understandings or agreements
from one party to the other shall be binding upon the parties.  The terms hereof
may be modified or altered only by written agreement between Landlord and
Tenant, and no act or omission of any employee or agent of Landlord shall alter,
change or modify any of the provisions hereof.

 

Successors and Assigns.  Subject to the terms hereof, all of the terms of this
Lease shall inure to the benefit of and be binding upon the respective
successors (and to the extent permitted hereunder) and assigns of the parties
hereto.

 

Rules and Regulations.  The rules and regulations appended to this Lease, if
any, are hereby made a part of this Lease, and Tenant agrees to comply with and
observe the same.  Tenant’s failure to keep and observe said rules and
regulations shall constitute a default under the terms of this Lease.  Landlord
reserves the right, from time to time, to adopt or amend or supplement said
rules and regulations and to reasonably adopt and promulgate additional rules
and regulations applicable to the Premises, the Building and to the
Park.  Notice of such additional rules and regulations and amendments and
supplements, if any, shall be given to Tenant, and Tenant agrees thereupon to
comply with any observe all such rules and regulations, and amendments thereto
and supplements thereof, provided the same shall be reasonable and shall apply
uniformly to all tenants of Landlord within the Park.

 

Governing Law.  This Lease shall be governed by the law of the State of
Connecticut.





18

--------------------------------------------------------------------------------

 

 

No Brokerage.  Tenant warrants and represents that Tenant has not dealt with any
broker or other party in connection with the consummation of this Lease; in the
event of any brokerage claims against Landlord predicated upon prior dealings
with the Tenant named herein by any party, Tenant agrees to defend the same and
indemnify Landlord against any such claim.

 

Invalidity of Particular Provisions.  If any term or provision of this Lease, or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

Recording.  Tenant shall not record this Lease, and any such recording will be a
default hereunder.  Each party shall, on the request of the other, execute a
so-called Notice of Lease or short form lease in recordable form and complying
with applicable law and reasonably satisfactory to Landlord’s attorneys.  In no
event shall such document set forth the rental or other charges payable by
Tenant under this Lease; and any such document shall expressly state that it is
executed pursuant to the provisions contained in this Lease, and is not intended
to vary the terms and conditions of this Lease.

 

Survival.  Without limitation, the obligations hereunder shall survive the
termination of this Lease.

 

Estoppel Certificates.  Tenant and Landlord agree that at any time and from time
to time within fifteen (15) days following written notice from the other that
both will execute, acknowledge and deliver in recordable form a statement in
writing certifying whether this Lease is in full force and effect and if it is
in full force and effect, what modifications have been made to the date of the
certificates and whether or not any defaults or offsets exist with respect to
this Lease and if there are, what they are claimed to be and setting forth the
dates to which rent and other charges have been paid in advance, if any, and
stating whether or not either party is in default and if so, specifying what the
default may be and stating the amount of security deposited with Landlord and
stating the commencement and termination dates of the Lease.  The failure of
either party to timely execute, acknowledge and deliver to said party a
statement as above shall constitute an acknowledgement by said party that this
Lease is unmodified and in full force and effect, without default, and the rent
and other charges have been duly and fully paid to and including the respective
due dates immediately preceding the date of notice regarding such statement.

 

Power to Execute.  The persons signing this Lease on behalf of Tenant and
Landlord each individually certify that they have the full authority to execute
the same on behalf of Tenant and Landlord, respectively, and that this Lease has
been duly authorized, executed and delivered by Tenant and Landlord and is
binding upon Tenant and Landlord in accordance with its terms.

 

Environmental.  Tenant covenants and agrees (a) that Tenant will not violate any
Environmental Laws (as hereinafter defined); (b) that Tenant will not use,
store, dispose or generate any Hazardous Materials (as hereinafter defined) in,
on, at, or under the Premises, the Building and/or the Park except with
Landlord’s written consent, such consent to be withheld in Landlord’s sole
discretion; (c) that Tenant will not cause or permit any release, leak,
discharge,





19

--------------------------------------------------------------------------------

 

 

spill, disposal, or emission of Hazardous Materials in, at, on, or under the
Premises, the Building and/or the Park; (d) to give notice to Landlord
immediately upon Tenant acquiring any knowledge of the presence of any Hazardous
Materials at the Premises, the Building or the Park or of any release, leak,
discharge, spill, disposal or emission of Hazardous Materials at the Premises,
the Building or the Park, with a full description thereof; (e) to give notice to
Landlord immediately of any notice of violation or potential violation of any
Environmental Laws received by Tenant; and (f) to promptly comply with any
governmental requirements relating to the removal, treatment or disposal of
Hazardous Materials caused by or resulting from Tenant’s actions, inactions
and/or business operations at the Premises, and provide Landlord with
satisfactory evidence of such compliance.

 

Tenant covenants and agrees that it shall indemnify, hold harmless and defend
Landlord and its successors and assigns as owner of the Premises, from and
against any and all liability, loss, damage, cost and expense (including,
without limitation, attorneys' fees, consultant fees, and expert fees), causes
of action, suit, claim, demand or judgment against Tenant, Landlord and/or the
Premises and/or the Park of any nature pertaining to a violation by Tenant of
the covenants set forth in the immediately preceding paragraph and/or of any
nature resulting from the existence of Hazardous Materials at, in, on or under
the Premises and/or the Park as a result of any action, inaction and/or business
operations of Tenant, Tenant’s agents, employees, contractors, invitees,
subtenants, successors or assigns.  The foregoing indemnification shall not
apply in the event Landlord has caused the event or circumstance giving rise to
the indemnification.

 

As used in this Section 36 “Environmental Laws” means any and all present and
future federal, state or local laws (whether common law, statute, rule, order,
regulation or otherwise), permits, and other requirements of governmental
authorities  relating in any manner to the environment (land, air and/or water)
or to any Hazardous Materials.  As used in this Section 36, “Hazardous
Materials” means any and all present and/or future materials and/or substances
which are in any way prohibited, controlled or regulated by, or are otherwise
defined as hazardous, toxic or controlled under, any Environmental Law.

 

Without limitation, the representations, covenants and obligations of Tenant as
set forth in this Section 36 shall survive any expiration or termination of this
Lease.

 

Attorneys’ Fees.  If, as a result of any default of Tenant in its performance of
any of the provisions of this Lease, Landlord uses the services of an attorney
in order to secure compliance with such provisions or recover damages therefor,
or to terminate this Lease or evict Tenant, Tenant shall reimburse Landlord upon
demand for any and all attorneys’ fees and expenses so incurred by Landlord.

 

Partial Release; Early Termination.

 

Landlord and Tenant acknowledge that pursuant to that certain Open-End Mortgage
Deed and Security Agreement dated as of the date hereof granted by Landlord to
the Lender as security for the Loan which encumbers the Premises in addition to
other property owned by Landlord (the “Mortgage”), upon the satisfaction of
certain conditions as set forth in the Mortgage, Landlord has the right to
obtain partial releases of the Mortgage which may release the Premises from the
Mortgage.

 





20

--------------------------------------------------------------------------------

 

 

Landlord and Tenant agree that since the purpose of this Lease is to provide
additional security to the Lender for the Loan, notwithstanding anything
contained herein to the contrary, this Lease shall automatically terminate upon
(i) Landlord’s obtaining Lender’s approval of the Master Lease Release Request
as provided in the Assignment of Leases and Rentals dated as of the date hereof
granted by the Landlord to the Lender (the “Collateral Assignment”); (ii) upon
the payment of the Loan in full prior to the Expiration Date; or (iii) upon the
Premises being released from the Mortgage as provided in Section 38(a)
above.  Landlord agrees that in such event, Landlord shall accept and honor any
lease which shall have been entered into by Tenant with any third party in
accordance with Section 9 hereof which extends beyond any such early termination
of this Lease and Landlord agrees that from and after such early termination
date Landlord shall perform all obligations of Tenant, as landlord, thereunder.

 

Exhibits.  All Exhibits referred to in this Lease are intended to be, and hereby
are, included herein and specifically made a part hereof.

 

 

[REMAINDER OF PAGE INTENTIONALL LEFT BLANK –

 

SIGNATURE PAGE F OLLOWS]

 





21

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease on the day and
year first above written.

 

 

 

LANDLORD:

 

 

 

GRIFFIN INDUSTRIAL REALTY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:  Anthony J. Galici

 

 

Title:   Vice President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

TRADEPORT DEVELOPMENT IV, LLC

 

 

 

 

By:

River Bend Holdings, LLC

 

 

Its Sole Member

 

 

 

 

By:

Griffin Industrial, LLC

 

 

Its Sole Member

 

 

 

 

 

 

 

By:

 

 

 

Name:  Anthony J. Galici

 

 

Title:    Vice President

 

 





22

--------------------------------------------------------------------------------

 

 

SCHEDULE D

 

Guaranty of Lease

 





23

--------------------------------------------------------------------------------

 

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“Guaranty”) made as of the ___ day of _____, 20___ by
GRIFFIN INDUSTRIAL REALTY, INC., a Delaware corporation with an office and place
of business at 204 West Newberry Road, Bloomfield, Connecticut 06002 (the
“Guarantor”) in favor of PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, a national
banking association having an office at One Financial Plaza, Hartford,
Connecticut 06103 (the “Lender”).

 

W I T N E S S E T H :

 

WHEREAS, the Guarantor has received a loan from the Lender in the original
principal amount of Fourteen Million Three Hundred Fifty Thousand Dollars
($14,350,000) (the “Loan”), which is evidenced by that certain Loan and Security
Agreement dated as of April ___, 2016 between the Guarantor, as Borrower, and
the Lender (the “Loan Agreement”) and by that certain $14,350,000 Promissory
Note dated April ___, 2016 made by the Guarantor, as Borrower, to the order of
the Lender (the “Note”); and

 

WHEREAS, the obligations of the Guarantor under the Loan Agreement and the Note
are secured inter alia by (i) that certain Open-End Mortgage Deed and Security
Agreement dated as of April ___, 2016 granted by the Guarantor, as Mortgagor, to
the Lender, as Mortgagee, recorded in the East Granby and Windsor, Connecticut
Land Records (the “Mortgage”), (ii) that certain Assignment of Lease and Rentals
dated as of April ___, 2016 granted by Guarantor, as Assignor, to the Lender, as
Assignee and (iii) the other Loan Documents, as defined in the Note (all of such
foregoing documents herein called, the “Loan Documents”); and

 

WHEREAS, as a condition to making the Loan to the Guarantor, the Lender has
required that [if the conditions set forth in Section 8.02(a) of the Loan
Agreement shall occur, then the Guarantor shall be obligated to enter into this
Guaranty to guarantee payment and performance of the Master Lease to be entered
into by the Guarantor, as Landlord, and Tradeport Development IV, LLC
(“Tradeport”), as Tenant, as provided in such Section 8.02(a) of the Loan
Agreement] [if the conditions set forth in Section 8.02(b) of the Loan Agreement
shall occur, then the Guarantor shall be obligated to enter into this Guaranty
to guarantee payment and performance of the Master Lease to be entered into by
the Guarantor, as Landlord, and Tradeport Development IV, LLC (“Tradeport”), as
Tenant, as provided in such Section 8.02(b) of the Loan Agreement]; and

 

WHEREAS, the conditions set forth in Section [8.02(a)] [8.02(b)] of the Loan
Agreement have occurred and the Guarantor and Tradeport have entered into that
certain Master Lease dated as of the date hereof (the “Master Lease”) relating
to [the property known and numbered as 14 International Drive, East Granby,
Connecticut] [certain space in the property known and numbered as 40
International Drive, Windsor, Connecticut].





24

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to make the
Loan to the Guarantor, the Guarantor hereby agrees as follows:

 

1.        Guaranty.  The Guarantor absolutely and unconditionally guarantees (i)
the due and punctual payment of all Rent, as defined in the Master Lease,
including all Fixed Rent, Additional Rent and all other sums due and payable by
Tradeport under the Master Lease and (ii) the due and punctual performance of,
and compliance with all other covenants, agreements, terms, conditions and
provisions of the Master Lease required to be performed or complied with by
Tradeport under the Master Lease.  This Guaranty is an absolute, unconditional
and continuing guaranty of payment and not of collectibility, and in no way
conditional or contingent upon any attempt to collect from Tradeport or upon any
other condition or contingency.  The Guarantor acknowledges that during the
continuance of any Event of Default under the Loan Documents, the Lender has the
right to require that the Rent payable by Tradeport under the Master Lease be
paid to the Lender and that in the event that the Lender forecloses upon the
Mortgage or acquires the Mortgaged Property, as defined in the Mortgage, by deed
in lieu of foreclosure (such party so acquiring title to the Mortgaged Property
through foreclosure or deed in lieu of foreclosure herein called, the
“Subsequent Landlord”), the Subsequent Landlord shall also acquire the
Guarantor’s interest as Landlord under the Master Lease, and in any of such
events, any payments required to be made by the Guarantor hereunder shall be
made directly to the Lender or such Subsequent Landlord, as applicable.

 

2.        The Guarantor agrees to pay all costs and expenses (including without
limitation, reasonable attorneys’ fees and court costs) incurred by, or on
behalf of, the Lender in enforcing the obligations of the Guarantor hereunder,
but only if the Lender prevails in enforcing this Guaranty.

 

3.        Any notice or other communication hereunder (each a “Notice”) to any
party hereto shall be in writing and shall be given (a) by personal delivery,
(b) by certified mail, return receipt requested, or (c) by nationally recognized
overnight courier (e.g., Federal Express, UPS), in each case addressed to such
party at its address indicated below:

 

(a)

If to the Guarantor, to:

 

 

 

Griffin Industrial Realty, Inc.

 

One Rockefeller Plaza

 

Suite 2301

 

New York, New York  10020

 

Attention:  Michael S. Gamzon

 





25

--------------------------------------------------------------------------------

 

 

 

 

and

 

 

 

Griffin Industrial Realty, Inc.

 

204 West Newberry Street

 

Bloomfield, Connecticut 06002

 

Attention:  Anthony Galici

 

 

With a copy to:

 

 

 

Thomas M. Daniells, Esquire

 

Murtha Cullina LLP

 

CityPlace I, 185 Asylum Street

 

Hartford, Connecticut  06103

 

(b)

If to the Lender, to:

 

 

 

People’s United Bank, National Association

 

One Financial Plaza

 

Hartford, Connecticut  06103

 

Attention:  Sean M. Kenny, Vice President

 

 

With a copy to:

 

 

 

John J. Kindl, Esquire

 

Pullman & Comley, LLC

 

90 State House Square

 

Hartford, Connecticut  06103

 

or to any other address specified by such party in writing.  All such Notices
shall be deemed given upon the earlier of (i) receipt by the party to whom such
Notice is directed (or a person of suitable age and discretion accepting such
Notice at such address) or (ii) refusal to accept delivery by the party to whom
such Notice is directed (or by such other suitable person).

 

4.        The Guarantor represents and warrants to the Lender that: (i) this
Guaranty constitutes a legal, valid and binding obligation of Guarantor
enforceable in accordance with its terms, (ii) the execution and delivery of
this Guaranty and compliance with the terms hereof will not conflict with, or
result in a breach of, the terms, conditions or provisions of any agreement or
instrument to which the Guarantor is a party or by which the Guarantor may be
bound, or constitute a default thereunder, or render the Guarantor insolvent, or
result in the creation of a lien, charge or encumbrance upon any property or
assets of the Guarantor; (iii) as of the date of this Guaranty, the fair
saleable value of the Guarantor’s assets exceed its liabilities; (iv) the
Guarantor is meeting current liabilities as they mature; and (v) no petition in
bankruptcy has been filed by or against the Guarantor.





26

--------------------------------------------------------------------------------

 

 

5.        This Guaranty, all acts and transactions hereunder and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
according to the laws of the State of Connecticut.

 

6.        No failure, omission or delay on the part of the Lender in exercising
any rights hereunder or in taking any action to collect or enforce payment or
performance of the obligations of the Guarantor hereunder, shall operate as a
waiver of any such right or in any manner prejudice the rights of the Lender
against the Guarantor.

 

7.        In case any one or more of the provisions contained in this Guaranty
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Guaranty shall be construed as if such invalid,
illegal or unenforceable provision had never been contained
herein.  Notwithstanding the foregoing, it is the intention of the Guarantor and
the Lender that if any provision of this Guaranty is capable of two (2)
constructions, one of which would render the provision void and the other of
which would render the provision valid, then such provision shall be construed
in accordance with the construction which renders such provision valid.

 

8.        THE GUARANTOR ACKNOWLEDGES THAT THIS GUARANTY AND THE TRANSACTIONS
CONTEMPLATED BY THE MASTER LEASE ARE COMMERCIAL TRANSACTIONS AND NOT CONSUMER
TRANSACTIONS, AND THE GUARANTOR WAIVES ANY RIGHT TO (1) NOTICE AND HEARING ON
THE RIGHT OF THE LENDER TO OBTAIN A PREJUDGMENT REMEDY UNDER CHAPTER 903a OF THE
CONNECTICUT GENERAL STATUTES, REV. 1958, AS AMENDED, OR AS THE SAME MAY BE
AMENDED; (2) NOTICE AND PRIOR HEARING OR OTHER PROCESS ALLOWED UNDER ANY STATE
OR FEDERAL CONSTITUTION, STATUTE OR OTHER LAW, NOW OR HEREAFTER AFFECTING
PREJUDGMENT REMEDIES; AND (3) ANY REQUIREMENT THAT THE LENDER POST A BOND IN
ORDER TO OBTAIN ANY PREJUDGMENT REMEDY.

 

IN ADDITION, THE GUARANTOR DOES HEREBY WAIVE:  ALL RIGHTS BY STATUTE OR
OTHERWISE TO REQUIRE THE LENDER TO INSTITUTE SUIT AGAINST TRADEPORT UNDER THE
MASTER LEASE, OR TO EXHAUST ITS RIGHTS AND REMEDIES AGAINST TRADEPORT UNDER THE
MASTER LEASE, THE GUARANTOR BEING BOUND TO THE PAYMENT OF EACH AND ALL
OBLIGATIONS OF TRADEPORT UNDER THE MASTER LEASE, WHETHER NOW EXISTING OR
HEREAFTER ACCRUING, AS FULLY AS IF SUCH OBLIGATIONS WERE DIRECTLY OWING TO THE
LENDER BY THE GUARANTOR.

 

THE GUARANTOR FURTHER WAIVES ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW PROVIDED OR WHICH MAY HEREAFTER BE
PROVIDED BY ANY FEDERAL OR STATE STATUTE, INCLUDING BUT NOT LIMITED TO
EXEMPTIONS PROVIDED BY OR ALLOWED UNDER THE BANKRUPTCY REFORM ACT OF 1978, AS
THE SAME MAY BE AMENDED, BOTH AS TO THE GUARANTOR PERSONALLY AND AS TO ALL OF
THE GUARANTOR’S PROPERTY, WHETHER REAL OR PERSONAL,





27

--------------------------------------------------------------------------------

 

 

AGAINST THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS OF THE GUARANTOR
HEREUNDER; AND THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY, ARISING OUT
OF OR IN ANY WAY RELATED TO THIS GUARANTY.

 

THE GUARANTOR ACKNOWLEDGES AND AGREES THAT THE WAIVERS CONTAINED IN THIS
GUARANTY HAVE BEEN SPECIFICALLY REQUESTED BY THE LENDER AND HAVE BEEN GRANTED BY
THE GUARANTOR TO INDUCE THE LENDER TO ACCEPT THIS GUARANTY AND THAT SUCH WAIVERS
HAVE BEEN KNOWINGLY AND VOLUNTARILY GIVEN ONLY AFTER CONSIDERATION OF THE
RAMIFICATIONS OF SUCH WAIVERS WITH THE GUARANTOR’S ATTORNEY.

 

9.        None of the terms, covenants, conditions, warranties or
representations contained in this Guaranty may be amended, waived, consolidated,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement is sought.

 

10.       This Guaranty shall (i) be binding on the Guarantor and the
Guarantor’s successors and assigns and (ii) inure to the benefit of the Lender,
any other person or entity who may now or hereafter hold any interest in the
Loan and their respective successors and assigns.  Notwithstanding the
foregoing, the Guarantor may not assign or otherwise transfer this Guaranty or
any of the Guarantor’s rights or obligations hereunder without the express
written consent of the Lender, in each instance.

 

11.         References in this Guaranty to “herein,” “hereof” and “hereunder”
shall be deemed to refer to this Guaranty and shall not be limited to the
particular text or paragraph in which such words appear.

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

 

Signed, Sealed and Delivered

in the Presence of:

 

 

GRIFFIN INDUSTRIAL REALTY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

Name:

 

 

 

Title:

 

 

 

 

Name:

 

 

 

 

28

--------------------------------------------------------------------------------